Mr President, I speak on behalf of the Committee on International Trade’s draftsman, Mr Sjöstedt, who is on Hong Kong with virtually all the other members of the committee apart from me. I am the only one left here. The Commission has requested urgency for an increase in commitment appropriations to Georgia for 2006-2007, to the sum of EUR 10.5 million. The Commission has already come to us asking for urgency at a very late date, on the issue of Bosnia-Herzegovina. Frankly, if we were dealing only with the issue of the Commission, we would say ‘no’ to urgency, but in this case the people who would lose out are the people of Georgia. It has taken the Commission 10 months to carry out an impact assessment, without even warning Parliament that the issue might be on the agenda.
However, we welcome the ‘velvet revolution’. We recognise that the Georgians need increased help. On that basis we will support urgency, but warn the Commission that, if it tries to do this again, we may have reached the limit of our tolerance.
If we approve this, the consequence will be that it will be debated on Wednesday evening, with an opportunity to table amendments tomorrow – which is Wednesday – until 10 in the morning, and the vote on the report itself would be on Thursday. We have now heard one intervention in favour of that, and now is the opportunity for someone to speak against it.
Mr President, this is not actually an intervention in favour, but just an expression of the opinion of my committee, which is in favour.
I would just ask, further to what Mr Ford said, that the Commission and the Council be urged, when moving urgency debates, not only to explain why they are matters of urgency, but also why the motion for an urgency debate is being tabled only now. The situation really does need to be avoided in which a considerable period of time goes by before a motion for an urgency debate is tabled, without, perhaps, it being necessary. Perhaps you or the Bureau might ask the Commission and the Council to justify this practice.
(1)
The next item is the joint debate on:
– the report (A6-0396/2005) by Mr Pitella and Mr Dombrovskis on behalf of the Committee on Budgets on the draft general budget of the European Union for the financial year 2006 as modified by the Council (all sections) (14864/2005 – C6 0415/2005 – 2005/2001(BUD)) and Letters of amendment Nos 1/2005 (14862/2005 – C6-0413/2005), 2/2005 (14863/2005 – C6 0414/2005), 3/2005 (00000/2005 – C6 0000/2005) to the draft general budget of the European Union for the financial year 2006,
– the report (A6-0395/2005) by Mr Böge on behalf of the Committee on Budgets on the proposal for a decision of the European Parliament and of the Council on the mobilisation of the flexibility instrument in favour of the European Union's external actions according to point 24 of the Interinstitutional Agreement of 6 May 1999 COM(2005)0278 – C6-0211/2005 – 2005/2137(ACI)) and
– the report (A6-0397/2005) by Mr Garriga Polledo on behalf of the Committee on Budgets on draft amending budget No 8/2005 of the European Union for the financial year 2005 (14861/2005 – C6-0412/2005 – 2005/2179(BUD)).
Mr President, Commissioner, Minister, ladies and gentlemen, we have concluded the budgetary procedure with a success. It is a success for everyone but, if I may say so, it is above all a success for Parliament, which has been able to fight for its political priorities. I should like to thank all the political groups, all my fellow Members, the committee Chairman and secretariat, and all those whose competence and generosity have helped to bring the procedure to a successful conclusion.
The outcome speaks for itself. We had asked for a decent level of payments in line with strict control over spending but also with the need to have sufficient funds available to carry out the Union’s essential policies. We have achieved a budget of EUR 112 billion and a joint declaration that an amending budget will be put forward, particularly for the Structural Funds, if spending picks up in the new Member States, as we think it will.
We had asked for the budget lines for growth, competitiveness, education, research, small and medium-sized enterprises, and youth, environmental and cultural policies to be prioritised, and we have achieved renegotiated sums for a good half-dozen codecided programmes and the allocation of EUR 100 million in additional resources. I feel particularly pleased that we have achieved our aim of sending out a strong political message to the youth of Europe through the reinforcement of the Socrates, YOUTH and Leonardo programmes.
We had asked the Council to reflect on the inadequacy of the Berlin spending levels for external actions, and we provided indisputable evidence in that regard. We reminded it of the solemn commitments made by the Heads of State or Government on issues such as Iraq, the tsunami, sugar and Afghanistan, to which Parliament intends to make its own contribution, without, however, sacrificing geographical programmes, humanitarian actions, essential initiatives on human rights and democracy, and inclusive development actions.
What we have achieved is that for the first time we have broken through the fateful EUR 200 million ceiling for flexibility in external actions. Let me be quite clear: having an extra EUR 275 million available for external actions and a protocol that better acknowledges Parliament’s competence in foreign and security policy is not a trophy for us to show off but a necessary response, a decision warranted by everything that we, together, are expected to do in the world.
We are also pleased on other, more general grounds. In recent years the European Union has gained historic prominence; it has made and maintained peace on its soil; it has brought down borders without resorting to the use of force; it has proposed its values without imposing them; and it has promoted growth and cohesion in an often troubled and unstable world. Today we are experiencing a profound crisis in the European project, but it is not an irreversible crisis. As Henri de Saint-Simon wrote, at such times what is needed is a force able to unite desires, to focus movements and to make interests mutual and commitments firm. Our political project was rocked by blustery winds back in the 1980s as well; despite the impending storm, however, strong political leadership enabled us to weather the elements and emerge even stronger than before.
None of us is pretending to be a new François Mitterrand or a new Helmut Kohl but, if we cast aside selfish attitudes and if we adjust national budgetary priorities to the priorities of our European duties, we shall, all together, be able to stop the European project from drifting and crumbling. The right response to a downturn is a change of course and, after our setbacks, we have together scored a positive point this week – we have put the ball in the net – with the annual budget. As Minister Lewis and Commissioner Grybauskaitė know, we could have used the annual budget for leverage on the financial perspective, but we did not want to do so because we have a sense of responsibility and realise that the European Union does not need conflict among the institutions. The Council should understand, however, that it cannot offer us a tiny little Europe; nor can it think that the European Parliament will settle for miserly compromises that mark the end of the European dream.
The European Parliament has made an important contribution to the debate on the budget for 2007-2013 in the excellent Böge report, which has so far been unfairly ignored. The proposal from the UK Presidency, on the other hand, I am sorry to say, is unacceptable because it is the exact opposite of the worthy project that Mr Blair himself set out before Parliament, in that it releases the Member States from their duties towards Europe and gives out little sweeteners here and there, without setting a process of budgetary reform in motion or providing the Union with greater financial leeway.
It is not just a case of Robin Hood in reverse, as somebody suggested: there is also the danger, which I should like to avert, that we shall be responsible for burying any hope of a European revival. With the annual budget, however, we are making a positive response, and for that I am also grateful to Minister Lewis and Commissioner Grybauskaitė. We remain convinced that, at a time of uncertainties and concerns, the empowerment of Europe’s financial conscience is the only basis for fruitful and confident European integration.
Perhaps I might also point out that it is made very clear in the relevant paragraph of the Inter-Institutional Agreement that the use of the flexibility instrument this year would have yielded up to us easily more than EUR 400 million, if we had adhered strictly to the wording of the Agreement. That being so, agreement to EUR 275 million for the use of flexibility also amounts to mutual , and I ask the House to vote to adopt this report on the use of the flexibility instrument in relation to the 2006 Budget in its present form.
I would also like to take this opportunity to point out that this House did, in the course of negotiations on the Financial Perspective, make a proposal as to how we might in future take a more flexible approach, albeit one based strictly on budgetary discipline, and also observe that it is not only the issue of a globalisation fund that is on the agenda, but that we also have to respond much more rapidly and consistently in many important categories of European Budget policy. This House made it perfectly clear, on 8 June, that its negotiating position on this is in fact not itself subject to negotiation.
Let me add in conclusion that, for the British Prime Minister Mr Blair, as President-in-Office of the Council, to say, on the subject of the negotiations on the Financial Perspective, that either there is a deal in December or there will be no more agreement under the Austrian or Finnish presidencies, is for him to threaten a blockade. I note with satisfaction that, in interviews, he adduces Parliament as what one might call an argument, along the lines of: if the Council will not come to an agreement, then the decision on the budget will have to pass to Parliament. I can tell him that Parliament is ready for it.
. Mr President, Mr President-in-Office of the Council, Commissioner, ladies and gentlemen, this year we are once again debating the Community budget at second reading. It is my duty to present amending budget No 8. As in other years, as we Members of this Parliament well know, we are facing the same budgetary problems relating to execution and political representativeness. With regard to the 2005 budget alone, 10% of payment appropriations have not been able to be used, appropriations that you, ladies and gentlemen, voted for in December of last year. Furthermore, we are going to have to return EUR 3 800 million to the Member States, since it has not been possible to commit that money in the decisions that we MEPs had voted for.
It is difficult to establish the extent to which the European Commission, the Member States or this Parliament are responsible for this situation, which is repeated year after year. We in this Parliament vote every year for budgetary appropriations in accordance with our own political debate and the interests that we believe our electors bring to this Chamber, and that is why we are here. We vote according to what we believe are the Union’s interests, in terms of foreign policy, internal policy and the Structural Funds. We must acknowledge that the European Commission makes more effort every year to better implement policies, the budgetary mandates that we are given as European parliamentarians. And we are aware that the Member States make an effort year after year both in order to fund the budget and in order to implement Community policies.
But it can be deduced from the execution figure every year that something is still failing in the process of budgetary allocation of the appropriations that we vote for and in their final application, both in the Member States and in Community programmes.
Amending budget No 8, which I am presenting for your approval, includes, amongst other things, returning EUR 3 800 million to the Member States. We know that this is good news for the Finance Ministers of the Member States, since this is a sum that they do not have to incorporate into the Community budget in order to fund the 2005 financial year. Nevertheless, from a European point of view, it is not good news, because the saving results from a very significant under-execution in payment appropriations corresponding to the Structural Funds.
During the 2005 budgetary procedure, we agreed with the Council a significant reduction in the Structural Funds, below our first reading of the budget, and also below the preliminary draft budget presented by the Commission. We also agreed a joint statement with the other two institutions, in which the Council committed itself to presenting an amending budget which would include the payment appropriations necessary to pay Structural Funds, in the event that the execution was as expected.
During October, the European Commission presented us with a first draft of amending budget No 8, which talked about certain real budgetary needs; it also talked about EUR 600 million in Structural Funds, which should have been included in the Community budget. In the end, none of that happened.
During November, the Commission altered its figures on the basis of the news about budgetary execution reaching it from the Member States and, in the end, what were funding requirements have been turned into surpluses. Even with this return of EUR 3 800 million, there could be a surplus of payment appropriations in the Structural Funds at the end of the year.
Ladies and gentlemen, we can only interpret this as a bad thing. It is bad news, both for the 2006 budget of Mr Pittella, and for the negotiation of the financial perspective. The Union’s budget can never be drawn up solely according to the principle of saving, but rather according to the principle of effectiveness and European added value.
Mr President, where is the European added value in returning payment appropriations to the Finance Ministers year after year? This is not a good way to produce a Community budget or to build a truly effective Europe.
The political message we are sending to the European citizens every year is very disappointing. Commissioner, representatives of the Council, when this Parliament votes for budgetary appropriations, it does so with the hope and desire that they are correctly executed by everybody. I believe that this is the lesson that we must learn this year, and let us hope that the execution is better during 2006.
. Mr President, it is an honour and a privilege to be back in this Chamber to represent the Presidency of the Council in this important debate on the budget of the European Communities for 2006.
The European Parliament’s second reading of the annual budget, culminating in the vote on Thursday, is a key part of the European Union calendar and is probably more important this year than ever before. The agreement between the Council and the parliamentary delegation on the main elements of the 2006 budget was reached in the end in the best spirit of cooperation and compromise. By putting that agreement into effect in the adopted budget, the European Parliament has the opportunity to send a clear signal to the people of Europe that, despite the challenges we face over the Constitution and future financing, the European Union is still operating effectively and in their best interest.
I do not need to remind honourable Members of the historical importance of this budgetary procedure. They will be acutely aware that the last procedure under the current financial perspective has a special role in bridging past priorities and future objectives to provide a measure of continuity and the basis for coherence between two financial perspectives.
I believe the agreement we reached in Brussels two weeks ago broadly satisfies those objectives. But it does something more than that. The difficulty of reconciling our policy priorities with the core principles of budget discipline and sound financial management highlights the fact that the current budget structures are stretched to breaking point. The next financial perspective must offer the prospect of real reform and renewal in the future if the EC budget is to remain relevant and genuinely meet the needs and expectations of European citizens in the 21st century. It will not be easy, but if the two arms of the budgetary authority – the Parliament and the Council, which I represent today – can build on the spirit of cooperation we found in the end to deliver a 2006 budget, we have a chance to create a shared vision in the next few days for a better future in 2007-2013 and beyond.
Returning to 2006, honourable Members will be aware that the budget agreement between the Council and the parliamentary delegation focused primarily on three key elements. Each required some compromise from both sides, in some cases, frankly, going into uncharted budget waters, which perhaps explains why it was necessary to take a little longer over negotiations than has been the case traditionally. I stress that in each case, the parliamentary delegation drove a hard bargain and, as a consequence, several members of the Council felt unable to support our final compromise. But I believe that we reached a fair and balanced outcome in the end, one which I was able to steer through Council by a qualified majority.
Firstly, we agreed to amend upward the financial envelopes for six codecided programmes in heading 3: Internal Policies. The Council did not see the need to propose these increases in its draft budget; however, the parliamentary delegation argued strongly that the six programmes concerned would be severely constrained without additional resources. In the spirit of compromise and consistent with the Interinstitutional Agreement, I was able to persuade the Council to accept these changes. This is the first time that has been agreed in the current financial perspective. It is perhaps fitting that it happened in the final year of that perspective, and I am sure that both arms of the budgetary authority would want to consider it as an exceptional event.
Secondly, we agreed to mobilise the flexibility instrument for programmes in heading 4: External Actions, for a total of EUR 275 million. The Council took the initial view that it ought to be possible, with some reprioritisation, to finance all external actions within the budget ceiling. However, I stress that the Council remains firmly committed to meet the urgent needs of external partners consistent with promises made and commitments undertaken. Member States recognise the tight budgetary constraints in heading 4, demonstrated no more clearly than the Common Foreign and Security Policy, and the Council was ultimately persuaded of the need to mobilise the flexibility instrument to ease these constraints.
I believe the outcome, which exceeds the Commission’s proposals by more than EUR 110 million, represents a fair compromise, ensuring resources for key urgent priorities, such as Iraq, tsunami reconstruction, traditional assistance for sugar protocol countries, and CFSP. It also recognises that further demands on the external actions budget are likely during 2006. However, I stress that this is the first time it has been necessary to exceed EUR 200 million in a single year. The Council considers this an exceptional event and some Member States remain convinced that it is an unnecessary step. I hope that honourable Members will appreciate the significance of this outcome and share with me the hope that more effective use of the principle of reprioritisation and reallocation will prevail in similar circumstances in future years.
Finally, as required by the Treaty, the Council and the parliamentary delegation agreed to set the level of overall payments for 2006 at EUR 111 969 million. This represents the Commission’s original proposal which, after taking account of Amending Letters 1, 2 and 3, is more than half a billion euros above the Council’s original position. I recognise that this figure is somewhat lower than some Members of Parliament would have liked. However, it is firmly based on the Commission’s estimates of what it is able effectively to spend. I am sure honourable Members will share my concern not to create an unnecessary budget surplus and so would recognise the case for prudence. Of course the budgetary authority stands ready to consider an amending budget to amend the level of payments, should that prove necessary during 2006.
As I said earlier, I believe that this compromise agreement represents a fair and balanced outcome for all three institutions – Council, Parliament and Commission. There are no doubt elements of it that each of us might like to improve, but that is the essence of compromise. No one is entirely satisfied, each of us has made a sacrifice and modified our positions. Both the Council and Parliament had tough mandates this year and it was no easy matter to find common ground. Consequently, I commend this solution to you and look forward to your vote.
I should now like to touch very briefly on other aspects of the Council’s second reading, which honourable Members might like to take into account. In heading 1: Agriculture, the Council reinstated the EUR 150 million reduction from the first reading and accepted instead the Commission’s Amending Letter 2, which reduces expenditure on subheading 1a by EUR 361 million compared to the preliminary draft budget.
In heading 2: Structural Operations, the Council reinstated its first reading position for a reduction of EUR 150 million for payments compared to the PDB. This reflects the Council’s view of the expected implementation rate and is based on past evidence of implementation shortfalls, including amending budget 8 for 2005.
In heading 3: Internal Policies, the Council largely reinstated its first reading position but made some modest changes to a few key budget lines, including an increase in the payments for research lines, reflecting the increased emphasis on Lisbon from Hampton Court and entrusting the Commission to improve the implementation record in this area. This allows a 16% increase to research payments, compared to 2005.
In heading 4: External Actions, the Council reinstated its first reading and also accepted the Commission’s Amending Letter 1 concerning traditional assistance for sugar protocol countries, allocating resources from its first reading margin.
In heading 5: Administrative Expenditure, the Council partly accepted Parliament’s first reading amendment to the Commission budget in light of new evidence about vacancy rates. It also accepted the proposal to reduce EUR 20 million from Parliament’s budget. Otherwise it reinstated its first reading position, recalling the need for savings in operating costs from interinstitutional cooperation and economies of scale.
Finally, in heading 7: Pre-accession Strategy, the Council reinstated its first reading position.
Of course, Parliament will need to make changes to the Council’s second reading position to implement our agreement on payments, codecided amounts and mobilisation of the flexibility instrument. I very much hope that Parliament will take account of the Council’s position, especially concerning commitments in headings 3 and 5, where there are clear opportunities to make savings and ensure there is a margin for the unexpected during 2006.
In conclusion, the agreement we reached on 30 November provides adequate funding for the European Union’s various priorities. It broadly respects the important principles of budgetary discipline and sound financial management, of which the Council and Parliament are joint guardians. It deserves the confidence of the citizens of the European Union and will contribute to rebuilding public confidence in the Union and its institutions.
I hope honourable Members will forgive me if I do not remain in the Chamber for the duration of this morning’s debate, as I need to return urgently to London. However, I will be staying to hear as many speeches as possible, which I am sure will be of the usual thoughtful and constructive nature. I intend to return to Strasbourg on Thursday for the vote and the adoption of the 2006 EC budget.
Mr President, honourable Members, ladies and gentlemen, Commissioner, I wish to say that it has been a privilege and a pleasure to work through this process – although not on every occasion – and we can be rightly proud of the agreement that we are seeking to conclude during the course of this week.
. Having successfully reached this culmination point of the budget cycle, we can conclude that a constructive approach, realism and political responsibility have prevailed in the budget negotiations. It is due to prudent and inevitable compromise that we are near our goal today – an EU Budget for 2006 that may play a decisive role not only concerning the financial possibilities of the coming year, but also in shaping the further financial fate of Europe. The approval of the budget may, and I hope will, become a vitally important message to the European Union that its institutions are still operational and able to function constructively, to make important decisions together and to achieve positive results. I consider the results of the 2006 EU Budget negotiations to be one of those optimal successes.
Mr President, regarding the positive outcome of the negotiations for 2006: overall, a successful result has been achieved and one with which Parliament can be satisfied and proud. I would like to thank Mr Pittella, Mr Lewandowski – the Chairman of the Committee on Budgets, and all the rapporteurs involved in the process.
From the very beginning, the Commission strongly supported Parliament’s interpretation of the flexibility instrument which the Council, after hard negotiations, has now accepted. Despite the Council’s refusal to go over EUR 200 million, now, with the final outcome, EUR 275 million has been made available under the flexibility instrument, creating essential room for manoeuvre in heading 4.
Turning to the co-decision programmes, you have achieved an important EUR 100 million over 6 programmes. From the earliest stages, this was a strategy supported by the Commission in the process of negotiation, and now that agreement has been reached by both arms of the budgetary authority, the Commission will do its utmost to ensure implementation of the new amounts.
I would like also to thank Parliament, and in particular, Mr Pittella, for taking into account so many aspects of the Commission’s letter of executability of the amendments from the first reading.
I would now like to turn to the level of payment appropriations. It is important that the payment appropriations in the budget can cover the incoming bills, and ensure that beneficiaries receive the payments they are expecting. The level of payment appropriations agreed for 2006 is accompanied by the agreed declaration, so that, if necessary and on the basis of the most up-to-date information, this will allow for any additional appropriations needed to be made available as soon as possible. In order to facilitate the deal between the two arms of the budgetary authority, the Commission has proposed Amending Letter 3, which is technically well founded, but the Commission will keep a close watch on the implementation of the 2006 budget and will not hesitate to use the budgetary tools at our disposal, if certain areas need to be reinforced. In the first instance, appropriations can be transferred, and, notably, we can also call on the provisions of the declaration agreed at the trilogue, should an amending budget be required.
I would finally point out that the total payment appropriations figure on the table today represents an increase of almost 6% compared to the 2005 budget. The budget agreed is optimal and fair, and it is necessary for Europe. I wish Parliament a constructive debate and successful vote on Thursday.
. I am pleased that an agreement concerning the EU Budget for 2006 has been reached. Significant concessions were made by both the European Parliament and the Council, and thus, today we can expect that on 15 December the European Union budget for 2006 will be approved. The European Parliament Group of the European People’s Party (Christian Democrats) and European Democrats, of which I am a member, should be satisfied with the results of the agreement, as we have succeeded in achieving our main goals. In 2006, allocations will be increased for codecision programmes, such as scientific research, SOCRATES, LIFE, small and medium-sized enterprises, youth programmes and European cultural organisations. Growth, competitiveness and support for SMEs have always been and will continue to be the priority areas of the European People’s Party. It is also very important that we have come to an agreement to use the flexibility instrument for external policies and new needs, allocating EUR 275 million to Iraq, reconstruction efforts in tsunami-affected countries and consequences of sugar reform in the ACP countries, of which EUR 40 million will go to the Common Foreign and Security Policy.
The level of appropriations for 2006 was a very important subject of negotiation for the European Parliament, and the agreement reached on EUR 111.969 billion, or 1.01% of GNI, is within the limits of the Financial Perspective and therefore should be seen as a positive outcome of the negotiations. Although at the first reading Parliament voted for significantly higher appropriations, the compromise reached with the Council 2006 provides a good foundation for agreement on the new Financial Perspective, as well as for negotiations on the EU Budget for 2007. I congratulate my colleague and main rapporteur Giovanni Pittella, the Chairman of the Committee on Budgets Mr Lewandowski, the Commissioner and the Council for having reached this solid agreement.
. Mr President, Commissioner, ladies and gentlemen, I should like today to thank all those who participated in our work, beginning with our general rapporteurs, Mr Pittella and Mr Dombrovskis, before moving on to Mr Böge and Mr Garriga and to the entire Committee on Budgets led by Mr Lewandowski. I also do not wish to leave out our administrators and assistants.
In actual fact, we have ended up today with a smaller budget than we were hoping for, but one that has been drawn up quite legally and that adheres to the current financial perspective, namely 1.09% of commitment appropriations. That is important and exceeds the results obtained last year. Furthermore, we can use the flexibility instrument to adhere to the promises made by the Council. We will remember, though, the problems we had in securing this option when we embark upon the forthcoming negotiations. What is more, all the margins have been adhered to. In short, we have attained a modest and reasonable budget, which will do no damage to the revenue provided by the Member States. The budget adheres to the priorities we set and, thanks to several policies adopted under codecision, it mainly enables us to anticipate the Lisbon Strategy and to hold on to the bulk of external aid, the aid that we give to the poorest countries and that we value highly.
I should like, however, to return to a number of points close to our hearts, which relate to the implementation of the budget. Today, the budget that we are presenting has a political dimension to it. It is up to the Commission, however, to make sure that this political dimension is maintained when the budget is implemented. Clearly, we must avoid having any surpluses next year. In fact, if the budget headings continue not to be implemented, then the European Parliament’s political commitment, as budgetary authority, is likely to dwindle.
Commissioner, we no longer want to see returns of EUR 2 billion on whichever Fund it may be. Everything must be implemented; we have given you the resources for this. If you encounter difficulties, let us know in due time.
Finally, I should like to say to the Council that, admittedly, we now have a proper budget for 2006, agreed upon in the wake of a whole host of problems. We are in this situation because the promises made by the Council are not often backed up with funds and because you had made a commitment, more than two years ago, to implement an information system on security policy. We are one of the two branches of budgetary authority, and we consider it disgraceful that the European institutions, and the Council in particular, seem to be unaware of this fact. The Committee on Budgets approved of the Council’s wisdom in seeking to make strong political decisions for this 2006 budget. We will harbour the same concerns where the forthcoming financial perspective is concerned. Today, we have the only legal proposal: the vote on 8 June, widely adopted by our Parliament.
Since then, we have been awaiting a genuine proposal from the Council. When this reaches us, we will be ready – ready to work and to negotiate, in view of our shared years of experience. The Committee on Budgets will work for a budget benefiting Europeans. It will adopt a similar approach in the negotiations on the financial perspective, and Parliament will support it with a view to providing the European Union with a budgetary framework that will enable it to fund the activities in which it is required to engage with a view to developing quality jobs and protecting the environment. We want this to be done in the context of real solidarity not only among the nations of Europe, but also with the poorest people.
As regards the 2006 budget, Parliament rejects the intergovernmental approach in relation to the financial perspective. Our Parliament wants to represent Europeans. It wants us to be united in diversity.
Mr President, Commissioner, Mr Lewis, I wish to start by also thanking the rapporteurs, headed by Mr Pittella, for the constructive outcome we have now achieved following the negotiations. I think it good that we were able to reach a conclusion concerning the 2006 Budget, even though there is no clarification of the financial perspective for 2007-2013. It does show that, despite everything, the Council’s and Parliament’s positions on the 2006 Budget were not so far removed from each other, even though the negotiations were quite tough. My group does not, then, wish to support the proposal to reject the 2006 Budget in protest against the British Presidency’s proposals concerning the financial perspective. We too are angry that the British Presidency has proposed cutting back on aid to the poorest EU countries in order to give to the rich countries, but that is of course a debate to which we shall return later.
The Group of the Alliance of Liberals and Democrats for Europe is particularly pleased that increased appropriations to development and research programmes – over and above what has been agreed in the past, moreover – were successfully obtained. We are delighted to have obtained more money from the flexibility instrument so that we can fund the post-tsunami reconstruction, together with reconstruction in Iran. Regarding the size of the payments in 2006, which in fact remained at 1.01% of gross national income, it will of course be the actual level in 2006 that will determine the budget over the next few years, if it should turn out that we do not obtain an agreement on the financial perspective. That is something we could, of course, easily live with. We should then approve annual budgets with only the Treaty as a framework, and we should then see how things went. My group wants a financial perspective, but not at any price.
. – Mr President, Mr Lewis, Commissioner Grybauskaitė, ladies and gentlemen, we too believe that we have succeeded in achieving a defensible and credible compromise. Our aim was to exercise discipline over expenditure while nevertheless showing an ability to shape policy, and I think we have succeeded in doing that. Mobilising the flexibility instrument for an amount of EUR 275 million has given us the leeway to help the victims of the tsunami to rebuild their countries, to promote reconstruction in Iraq and also to bolster the new market organisation for sugar.
I am equally glad that we have been able, through our codecision on the programme, to do more for young people and for education, for that too is all about the ability to shape policy. Our strategy of moving away from oil and towards more renewable energies, of benefiting research, small and medium-sized enterprises and culture too is the very thing for reaching people where they are – reaching, that is, their hearts and not just their heads. That is what makes me glad that our negotiations have produced this result. The prospect of the 2006 budget’s commitment appropriations amounting to 1.09% offers us the opportunity for an appropriate basis for the next financial perspective, and means that we are going beyond the figures proposed by the Luxembourg Presidency this summer.
I do, nevertheless, want to remind the House that difficult negotiations in the Council on the financial perspective lie before us. I appeal, as a matter of urgency, not only for the same single-mindedness in pursuing a single Europe as in the 2006 budget, but also for an awareness at Council level that it is our common Europe and its ongoing development that is at stake. What matters is that any agreement should be made with a view to the needs of the new countries and also to the way in which Europe can be made fit for the future, with new ecological products on the global market to give hope to young people and to us.
The negotiations that are about to begin must not be characterised by the sort of repellent haggling that gets up people’s noses; instead, all parties must see themselves as negotiating for the Europe we share and in a European spirit. I therefore appeal to France, to the United Kingdom, to Germany, Sweden and the Netherlands, to give a little bit of ground and come to a real agreement that makes for a better future for us all and does not ruin Europe’s image.
. – Mr President, Commissioner, President-in-Office of the Council, Parliament and the Council have arrived at a conciliation solution for next year’s budget. It came just prior to the negotiations to be held tomorrow and the guidelines for future budgets in the period 2007–2013 to be presented the day after tomorrow. Neither party negotiating the budget wanted to take the risk of allowing these talks to founder on account of the 2006 budget.
There are probably not many Members in this Chamber, apart from those representing the United Kingdom, who, within the context of those talks, would like to see Great Britain’s special rebate continue in the years to come. There are no good arguments for it.
Next year’s budget will follow the guidelines indicated by the Council. In payments the 1% limit is to be approached from above, without Parliament being able to defend its own territory. The very fact that there might not be budgetary harmony would, under Article 272 of the Treaty, have given Parliament the use of more payment appropriations than the proposal which the negotiating parties have agreed on.
At first reading, Parliament blew up the biggest balloon by increasing Structural Fund payments by more than EUR 3 billion. The Council burst this bubble in conciliation, without any special negotiations or Parliament keeping to its position. It is strange that the Commission did not feel the need to defend its own original proposal, but instead took the side of the Council. We in Parliament will remember this if there is not enough cash in the Structural Funds to make payments.
Under the EU Constitution the Union will be militarised to an astonishing degree, even though no EU Constitution yet exists nor will ever exist in the form which was rejected by the people of France and the Netherlands. In this way the EU will increase its powers, even though the Member States have not legally bestowed them. Our group takes a very critical view of next year’s budget. It may be that some members will agree with the proposal to reject it. We want a more social and less military Europe.
.   Mr President, ladies and gentlemen, I should like to pay tribute to Mr Pittella, the rapporteur, and to Mr Lewandowski, the Chairman of the Committee on Budgets.
Mr President, the 2006 budget is a poor budget, and it should be rejected. A justified proposal to this effect has been tabled by members of the Independence and Democracy Group and of other political groups, and we would call on all Members of the House to lend it their support.
The facts are as follows. In 2004 10 new Member States joined the EU, which meant a rise of 20% in the number of EU citizens. A constantly increasing number of these Member States are in need of assistance, solidarity and subsidies because they are not sufficiently advanced. The European Union will gain another two Member States in 2007 when Bulgaria and Romania join, and the number of citizens will increase by 6%.
The second point I wish to make is that the European Union has been experiencing falling growth rates of below 2% for many years now, whereas the growth rate of the US and South-East Asian economies is many times faster. The competitiveness of EU businesses is declining. Yet the 2006 budget fails to take account of these factors. The budget will increase by around 2% after inflation, which means that there will be less and less money for each EU citizen. What is more, no changes have been made to the way in which budgetary expenditure is structured, so as to provide more money for backward countries and regions, and for sectors that are highly effective in economic terms. The budget keeps the old mechanisms in place, and rewards economic sectors that are both costly and inefficient. A budget of this kind will turn backward countries into net payers.
In addition, there are special reasons why the 2006 budget should be rejected. It is being used as a threat to force the less advanced countries to consent to the adoption of the British proposal for a reduced 2007-2013 Financial Perspective. If they do not adopt this Financial Perspective, they face the prospect of having to agree to an interim annual budget based on the 2006 figures, which would mean even less money.
If the 2006 budget is a forerunner of the 2007-2013 Financial Perspective, then it should also be rejected, because Parliament proposed expenditure of around EUR 1 000 billion for this period, whereas the current proposal refers to a figure of around EUR 850 billion. Given a difference of this magnitude, it is hard to believe that any Member of this House could fail to see that Parliament’s opinion counts for very little and that it is being treated with contempt, or that the interests of individual countries are being given precedence over common interests.
I think I can safely say that I speak for all the Members proposing that the budget be rejected when I say we believe that the declarations and slogans proclaimed by EU leaders and the actual policies they implement stand in fundamental contradiction to each other. Their policies are in fact simply an expression of the selfishness of the rich.
. –  Mr President, I am speaking on behalf of the Union for Europe of the Nations Group.
Our group will vote in favour of the agreement reached by the Council and Parliament on the 2006 budget, even though it is far from satisfactory. We find it hard to accept that the level of payments has been set at 1.01% of GNI. The compromise that has been reached on this issue is in fact nothing less than a capitulation to the Council. The latter cuts the EU’s spending with a tenacity worthy of a better cause, in so doing violating the principles of solidarity and cohesion in order to further the local interests of the net payers into the EU budget. The concessions granted by the Council on the flexibility instrument and on programmes adopted under the codecision procedure do not compensate in any way for this propensity to make cuts.
We have been disappointed by Commissioner Grybauskaitė’s position. During the conciliation procedure, she did not even remain faithful to the Commission’s previous stance on the budget level. This latter is now worryingly close to 1%, or in other words the symbolic, and indeed real, threshold below which achievement of the EU’s basic goals cannot be safeguarded. This is all the more alarming because the 2006 budget may become a point of reference for the 2007-2013 Financial Perspective, which has been extremely difficult in the making. The risk that this may happen increases the likelihood that negotiations on the Financial Perspective will end in fiasco, which would mean the 2006 budget serving as a basis for future annual budgets. The solidarity and cohesion policies could therefore suffer as a result of the Council’s position for many years to come. We must ask ourselves whether this is the kind of EU that we want.
Ladies and gentlemen, the most inadequate of all the proposals tabled has been adopted. We must realise that a small budget cannot be a good budget. I agree that a large budget may not necessarily be a good budget, but it is impossible for a small budget to be a good one. This House has heard comments along the lines of, ‘the budget before us is small but good’. There is no consensus that this is the case, however, just as there is no consensus on a budget that will ignore the needs of countries, especially the new Member States. Solidarity is a basic concern for these latter.
Ladies and gentlemen, there are certain incidents that cause many EU citizens to lose their enthusiasm for Community policies, and their belief in the momentous idea which is the European Union. An example of one such incident is the position recently adopted by Mr Schröder, the former German chancellor, on the construction of the gas pipeline along the bottom of the Baltic Sea. There is much controversy about this pipeline in many of the new EU Member States, and it has received a lot of negative publicity in these countries. Indeed, it is not only in the new Member States that the publicity has been negative, for I have before me a list of German newspapers that have been extremely critical of the former chancellor’s decisions. If the intention is now to tell the new EU Member States that there will not be enough money for them to achieve their fundamental goals, even though the aim of these goals is to promote what could be termed a natural impulse of the European Community, and if such incidents, which ruin the reputation of leading EU politicians, are accompanied by cuts to funding for the new EU Member States, we must realise that this impulse of the European Community, which also goes by the name of solidarity, will be weakened rather than strengthened.
Ladies and gentlemen, this is a poor budget. I say this not only because it is small. As I said before, it is a poor budget because it has implications for the future, and because it will destroy the natural inclination and impulse of the European Community, which should be the first concern of every one of us.
The 2006 budget figures proposed by Parliament provide a clear message when viewed dispassionately. Commitments, or potential expenditures, as a share of gross domestic product exceed 9%. This is a good springboard for negotiations on the long-term financial perspective. Payments increased by almost 6% compared with 2005, which is a substantially higher increase in budgetary resources than in many Member States of the European Union. Considering the fact that the expected rate of inflation and economic growth in the European Union in 2006 is around 2%, it is apparent that the proposed budget is also reasonable from the macroeconomic standpoint. The problem that continues to dog us is that the gap between commitments and payments is too wide. This gap is again nearly EUR 10 billion, which reduces the flexibility and efficiency of the EU’s budgetary instrument. I therefore still consider it crucial that issues regarding the effective use of budgetary resources be resolved, that mechanisms for accessing financial resources in structural and cohesion funds be made more flexible and that the extensive ‘cushion’ between resources available those that are actually used be greatly reduced.
I would like to conclude by expressing my appreciation for the work of my fellow Members and of the rapporteurs from the Committee on Budgets. The results of their work also give us hope for the long-term budgetary outlook.
Mr President, the enlarged European Union’s second budget is in the process of becoming reality. The broad consensus reached within Parliament means that the final vote should hold no surprises, and so I will start by saying some ‘thank yous’, for which I will otherwise run out of time. I should like to thank the rapporteurs, Mr Pittella, Mr Dombrovskis, Mr Böge and Mr Garriga Polledo, the political group coordinators and our secretariat, headed by Maria Fialho.
Our partners in this undertaking, or in other words Mr Lewis and Commissioner Grybauskaitė, are both well aware of the fact that this year’s budget was a challenge, and that tensions ran high during the negotiations. This does not diminish the mutual respect shared by the players in this EU institutional triangle, however. Parliament had to fulfil its mission and the commitments it entered into upon being elected, and indeed it did so. This was apparent from its endeavours to defend its priorities under the headings of internal and external policies, which was a far from easy task in the final year of a financial perspective. I am delighted that we have managed to find extra funding for six of the programmes adopted under the codecision procedure. It has also been necessary to mobilise the flexibility instrument, and even to exceed its annual ceiling. All these decisions were taken in accordance with the Interinstitutional Agreement, which is proof of the value of this latter.
I am quite sure that it will be a long time before we forget the team spirit demonstrated by the members of Parliament’s delegation during these nerve-wracking negotiations. This was an example of genuine unity in diversity, and a good sign for the future. Yet our joy at having a proper annual budget for 2006 is tempered by the uncertainty that surrounds the multi-annual Financial Perspective. By this I do not mean uncertainty on our part, since we have adopted a position and are now awaiting developments. I can only hope that we will finally see signs this week that the European Union is overcoming the crisis in which it finds itself, by reaching an agreement on the most challenging issue of all, namely money. I also hope that the agreement is not one that leaves poorer countries with their backs against the wall, since we are all aware that these countries need to be able to plan ahead in order to conduct sensible regional policies.
Mr President, our budget rapporteurs have presented us with a practical budget which addresses the Union’s political and social realities. To a large extent, our group’s recommended priorities for 2006 have been incorporated. They include: creating an effective information strategy; providing an efficient service for Members and visitors; continuing to purchase property and buildings under the right conditions; streamlining manpower policy and improving activity-based budgeting, which focuses more on core operations; critically examining all forms of expenditure; making better use of our resources, thus reducing waste, and other inherent malpractices – so adding real value to our performance.
The successful conclusion of a very well structured budget becomes even more relevant considering the potential outcome of the 2007 to 2013 financial perspectives. In the budget conciliation process Parliament’s negotiating team went a long way to find a workable, balanced formula. Likewise, we should do our utmost to reach an agreement on the financial perspectives, but, as Mrs Jensen said, not at any cost.
We should not agree on a set of financial perspectives that would make it very difficult, if not impossible, realistically to deliver on our promises and to meet our commitments and objectives. We cannot, and should not, pay lip service to high-flown ideas such as growth, employment, research, social solidarity and enlargement and, at the same time, not provide the funds to achieve them.
If we fail our citizens in this respect, apathy and their perception of the barrier between the EU institutions and ordinary citizens will grow much bigger. In other words, if we really mean what we say, we should put our money where our mouth is.
Mr President, I too should like to start by thanking the rapporteurs for all the work they have done. I think that what we have achieved, namely payment appropriations amounting to 1.01% of the gross national income, is especially significant in the light of the negotiations about the financial perspectives. It is higher than what Luxembourg offered under its Presidency and it is, if I am not mistaken, also higher than what is currently on offer by the British Presidency. I agree with the many who say that Parliament’s most important achievement has been the broader scope of the programmes relating to young people. We have received more funds in the framework of the flexibility instrument, which is also one of Parliament’s important criteria for subsequent financial perspectives.
Let me turn to the common foreign and security policy, during the negotiations on which something strange happened. The Council wanted to teach us a lesson in cutting budget spending, and virtually every hour, the appropriations for this policy area increased. This I regard as particularly bad budget policy on the part of the Council in this area, and it has resulted in considerably higher amounts than first proposed at first reading.
One possible explanation I could offer for this is the fact that we are now, for the third time, concluding an agreement with the Council on democratic control on the spending of common foreign and security policy funds. The Council ignored the agreement on the first two occasions. Third time lucky, we hope.
Mr President, it is evident that good policy, of the kind that benefits the European public, results where the European Parliament possesses powers of codecision and that difficulties arise whenever the Council puts national interests first. It is also apparent from the current debate that this House was very far-sighted in European agricultural policy and in initiating the reduction in export subsidies. In Cancún, it was at the behest of the European Parliament that Mr Fischler and Mr Lamy proposed that these export subsidies be suspended outright. We have also used the budget and codecision to foster rural development and to qualify the agricultural policy. Certain governments – the British one in particular, which is now proposing cuts – should take good note of the fact that this rebate will nullify the House’s qualification, in part through budget policy, in this area, and put the brakes on a modern agricultural policy founded upon rural development, which will be particularly to the detriment of the new Member States of the European Union.
– Generally speaking, there is no harm in comparing the 2006 ceiling, and the Community’s budget priorities, which stands at around 1.01% of Community GNI, with the 2005 figure, or with the proposals made by the Luxembourg and British Presidencies for the 2007-2013 Financial Framework. Let us not forget, however, that the Financial Framework for 2000-2006 provided for 1.08% of GNI for the following year, that Parliament’s proposal for the 2007-2013 Financial Framework provides for 1.0% and that the Commission is proposing around 1.14%.
In recent years, there has been a real terms reduction in the Community budget, which some are trying to set at around 1%. That would mean that the Structural Funds would account for 0.36% to 0.37% of Community GNI, which would suit the most economically advanced countries in the EU.
Once again, a mindset has taken hold that oddly views every concession as a victory, in reference to each increasingly damaging proposal.
Mr President, every year, around this time, we live through a period of unprecedented extravagance in the European Union. I am talking about the surpluses, which give us a small foretaste of what we can – unfortunately – expect on a larger scale later on.
Yesterday, the Committee on Budgets was discussing something the presence of which on the agenda was cause for bafflement, namely the purchase, for the sum of EUR 3 million, of a building for the European Parliament in Valletta – it is worth mentioning that the intention was that the Commission should be a tenant. All five Maltese MEPs are against the idea, saying that it is too remote and difficult to get to, and that they would rather carry on renting at the present favourable rate. They have to accept it, though, since there is a surplus and it has to be spent. So along comes one of your colleagues, Mr President, the Vice-President Mr Onesta, and says, ‘that is a good property investment, and I promise you that, in three years’ time, if we find something better, we will be able to sell the building at a profit and move on somewhere else’.
We are forced to accept these benefactions, and the European Parliament is made into a property speculator by the mere fact of having too much money, and then people wonder why it is that, in Malta, the public wonder what this is all in aid of, what sort of waste this is, what sort of attitude this is to take. Away with such practices, and let us have proper budgeting – the sort that is not guaranteed by the draft budget we have before us, and so I, of course, will be among those voting against it.
I shall just clarify something with regard to what you were saying about Mr Onesta, because I too am a member of the Bureau. The European Parliament is obviously not a property speculator, but endeavours to be a good administrator of the funds entrusted to it. The desire to spend in appropriate conditions should therefore, in my opinion, be approved by a man who is as fond of budgetary rigour as you are.
Mr President, ladies and gentlemen, here we are again, with everyone in this House embracing one another and congratulating themselves and each other on this budget. While this congratulatory reception is going on, though, I have substantial criticisms to make, notably that the second reading in the Committee went ahead without documents, so that resolutions were put together orally, and that the cutbacks and redeployments of funds neither were nor are justifiable. I am quite surprised to see, in the foreign policy sphere, that non-governmental organisations and democracy programmes have gained a great deal, more indeed than they have ever had before, while cutbacks were the order of the day almost everywhere else.
While I am on the subject of cutbacks, the Commission has, in negotiations with the Council and in the Committee on Budgets, proposed to make them, to the tune of over EUR 150 million, to the payments made from the Structural Funds, leaving EUR 70 million. It justified this by reference to an alleged lack of opportunity for implementation in the countries concerned. Looking at the programme of cutbacks, I wonder why it is that the Commission, and the Commissioner, have lost the courage to do the right and proper thing. The present cuts in the internal policy areas and in foreign policy hit hardest those areas in which the money could actually have been put to good use, and this is something of which I really do take a very critical view. We will look carefully to see whether the money remaining in the Structural Funds actually does get spent. What I find regrettable about this sort of thing is that it is yet more evidence of our inability to trust those who administer the funds, and so I ask, as a matter of urgency, that there be no repetition of it, or else we will see a great gulf opening up between old and new, between those countries that contribute and those that receive, and that is precisely what we cannot afford with the financial perspective and the debates on it in the offing.
Mr President, I would like to congratulate all those who have worked hard to put in place the 2006 budget, especially our rapporteur, Mr Pittella. I have just three points for the Commission and Council to reflect on.
Firstly, every year we have a similar struggle to agree the EU budget. It is increasingly a challenging task due to ever more exceptional demands on the EU at home and abroad. At the same time, the traditional priorities continue to require as much spending as before. I do not think, therefore, that we should worry if the budget requires a heated and lengthy debate to achieve a compromise solution. However, we should be concerned by the fact that, after devoting time, money and effort debating, negotiating and agreeing the budget, we then fail to use the funds. This is totally unacceptable and I know that many others, including Mr Garriga Polledo, have made this point. I would ask the Commissioner to take full responsibility for improving implementation, not only in the programmes that the Commission champions, but also in respecting Parliament’s will. The fiercely negotiated funds must have an impact on the lives of EU citizens and it is payments that have the most direct effect.
My second point is that collectively we need to be more aware of our public image and the importance of demonstrating the collaborative working habits that drive the EU project and inspire confidence in the European Union. These are currently clearly lacking. I would like the Commission to note that Parliament has improved resources for communication policy. Now it is the responsibility of Commission officials to be more imaginative. In this age of the competitive mass communications market, the need to sell ourselves and our EU vision and deliver a clear, simple and compelling message is absolutely imperative. That goes for Parliament too. Outdated, incomprehensible legacies such as our travelling circuses do nothing to help us win this game.
Thirdly, a word on heading 4. As the chairman of the Delegation for Relations with the Countries of South Asia and SAARC, I am deeply disappointed with the reduction in amounts for Asia, even with the additional flexibility. The Council needs to think seriously about this dysfunctional heading. We have a knee-jerk reaction to major disasters. We have commitments to the MDG global health funds. We do not, however, have adequate resources. Let this be a priority for the Council Presidency.
Mr President, I wish to thank Mr Pittella and Mr Dombrovskis, rapporteurs for the budget, for their excellent budget draft, as well as Mr Lewandowski, the Chairman of the Committee on Budgets, for his conciliatory role as leader of the negotiations.
The draft budget before us aims at improving employment in Europe. Certain multiannual programmes are to be started, on Parliament’s initiative, as a result. This particularly applies to the research framework programme and training programmes. In this way Parliament is showing the direction in which the work of the EU should be developed.
This budget is the last under the current financial perspective. The new financial framework should bolster European entrepreneurship and therefore employment. Research and development, and training and the promotion of cohesion will have key roles to play in this.
Unfortunately, however, the best laid plans can run into trouble. The proposal at Luxembourg back in June drastically reduced the appropriations intended to improve competitiveness by a hefty EUR 60 billion. Although Prime Minister Tony Blair promised improvements, Britain’s proposal is even worse. There has been no increase in appropriations for research and development whatsoever. Another EUR 12 billion has been cut from the Structural Funds in addition to the reduction of EUR 29 billion made at Luxembourg. Rural development, which is an important element in agricultural reform, is threatened with total collapse. At Luxembourg, EUR 14 billion was cut from the framework and now Britain is cutting a further EUR eight billion.
The budget should aim at the future and endorse action which no single Member State can afford on its own. This budget shows the way.
Mr President, some aspects of the funding of the so-called Common Foreign and Security Policy are highly dubious. Money from wholly disparate budget rubrics is used to fund the EU’s operations, whether of a military or police nature, and the so-called flexibility instrument makes an additional EUR 40 million available for the CFSP. What I would like to know is for what, precisely, these EUR 40 million are being used. The EUPOL operation in Kinshasa is funded by the European Development Fund, that is to say by EUR 4.3 million of development aid. The AMIS operation in the Sudan, which includes military training, is funded jointly by ten Member States, as well as by the fund called the African Peace Facility. The EUPM mission in Bosnia and Herzegovina is part-funded from the Commission’s budget, and the ALTHEA operation in Bosnia by means of what is termed the ATHENA mechanism, in other words, in an undemocratic manner and without Parliamentary scrutiny.
Mr Brok is now proposing that there be an increase in this area, from EUR 100 million to EUR 300 million. As you know that the Treaty of Nice prohibits the European Union from maintaining an independent military budget, perhaps you would refrain from these sorts of tricks!
Mr President, since I oppose virtually everything that the European Union proposes to spend money on during the budget year of 2006, I cannot be expected to support this report or its motion for a resolution.
The European Union is a self-perpetuating mega-bureaucracy that has carte blanche to finance its own programmes. I particularly oppose the allocation of funds for the brainwashing of young people, referred to in this report as being used for advancing the idea of Europe. I believe that even the most backward of students will be aware that the continent of Europe has been around for quite some time and is a bit more than an idea.
Bringing secondary school pupils to this institution for all-expenses-paid visits, during which they will be given disingenuous one-sided briefings about the wonders of the European Union, is a crude brainwashing exercise, as is the flooding of educational establishments with equally one-sided literature.
The report’s repeated references to the now almost wholly discredited Lisbon Strategy hardly add to its credibility. I would urge any Member of this institution who generally believes in democracy and accountability to the electorate to vote against this budget and any other documents that purport to legitimise it.
Mr President, the Member States are in reality the EU’s paymasters without discretion. Whatever the arguments about the budgets, they pay and then argue about how it is all to be spent, which is not real budgeting in any sense that I understand. That is why the argument about the British rebate is about politics and not proper financial management. It is a continuing running sore, only because Mrs Thatcher was foolish enough to agree that it should be paid back by the Member States to what is now the fourth largest economy in the world and, since enlargement, it comes from some of the smallest and poorest in Europe. Had that been a deduction made in London and a net sum paid over, the argument would never have arisen.
Whatever the budget, the European project is stuttering, unsure what to do about the faltering eurozone and unable to come to terms with Anglo-Saxon enterprise that the countries of Asia have made their own. You have big problems and many of them are of your own design.
– Mr President, I am delighted, first of all because from now on the Council will negotiate CFSP issues with us at ambassador level, thereby upgrading Parliament's role in the shaping of the CFSP.
Secondly, I am delighted because an agreement was reached in time on the 2006 budget. In this respect, the British Presidency took the right decision, given that no one would have tolerated two major impasses at the end of a Presidency and Mr Blair wanted to close the 2006 budget in good time so that he would have more room for manoeuvre when negotiating the financial perspectives.
Thirdly, payment appropriations for 2006 are 1.01, compared to 1 in 2005, while the British proposal makes provision for 0.98 for the seven-year period from 2007 to 2013. We have a slight improvement compared with this year, we achieved more than the British Presidency is discounting for the next seven years, but we have no reason to celebrate. We shall not achieve European integration with so little money. I should like to reply to the minister by saying that we do not agree with what he said here today about the heading 3 financing needed and legal use of the flexibility instrument supposedly being 'exceptional events'. I am afraid that the minister should not have said this in his intervention, because, on the contrary, we shall not achieve integration with less money, especially less necessary money. To divide the Member States into net contributors and net recipients of appropriations, when we are not going to spend more than 1% on Europe, when we are not focusing our overall synergies from common European action, does not do us credit and certainly does not testify to our regard for European ideals.
Mr President, I would like first of all to congratulate the rapporteur, Mr Pittella, and his team, on the excellent work they have done and I would like to add that it is not my custom to congratulate all of the rapporteurs when their reports are finished.
They have made great efforts and they have faced many problems. Having been rapporteur for the Union’s budget, I am well aware that it is not an easy thing to complete a successful budget.
I would like to focus, Mr President, on the aspects that I consider to be of particular importance. Firstly, for the first time we have managed to apply a principle which this Parliament had always advocated: the sums approved during codecision are not sacred and they can be altered if the budgetary authority believes that to be necessary.
We all agree that, in order to improve the management of multi-annual programmes, the security of financial packages is an important factor. But we cannot turn what is no more than a tool into an objective. This is what differentiates us from the Council.
Perhaps what separates us from the Council is the definition of the objectives. Perhaps the Council’s objective is simply the certainty that nothing is going to change once a decision is taken. What I believe we could call ‘the certainty of the accountant’.
To all of this we must add that the programmes whose funding has increased in the 2006 budget are hugely symbolic to the European Union. Both the Socrates Programme, which is well known to many citizens, and Youth, are examples of what a Parliament can do to create European awareness amongst the Union’s citizens.
Furthermore, the LIFE programme, created by Parliament itself years ago, is one of those that enjoy the greatest acceptance amongst the European citizens and which demonstrate most clearly what kind of Europe we here in Parliament want to see.
I am also pleased that the Council has not been able to impose the absurd manipulation, which they call ‘interpretation’, of the rules for mobilising the flexibility instrument. An unnecessary instrument within the interinstitutional agreement, which only exists because of the Council’s constant and almost legendary refusal to use the appropriate instrument for dealing with cases in which more appropriations than those provided for at the beginning of a period of programming of the financial perspective are required.
That appropriate instrument is called ‘revision’ and its use does not lead to chaos or to eternal damnation. The consequence of this more rational use of the resources available to us — the phrase should be familiar to you — has meant that the cuts we have been making since 2000 in the Union’s external actions are less than usual this year.
Since it has taken two to achieve all of this, and I do not want to be entirely negative toward the Council, I would like to congratulate the British Presidency, in which I must confess I did not have too much confidence at the beginning, but which in the end has been up to the job.
Mr President, ladies and gentlemen, it is perfectly plain from the negotiations on the 2006 budget, and even more so from the debates on the financial perspective, that the way the Council is acting is reminiscent of someone who leaves a restaurant without settling the bill. The Council orders more and more powers for the European Union, while being willing to pay less and less for them. The Council sticks up for the Member States. What the Member States want is for the EU to do more and more with the Common Foreign and Security Policy, to fight terrorism and crime, to subsidise agriculture, to organise policies for the protection of the environment and of consumers, for development aid and much else – the list is endless. It is getting longer, and, as we all know, that costs money – a lot of money. So let me tell the Council that it is time the simple truth dawned on it that more powers cost more money, and fewer powers cost less money. It is irresponsible of the Council to demand more powers while at the same time being less and less willing to spend money. Reforming the way the money is spent would do us all some good.
Mr President, Commissioner, Mr President-in-Office of the Council, ladies and gentlemen, there are just a few comments I would like to make at this point. I have been through quite a few budget debates, but none have been conducted in such a shameful manner as this year’s even though I did think that previous performances could not be surpassed.
When I consider the way the 2006 budget procedure went, and how the preparations for the next financial framework are progressing, I really do wonder, Mr President-in-Office, why your Prime Minister – to whom I ask you to pass this on – delivered such an incandescent speech in Brussels at the end of June. The words were fine, but action has not been forthcoming. It is not that it has been moderate, but rather that there simply has not been any. I am glad that the British Presidency of the Council has learned, in the course of this budget procedure, that this House knows what it is for and what it is about. I hope you will take that insight away with you and take account of it in your deliberations. You have an image of Europe as somewhere where a few Heads of State or Government announce how things are to go and steer them in that direction, and in which the Commission and Parliament are no more than decorative accessories that have to be tolerated; well, I have to tell you that that Europe no longer exists. If you have taken this lesson to heart, then I will be very satisfied with the British Presidency of the Council.
I will, however – and here I am addressing the Commissioner – make the critical comment that, as regards the role played by the Commission in the budget procedure, there has to be something of a rethink. It is not acceptable that the European Parliament should act as the Commission’s shield and defence, yet keep on getting the sense of being left in the lurch when the Commission withdraws positions in response to pressure from the Council. That is another thing to which we will, together, need to give very close consideration if we are to achieve anything together. Getting additional funds made available could have been achieved with less of an effort, but the fact is that presidencies sometimes need a bit longer to understand things and to come round to supporting them. This House, though, is patient and takes its time, for we do have a few things in the field of education policy that we want to hammer out with the Council.
To you, Mr President-in-Office, I want to press home the point that the Inter-Institutional Agreement has proved its worth. We have agreed among ourselves on the ground rules, we have insisted on you keeping to them, and that was the right way to go about it.
I do, though, also want to say something self-critical about something that has bothered me for years, and since I myself once had the honour to present Parliament’s budget, and it is this: this House will, in the long term, have no credibility in negotiations with the Council or the Commission if we do not get a firm grip on our own budget. When I consider the unspent funds from the 2005 budget that we had to deal with yesterday when again transferring appropriations, or the struggle we had with our good friends the Social Democrats in order to get Parliament’s budget just EUR 20 million below the magic 20% limit – and I am obliged to the rapporteur, Mr Dombrovskis, for leading us in it – then we will have to give serious thought to what all this has to do with truth and clarity. A European Parliament that fails to manage 10% of the amount budgeted for in the manner prescribed, has a credibility problem, and it is one that we have to consider in a self-critical light.
I would just like to say something else about the financial perspective. I urge you to take home with you the lesson, which you have learned, that Europe consists of states with equal rights, not of old and new Member States. Europe adds up to a common interest, not to the sum of 25 national interests. If you bear that in mind, you will have a successful weekend; if you do not, it will be a flop.
Mr President, ladies and gentlemen, I should like first of all to express my sincere thanks to our fellow Members, Mr Pittella and Mr Dombrovskis, as well as to Mrs Jensen, for the enormous task they carried out during this long procedure.
This budget, while not perfect, is, in my opinion, relatively satisfactory, and I am delighted that the level of payment appropriations has been brought up to EUR 112 billion, that is to say 1.01% of GNI, and that our operating costs have been curbed and relatively stabilised. As permanent rapporteur for the Structural Funds within the Committee on Budgets, I might nevertheless have hoped that the Council would have granted more appropriations to all of these financial instruments, which remain the cornerstone of our policies aimed at reducing territorial disparities.
What is more, I, like many of our fellow Members, am still waiting to hear the results of the European Council negotiations, and I should like to drive home the point that it is worth keeping in mind Parliament’s positions during these negotiations.
At a time now when we need Europe most, it is crucial that the Member States provide the European Union with genuine financial resources. We need Europe so that we can carry out an ambitious economic policy for its 450 million people. We need Europe so that we can carry out a common foreign and security policy, which is distinct from those of the self-contained empires throughout the world. To conclude – and contrary to the opinion expressed by some of our fellow Members with regard to brainwashing - we need Europe more than ever in order to build a project for society uniting us around shared values. That is my dream; I hope that it is yours too.
Mr President, I should like to take the opportunity of this debate on the 2006 budget to remind the House that the payments in this budget are set at a level that is as much as 0.07% of GNP lower than that foreseen in the 2000-2006 Financial Perspective. They are also 0.02% lower than the payments planned for 2005, which is now drawing to a close. This is certainly not good news, in particular for the new EU Member States.
This fundamental objection notwithstanding, I should like to thank all those who have helped ensure that the 2006 budgetary procedure will soon come to an end. A total of two rounds of painstaking conciliation negotiations with the Council were needed to get this far, as well as the taking up of a firm position by both the negotiating group and Parliament as a whole. This is a particularly important message to send out at a time when the debate on the 2007-2013 Financial Perspective is ongoing, and when the positions of the Council and Parliament on this matter are unfortunately very different.
The 2006 budget sets a figure of almost EUR 112 billion to cover payments, which is the equivalent of 1.01% of the EU’s GNP. This is substantially higher than the level of payments proposed by the British Presidency for the individual years in the 2007-2013 Financial Perspective. As I see it, this should be one of our key arguments in the debate on the level of payments for the 2007-2013 period, given that the European Union, far from wanting to abandon the funding of any of its present activities, is currently seeking to increase its involvement.
I should like to conclude by thanking the rapporteurs for having drafted the reports. I should also like to express the hope that we will succeed in implementing this year’s budget in its entirety, so that late 2006 does not see us complaining that we have failed to adopt a rational approach to the expenditure of such a modest sum.
– Knowledge is the European Union’s competitive advantage, and we are responsible for the development of a knowledge-based society. The European Union can only offer a successful response to global changes through unity and the exploitation of knowledge, innovation and creativity at a European level. This is the essence of the Lisbon Strategy.
All 25 Member States of the European Union have committed themselves to fulfilling the goals of this strategy. Its fulfilment will of course require adequate financial resources, both in the financial perspective and in the annual budget. A budget geared towards development is therefore extremely important for the common European future.
The budget for 2006 is not important simply for the coming year, but will also be of key importance in the event of our failure to agree on the future financial perspective. For this reason I would prefer the budget to be significantly more development-orientated. Most of the resources in the budget are still earmarked for agriculture and structural measures, within which we find agriculture once again.
Despite the increase in comparison with the 2005 budget, it is the area of internal policies that receives the smallest amount of resources in the 2006 budget and thereby the developmental part of European policies. The ceiling set by the financial perspective has only been achieved for rural development and internal policies remain more than two percent below the threshold.
Nevertheless I remain realistic, and I wish to congratulate the European Union negotiators for their perseverance with the priorities that were set and for the funds they managed to secure. The increase in funds, although lower than we would wish for programmes that are of great importance for the Lisbon Strategy, is significant, and says much about the direction we have mapped out for the future. In the event of failed negotiations on the financial perspective, this means more development-orientated spending of European financial resources than was set out in the Luxembourg and British proposals for 2007-2013.
Mr President, Commissioner, ladies and gentlemen, I am pleased that this agreement on the 2006 budget has finally been reached, and I would like essentially to stress two aspects: one directly relating to the budget and another indirectly related.
I would like firstly to stress the fact that more than six programmes subject to codecision have been provided with EUR 100 million, which I believe to be very significant and stimulating. I believe that this is the direction that the Community budget should take over the coming years.
The effort that has been made in relation to small and medium-sized businesses is particularly relevant. We must not forget that, at the end of the day, we have 23 million SMEs in Europe, which represent no more and no less than two-thirds of all jobs in the private sector. There is therefore no doubt that the success of SMEs will mean success for growth and employment in Europe.
However — and this is an important ‘however’ — research and development are also a fundamental pillar in terms of the competitiveness of our companies, of the competitiveness of our economies. And there is a very worrying aspect here: the current financial perspective does not include an increase in the fund intended for research and development. Despite the fact that the British Presidency quite rightly – very rightly in fact – stresses the importance of research and development over and over again, there is no parallel budgetary effort in that direction.
The British proposal — which is not an original proposal, it has already been proposed by the Commission — to increase the funds of the European Investment Bank and, by means of soft credits and guarantees, to enhance research, is not a solution to the problem, but it must be a complementary instrument.
It is fundamental, if we want to maintain the consistency and credibility of a debate which focuses on competitiveness in innovation, development and research, that the financial perspective provides for the funds intended for research. Otherwise, we will be moving backwards, once again, with regard to the Lisbon objectives.
. Mr President, Commissioner, ladies and gentlemen, this week the European Parliament will adopt the European Union’s budget for 2006 at the second and final reading. This will conclude the European Union’s budget procedure for 2006 and the existing Financial Perspective.
I am pleased that after lengthy debates with the European Council it has been possible to reach a compromise. This was also important because the 2006 budget serves as a point of reference in taking decisions on the next Financial Perspective, that for 2007–2013. I hope that this week the Member States’ governments at the European Council will also be able to agree on the Council’s position with regard to the Financial Perspective. I call on the European Council, when debating this issue, also to take into account the opinion and ideas expressed in the European Parliament’s resolution.
The main priorities of the 2006 budget for the other EU institutions are enlargement and the effective and highly targeted use of EU budget resources. The first priority is connected with the successful completion of the 2004 round of enlargement, as well as preparations for the next round of enlargement, when Bulgaria and Romania will join. Unfortunately, once again it is necessary to point out that, although more than a year has passed since EU enlargement, many permanent staff posts set aside for the new Member States still remain vacant. One of the problems to be emphasised in this connection is the excessive red-tape and slow procedures for taking on staff. In accordance with the decision taken at first reading, the proposal at second reading is again to support all the permanent staff posts requested by the other institutions in connection with enlargement, and also other additional expenditure connected with enlargement, in order to ensure the success of the next round of EU enlargement.
The second priority is effective and highly targeted use of EU budget resources. This priority encompasses such matters as: focusing EU institutional expenditure on fundamental tasks; giving support to new budget requests and permanent staff posts requests only after having assessed the possibility of redistributing resources and staff within the framework of the existing budget; giving support to new initiatives only after having assessed their impact on the budget and interinstitutional cooperation with a view to economical and effective use of budget resources. Both institutions with budgetary decision-making powers – the European Parliament and the Council – endorse the principles of budgetary discipline and the rational use of EU taxpayers’ money. At second reading the European Council proposed reverting to its initial position and reducing the administrative expenditure of the other institutions by 15 million euro as compared with the institutions’ original requests. It must be said that in many cases this reduction was implemented in an ill-considered manner, without thorough examination of the specific nature and problems of the institutions’ work. Nonetheless, during the conciliation meeting a compromise was reached whereby the European Council will not object to the amount of expenditure by the other institutions set by the European Parliament at first reading. Therefore, the proposal at the European Parliament’s second reading is to retain the amount of expenditure fixed at the European Parliament’s first reading, restoring part of the reductions in expenditure made by the European Council – in total by 7.5 million euro.
To conclude, I should like to return to the issue of the Financial Perspective. During the conciliation meeting on the EU budget for 2006 it could be seen that the European Council and particularly the UK Presidency focused excessively on just a single issue – the minimum possible figure for payment appropriations. It only remains to hope that at this week’s European Council summit the Member States’ governments will be able to deal with EU issues within a wider perspective, and not reduce everything to just one question – the minimum possible figure for payment appropriations. Particularly striking proof of this tendency is provided by the unacceptable proposal by the UK Presidency to find a compromise between the older Member States at the expense of the new Member States, by reducing by 10 per cent the amount of EU funds accessible to the new Member States. We must remember that the Luxembourg Presidency had already proposed a significant reduction in the amount of resources to be directed towards the EU’s regional policy, in comparison with what the European Commission had announced. Fortunately, this proposal by the UK has already been withdrawn. It only remains to hope that the UK Presidency is serious about reaching a compromise this year on the Financial Perspective, and that its next proposal will be an improvement.
The President of the Council informed me that he had to leave the debate under way. I had been informed of this; I am surprised, though, that the Council should not wish to reply to such an important question before Parliament, but I take note of this information.
. Mr President, I want to thank Parliament for the debate today, and I congratulate once more the whole Parliament negotiating team. With the result that was negotiated in this political environment, in which we all participated, we have achieved the optimum possible outcome.
I wish Parliament a successful vote on Thursday.
The joint debate is closed.
The vote will take place on Thursday.
– The next item is the continuation of the Commission statement on the Commission's legislative and work programme for 2006.
. Mr President, next year will be crucial in the face of a Europe lacking modern institutions and budgetary prospects, a Europe in crisis faced with citizens who are increasingly uncertain of it and who, unfortunately, made us aware of the fact in spring.
We are therefore going to have to accept the challenge – the globalisation challenge, the climate change challenge, the energy challenge and the demographic challenge – if we are to meet Europeans’ expectations and if Europeans are to understand that Europe is not some amorphous mass bearing no relation to themselves.
From this viewpoint, we in the Group of the European People’s Party (Christian Democrats) and European Democrats are proposing practical guidelines to you for 2006, something that was sorely lacking in your programme, Commissioner, not least in terms of transforming the Lisbon Strategy objectives into actions. In order to improve European competitiveness, we will see to it that all forms of bureaucracy are reduced and that all unnecessary legislation is done away with. In this context, it is important to involve the European Parliament more and to improve the ex-post evaluation of the measures adopted.
The PPE-DE also lays emphasis on the completion of the internal market, the optimal running of which is crucial for all of our businesses, for all of our jobs and for our consumers. Our economy must be able to rely on the rapid completion of the large-scale trans-European transport network projects, which will need to be funded not only by the European budget, but also by public-private partnerships, which are also central to our ambition for research, an ambition requiring more than just lip service. The budget dedicated to the new framework programme for research and innovation will be enlightening. We will be exacting with regard to the appropriations available and the way in which these are used. This research is the key to our future jobs.
Commissioner, the PPE-DE will also pay a great deal of attention to the external borders of the European Union. We call on you, for 2006, genuinely to begin to reflect on the Union’s absorption capacity and openly to debate this issue with Parliament. This is a very important issue for our citizens, who question us on this point every day, just as they question us on the fight against illegal immigration or the strengthening of border control capacities.
To strengthen our border control capacities, we must increasingly use biometric data and ensure better cooperation between information systems – a crucial kind of cooperation that we must also see applied in the contexts of cyber security, the fight against terrorism and the fight against crime. We have a high-performance tool – Europol – and it is time we provided it with a Community legal basis.
Finally, the European Union can bring its added value to other areas, such as health care. We look forward to practical measures being implemented in relation to the fight against obesity, cardiovascular diseases, diabetes, cancer or psychological problems. The PPE-DE also wants a proposal in favour of patients’ mobility and of providing them with information.
It is also the European Union’s duty to take charge of education. We regret your lack of ambition, particularly in relation to improving language teaching and to developing our university centres.
Commissioner, you know that the fulfilment of our objectives together with Europe’s everyday added value are dependent on two fundamental requirements. On the one hand, the institutional rules governing the functioning of the European Union: you are aware of our attachment to the Constitutional Treaty; a strong initiative is urgently required to restart the debate. On the other hand, the financial perspective: a budget that meets everyone’s expectations, a strong budget for a powerful Europe and not just a few coins casually put on the table by the Council, like some shabby tip.
. Mr President, Madam Vice-President, I really cannot restrain myself from starting my speech with the comment that, although it was Mrs Grossetête’s group that insisted on us having this debate, one can hardly be overwhelmed by the number of its members who have actually turned up for it.
Madam Vice-President, it is to our great advantage that we can support the Commission when we believe it is going down the right road and criticise it when we believe there are things to be set right. If I may begin with Plan D, for which you have personal responsibility, I can say that you will have this group’s wholehearted support. I hope that you yourself will, next year, be able to devote your full energy to getting the Constitution and the debate on the issues around it across to the public and thereby completing your achievement.
Turning to Mr Barroso’s criticisms of the draft budget – which he described as a mini-budget for a mini-Europe – I have to say that we agree with him, and our chairman, Mr Schulz, has said so in plain terms. I hope that our President will stand sufficiently firm in the dialogue to ensure that the interests of Europe as a whole are defended.
As for the ‘better regulation’ issue, we agree with you that what really matters is that the process of enacting Europe’s laws be made more efficient and more readily comprehensible, not least from the point of view of the man and woman in the street, and, with this in mind, I would ask the members of the Commission – all of them – to read through the draft of the services directive and then say whether or not they find it comprehensible or an example of ‘better regulation’. Quite apart from its social content, it would be very interesting to discuss that with you, but that can, of course, wait for next year.
I would like to say something about two things to which our Socialist Group in the European Parliament will be giving particular attention next year. The first is the defence of fundamental rights and freedoms in Europe, in relation to which especially objectionable things have come to light and occurred in recent months, and I am not referring only to the activities of the CIA, but rather – to give a couple of examples –to the restriction of trade union rights in Slovakia, and also, in this context, certain attitudes that have become apparent in the new Member State of Poland as regards the fundamental rights and freedoms of homosexual persons and others. All these developments we regard with concern. I would like to assure Commissioner Frattini of our full support and urge him to forthrightly defend Europe’s rights and standards in this area. That is the only thing we demand of him.
Let me turn to the most important issue, which is that of ‘social Europe’. We, in our group, know as well as anyone else that there is no long-term job security; we also know that many people have to change jobs again and again, but it is precisely for that reason that this Commission needs to take tougher action on social issues, and be seen to do so. Many members of the public – as you, Madam Vice-President, will know from your dialogue with them – even believe that the EU magnifies the negative effects of globalisation; they see how many people – including, alas, many companies – misuse the European Union, enlargement, and globalisation too, as a means of undermining social standards. This is not just a matter of concern in the so-called old Member States, but in the new ones too. It is for that reason that the Commission needs to become more active in the field of social policy; it must help to obviate or at least to alleviate the adverse effects, without fostering the illusion that we can erect a protective wall around Europe.
Speaking on behalf of my group, then, I urge the Commission to produce a proposal for legislation on, for example, non-standard working arrangements, to unveil – as the Council Presidency has not done – a workable approach to the establishment of a globalisation adjustment fund and, at last, to put on the table a proposal for a framework directive on services of general interest, which are among the means whereby the public are connected to the public sector. What they need is support from the European Union and the Commission rather than to be undermined by them.
I can tell the Vice-President of the Commission that the members of my group are not starry-eyed about social issues, but we do know that, if we fail to make this Europe of ours more social, if we fail to give greater prominence to the social dimension in addressing the issues of globalisation and the opening up of markets, then we will fail to win backing for our project from the citizens of this continent. That, though, is an absolute necessity, and for it to happen, we need the Commission’s support. That, speaking on my group’s behalf, is what I really would urge you to provide.
. Mr President, Commissioner, ladies and gentlemen, we Liberal and Democrats have taken a position on your work programme alongside the conservative Christian Democrats and the Union for Europe of the Nations Group.
It is evident from the way we have opted to structure its content that there are tasks to occupy us next year in all policy areas. We congratulate you on the fundamental direction of the work programme, which is aimed at making Europe more competitive, at consistent pursuit of the Lisbon Agenda and at completing the market as a means towards strengthening Europe’s economy – those are the right lines along which to go if Europe is to be made stronger and fitter for globalisation. This policy will also bring Europe closer to its people by making visible what Europe really means for them as individuals.
I would, however, also like to make some critical comments. This House is where many political initiatives are started, and the scene of many debates, and we would very much like to see you drawing on our debates as a source for initiatives that eventually bear fruit in legislation. What Europe needs is a single work programme for the various institutions, which would make visible the way in which they work together. The fact is that, at the end of the day, it is we who are the people’s representatives; it is we who take note of what the public in the Member States are talking about and of what they want, and so we ask you to take greater account of this.
I also have some critical comments to make about the form of the work programme, which cannot be said to be coherent when it consists of two parts, neither of which has anything to do with the other – an introductory section describing in fine words what Europe is all about, followed by a second part lacking any consistency in either structure or language. A document such as this is comprehensible only to those in the institutions who have to work with it; it is not something with which one can give the public any real idea of what Europe actually intends to do.
In exactly the same way, we demand of you that, for every initiative that you take, you also specify the legal basis for it, making it possible to trace precisely whence Europe derives the competence to do something in this particular area. It is also advisable to minimise the number of proposals you make, for it often makes much more sense to concentrate on a few things and then do them well.
‘Better regulation’ is not just about making proposals, but also about implementing them later on. Above all, it must mean implementing them more simply, more quickly and more directly, with priority given to the effects of legislation, which means that greater attention must be given to the costs resulting from it. If it turns out that a piece of legislation will cost too much, and that the costs will outweigh the benefits, then it should be dispensed with. This applies not only to new initiatives, for those that are already going through the system, along with legislation already in force, must also be evaluated in order to determine whether it really is needed or whether it costs too much.
Working on the principle that less is often more, we have prepared our own proposals, which I ask the Commissioner to draw on, since it is important that the EU should be clear, comprehensible and on a smaller scale if the public are to know what it is all about.
. Mr President, Commissioner, I believe that the Commission must now adopt its sustainable development strategy. The issue has an effect on the debate relating to the legislative programme insofar as my group criticised the Commission’s programme, considering that insufficient attention had been paid to the very issues concerning sustainable development.
Since last month’s debate with Mr Barroso, the European Environment Agency has published a very important and very interesting report, the third five-year report on the state of the environment in the European Union and the effectiveness of the Union’s policies. I am not going to summarise this 750-page report in one and a half minutes, but it is clear that, in spite of the substantial progress made, the overall situation is still deteriorating in a number of sectors, not least in the transport, energy and agricultural sectors.
This report contains – and I wanted to draw your attention to this – two more very important points. Firstly, the fact that the cost of inaction can be higher than the cost of a prevention policy. I was truly surprised to learn that 200 million working days are lost each year due to occupational illnesses connected to air pollution.
Secondly, this report states that household expenditure will double between now and 2030. This goes to show the relevance and importance of guiding consumers’ choices and thus of effectively applying the principle of the internalisation of costs. That is why the resolution tabled by the Group of the Greens/European Free Alliance calls on you, in particular, to introduce binding measures with regard to car emissions – which are linked to air pollution – to introduce implementing measures in the context of the eco design directive, on which the Commission has fallen behind in comparison with its work programme, and to introduce a tax on aviation fuel as part of a broader fiscal reform that reduces the tax on work and that, as has long been recommended, penalises those products that are harmful to the environment.
Finally, another aspect included in our resolution is the extension of the scope of the directive on buildings in favour of a more wide-ranging policy on insulation and in favour of better building insulation.
In other words, I would say that, if Bill Clinton declared at Montreal that he was fond of Kyoto, then we, for our part, know that the Commission is very fond of Lisbon. We would hope that the Commission is even fonder of Gothenburg, and I hope that you, in particular, will make your colleagues even fonder of Gothenburg.
Mr President, ladies and gentlemen, I have just returned from the Montreal climate conference, where an extremely important result was achieved: the decision to implement the Kyoto commitments to the full and to prepare to go further, by maintaining the agreement well beyond 2012 with very significant targets for reductions.
The conference revealed a determination to choose a different development path, focusing on alternative energies and energy savings, and to go down the road of multilateral cooperation, making all that the most important mission for a world caught up in an environmental crisis and the contradictions arising from increasingly marked inequalities.
Europe played an important role in the conference regarding this choice of direction, by holding a dialogue with China on its crucial opening-up and sidelining the Bush Administration’s attempt to sabotage the talks.
To be frank, there is no significant trace of any of this in the work programme placed before us. President Barroso is proposing free trade and dumping, the Bolkestein directive and the working time directive, and unbridled globalisation leading to increased pollution from transport emissions, which are exceeding all limits.
In the current situation of crisis and failure, Mr Blair, together with Mr Barroso, is proposing a bare-bones budget and even nuclear power, in contrast to the Montreal conference and those countries, like China, that are calling for renewables, energy savings and clean alternative sources.
I repeat: these free-trade policies have proved to be a failure. Europe needs a new mission, and it is our duty to find one. It needs social cohesion, innovation, environmental quality, a renewed link between the economy and the regions, cooperation, democracy and peace. A different Europe is not just possible but is becoming increasingly necessary.
Mr President, when, in 1999, the Commission President promised us access to agendas and minutes in connection with the Commission’s meetings, officials with excessively centralising tendencies immediately set about putting together new agendas with fewer points, together with distinctly pared down minutes, while the real agendas and the most complete minutes remained secret for a number of years. The Prodi Commission also promised us a comprehensive annual programme, stating the legal basis for every individual piece of draft legislation. The countries also agreed to let the national parliaments check specifically whether the principle of subsidiarity was being observed and have the opportunity of showing the yellow card within six weeks. Moreover, a public debate on the annual programme would then take place in each individual parliament.
The Danish Parliament went further and wanted to allow each individual specialist committee to carry out its own check on compliance with the principle of subsidiarity. This was almost too good to be true, but then, true to form, the officious centralisers in the Commission made it impossible to read the programme. No national parliaments can assess what is to happen next year. The legal basis has been removed, so it is impossible to see whether the EU is planning a harmless resolution or a binding regulation. The proposals are not arranged according to subject, as in budgets and statute books. The chapters now invented are called prosperity, solidarity and security. All the descriptions have been through an Orwellian office for newspeak, so all future initiatives benefit everyone and inconvenience no one.
Every year, between 2 000 and 4 000 pieces of draft legislation are adopted, but the annual programme has only included 32 such pieces and 64 other proposals in the annual programme. One hundred and eighty-two other pieces of draft legislation and 295 other initiatives have also been mentioned. Why may we not see everything the Commission intends to propose for the coming year? Again, Mr Barosso, let us have a complete and detailed work programme, arranged chapter by chapter and stating the legal basis for each individual proposal. Let us see it set out on the Internet and get the debate under way on what we cannot decide on effectively ourselves and are therefore trying to resolve through the EU or other international fora. That debate is a very practical one, but can only be serious if it is based on the full and unadorned annual programme.
Mr President, whilst the Commission talks in its programme about, and I quote, ‘closing the communication gap’ and, and I quote again, ‘strengthening the democratic foundations of the European project’, in practice, we have to conclude that all of this remains theory and that this selfsame Commission very often pursues a policy that is fundamentally undemocratic. The way in which the accession negotiations with Turkey are being rammed down the European public’s throat, despite their lack of any democratic legitimacy whatever, is a case in point.
By way of a second example, it is striking how the Commission rejects the common initiative of members of national parliaments right across the European Union in favour of the systematic testing of legislative proposals by reference to the subsidiarity principle. The Commission regards this system as comparable to nothing other than the familiar yellow-card system for which the European Constitution provided. Consequently, the Commission says that that system, together with the European Constitution, has died a quiet death and that we no longer need to concern ourselves with it. When it does suit the Commission, though, other documents of the former European Constitution secretly resurface and are even made legally binding.
Accordingly, the regulation on the Fundamental Rights Agency states that this institution is competent to apply the Charter of Fundamental Rights and that Member States must respect those fundamental rights when EU law is applied.
This strange Charter of Fundamental Rights is a kind of Bon Marché or Ikea catalogue that entitles everything and everyone to all manner of things, which makes it a particularly dangerous vehicle. It ought, ordinarily, to have been buried along with the European Constitution, but instead, and by a secret route, the Commission has made it binding. If the Commission would like to do more than pay lip service to strengthening democracy, it will need to fundamentally change its working practices.
Mr President, first I want to thank the representatives of the political parties for their comments and reactions today. This is the second time the plenary sitting of the European Parliament has considered the Commission’s 2006 work programme, and I hope that both sides will become a bit wiser as a result of this procedure.
Let me say a few words about the process. I think it is worth recalling that the current Commission sets its objectives over a five-year period, and a single annual work programme cannot encompass everything that we wish to achieve under our mandate. Some things will need to be reserved for inclusion in the work programmes in 2007 and beyond. I remind Members that it is always possible to make an adjustment to the work programme in the mid-term review. This so-called catalogue of additional items, which has been and will be communicated regularly to the European Parliament, contains information on issues of particular concern to Members, which some of you have mentioned today, that are not necessarily addressed in the priority list.
The Commission has greatly appreciated the new process of involving committees in identifying priorities and discussing the Commission’s work programme. It is now taking shape in a more serious way, so that we get into the political priorities and have a real political discussion, which will be very helpful in the future.
In response to Mr Swoboda’s remarks, the Commission will discuss the review of the sustainable development strategy in its meeting this afternoon. This represents an integrated approach to the objectives of economic prosperity, environmental standards and social cohesion. This approach is built on the idea that these policy areas are mutually supportive.
We continue to pay full attention to social issues. The work programme includes a green paper on the evolution of labour law, which is expected to launch a wide debate, in which the EU institutions, Member States, social partners and experts will participate. The aim is to establish conclusions about the main trends in the recent evolution of labour law, both at EU and national level. It will also identify the most crucial and urgent issues to be addressed. A communication on social services of general interest is still planned for 2006.
I also underline that the Commission, by giving such priority to the renewed Lisbon Strategy, shows a strong commitment to a Europe of solidarity, accompanied by prosperity and employment. We will continue to put every effort into an effective and credible action by Member States and all stakeholders. Without a collective effort, the strategy on growth and jobs cannot succeed. The credibility of our work depends on detailed preparation, including the necessary consultation of stakeholders and the carrying-out of impact assessments, which I know is also of interest to the European Parliament.
I would also like to underline the importance of the Commission’s dialogue with the other institutions during the preparation of the 2006 work programme. The many contacts we have had with the European Parliament in the context of the new framework agreement have provided a valuable insight into Parliament’s expectations of the Commission for the coming year. When the work programme was being prepared, Parliament presented the Commission with an important list of priorities. We have also had very constructive contact with the Conference of Presidents in the context of implementing Plan D. I know that both our institutions are committed to realising its objectives.
I take note of the comments you have made today on the Commission’s 2006 work programme. The Commission will examine your resolution with great interest and respond accordingly.
Let me again mention my appreciation of the fruitful cooperation we have had in 2005. I look forward to building on it in 2006 to make sure that our work programme is implemented with determination and success. I also thank you for the comments on the EEA report, which I was pleased to be able to present. We know the content of that report very well and it has to be taken into account. I think that, when it comes to combating climate change, the Commission is showing leadership on the world scene. I do not see any other partner today playing the same role. Of course, we will continue to strive to ensure the Commission upholds this important role. We will have to lead the way on this particular issue as well.
– I have received three motions for a resolution(1) in accordance with Rule 103(2) of the Rules of Procedure.
The debate is closed.
The vote will take place today, Tuesday, at 12 noon.
The next item is the vote.
Mr President, we had proposed an oral amendment but we will withdraw it now because we are satisfied, for the time being, with the statement of the European Commission, yesterday evening, that it is committed to fighting all forms of discrimination in all Member States and that it is prepared to urge all Member States to allocate the financial resources accordingly. However, we will keep a close eye on the Commission and the execution of this programme. We will talk to the Commission again, should it not live up to this promise.
Under that condition, we withdraw the oral amendment.
Mr President, I wish to ask for clarification. You stated that Amendments 1 and 2, which we voted on by roll call, had been rejected, but you also said that we needed a qualified majority. I have counted the votes against, and 328 votes do not add up to a qualified majority. I ask you to clarify which procedure we are now using.
Amendments 1 and 2 were put to the vote by roll call. 309 Members voted in favour, but we need 367 votes in favour, under qualified majority, for them to be adopted.
. Mr President, I should like to thank my colleagues from the various political groups who have worked so hard and effectively to achieve today’s first-reading compromise package with the Council and the Commission: in particular, Mrs Wallis, Mr Wieland, Mr Lehne, and Mrs Berger from my own political group.
The UK Presidency has been very cooperative and has taken on board many of Parliament’s amendments, which allows us now to vote on this first reading package of the general enacting terms of the European payment order. That will now help us to speed up and simplify cross-border payments for business. It will also assist debt recovery. In short, we know that companies that do not get paid are at risk of collapsing, with knock-on effects for staff and suppliers. A lack of enforcement systems for payment undermines the internal market and business confidence.
There are, however, some outstanding technical issues involved in drawing up the annexes and finalising our recitals that need to be resolved with the Austrian Presidency. In addition, Mrs Wallis has asked us to look at a technical legal issue related to the ‘cross-border’ definition.
I look forward to working with the Austrian Presidency and finalising this very pragmatic law that will assist businesses and citizens in recovering debts, and to a full plenary debate with the Council and Commission and a vote in the New Year. I urge Members, therefore, to vote for the agreed negotiated package that is before us today at first reading.
Mr President, I should like through you to ask Mr Pomés Ruiz why, of the eight or ten people he nominated, only one could be a woman.
Your question speaks for itself, Mr Evans.
. Mr President, let us hope that the Member States, who have proposed the members of the Court of Auditors, will bear in mind that there should be a better balance between male and female citizens.
Mr President, ladies and gentlemen, under Rule 168 of the Rules of Procedure, I request that the Wallis report be referred back to the committee in question immediately, since the procedure followed is not complete. Only the conclusions were put to the vote in committee, but not the arguments. I call on my fellow Members to support this request, which constitutes significant evidence of transparency and internal democracy.
Mr Romagnoli, you do not belong to a political group; you are a non-attached Member. You are therefore not in a position to make that request. It just shows how important it is to belong to a group, especially a large one!
That concludes the vote.
Mr President, ladies and gentlemen, on the subject of equality and rights, I feel that this Parliament shows a certain intolerance towards opinions that are not to its liking.
Yesterday I heard a minister of my country’s government and even our supreme court attacked, with many respects paid to the much-extolled independence of the judiciary, because it was considered that certain expressions – which were perhaps disagreeable and perhaps impolite – were definitely offensive. Nonetheless, mentioning somebody’s ethnic origin or certain characteristics does not always constitute a crime of racism. In this Parliament, however, it seems to be taboo to talk about certain subjects. I believe that everyone has the same rights, including the right to freedom of opinion.
In all 18 reports, the rapporteurs have proposed that the European Parliament be given a role in appointing the various agencies’ Executive Directors and in extending their terms of office. Quite apart from the fact that we very much question the justification for many of the agencies, the June List does not share the view that the European Parliament’s influence should be increased in this area, since such an increase would entail greater supranationalism.
We have thus voted against the reports.
Mr President, the truth about the Roure report is that it again plays us the same old tune that we have heard for years and that was continually in our ears during the recent immigrant riots in France, namely that the constant problems involving immigrants in our countries are down to us and us alone, to be blamed on the repugnant Europeans who discriminate always and everywhere. It is a tune that is also being echoed in this report and that is a far cry from reality.
If we want to talk about discrimination and lack of equal opportunities in Europe, let us also mention the call from women in the Islamic communities. In many suburbs in my own country, in Brussels, for example, women are these days systematically abused or called whores by Islamic immigrants who want to inflict their prejudices on us. Let us turn our attention to this, to the time bomb of the multicultural society that puts the basic achievements of our society at risk.
Mr President, I read in the Roure report that one of the messages to be sent out in the course of 2007, the European Year of Equal Opportunities, is that everyone is entitled to equal treatment. The promotion of respect and tolerance is also high on the agenda. Given the politically correct tenor of the report and given past experience, I will entertain few illusions about the Commission’s intention to make it clear, to Europe’s Islamic communities in particular, that violence against Jews and discrimination against women are unacceptable.
A study in 2002 showed, for example, that anti-Semitic behaviour is particularly rife among Muslims. Since this is, of course, not in keeping with the politically correct image that we have, this report’s conclusions were confined to the waste paper basket. The most prevalent and blatant cases of discrimination are covered up with the mantle of love. No one has ever died of hypocrisy, of course.
.  The Treaty of Amsterdam represented enormous progress in the fight against discrimination, in that it broadened the concept to areas other than equality between men and women. The principle of equality and non-discrimination is one of the core fundamental rights that lie at the heart of the EU.
This proposal designates 2007 as the European Year of Equal Opportunities for All, with the aim of promoting equality and eliminating all forms of discrimination.
The idea of setting up this initiative was born out of the evaluation of the results of the Green Paper on Equality and Non-Discrimination in an Enlarged European Union. It will help to promote three priorities: information and awareness-raising; analysis and monitoring of the impact of anti-discrimination legislation; and networking between the people involved in the fight against discrimination.
The promotion of equal opportunities is a crucial factor in achieving a more cohesive, competitive and dynamic society, and a means of reaping the benefits of diversity. We must therefore spread this kind of awareness-raising initiative in order to combat discriminatory attitudes and to ensure that the citizens are kept informed about their rights and obligations.
It should act as a kind of campaign to exert pressure on those Member States dragging their feet in transposing the directives.
. At a time when discrimination, inequality and social injustice are on the rise, we welcome the reaffirmation that non-discrimination is a fundamental principle, which must be upheld in all policy areas, be they economic, social or cultural. This falls short, however, of what is required in light of the seriousness of the social situation in various EU countries.
Although the report mentions the need for rights and equal opportunities to be upheld, for broader involvement and for increased knowledge and awareness of rights – ones, we would add, that have been acquired or lost or have yet to be won – it fails to condemn the determining factors behind failure to comply with these principles.
Workers are currently facing a concerted onslaught against their social rights and gains – an onslaught that is promoted at EU level by means of awareness-raising and propaganda, and by means of the containment measures that are put forward – and the actual impact of the capitalist onslaught will be felt. What we are seeing, in other words, is the most blatant exploitation and the destruction of public services, which are being taken over by private capital, leading in turn to poverty and social injustice.
The way to ensure equal opportunities is to fight against the policy that undermines them.
.‘Equal opportunities for all. Towards a just society.’ Who would dare speak out against such a report? It ought even to attract steadfast unanimous support with a title like that. The problem is this: where equal opportunities and the fight against discrimination are concerned, we are constantly trying to outdo ourselves. Does this report really add anything new aside from the usual litany of concepts and slogans relating to conventional egalitarian thinking and to non-discrimination?
In fact, the rapporteur proposes the creation of a European Year of Equal Opportunities for All in 2007, which would be a ‘genuine tool for raising awareness among, and providing information to, the European public’. What a departure! Once again, equality is provided for through force and through the introduction of quota systems and of positive discrimination. We cannot go along with that because it is a question here of the very denial of equal opportunities and equal treatment. We are also against the European Union being able to impose sanctions in the event of a Member State not complying with the provisions laid down in a Community directive. It is a question here of national powers and sovereignty in criminal matters; these cannot be restricted or delegated.
.  Equal treatment is enshrined in the Treaty of Amsterdam and is a fundamental right belonging to every citizen. In order to take stock of the progress that has been made in fighting discrimination and to gather opinions on how the Union might step up its action in this area, the Commission set up a broad consultation in the form of a Green Paper entitled ‘Equality and Non-Discrimination in an Enlarged EU’ in May 2004.
This Green Paper gave rise to the idea of setting up a ‘European Year of Equal Opportunities for All’ in 2007, an initiative with four objectives, namely to raise public awareness, to encourage debate, to celebrate diversity and to promote respect and tolerance.
The EU now has legislation in the field of combating discrimination, yet many citizens do not know that such legislation exists or know little about it. As such, I welcome a media event on the scale of a ‘European Year’ being organised, in that it is an excellent tool for raising awareness among, and providing information to, the European public. The European Year is also a means of exerting pressure on Member States that are dragging their feet in terms of transposing directives on equality.
.  While it is true that, from a legal point of view, discrimination – on whatever grounds – is being comprehensively combated, it is impossible to confirm with any certainty that all discrimination is being prevented and combated on the ground. The Commission believes that a European Year of Equal Opportunities would be a positive step in this regard.
I have never been keen on big events as a way of resolving problems. I have always feared that promoting international years or days for one cause or another might in fact have a detrimental effect, in that they only succeed in offloading ignorance of the problem onto other days and years. There is an increasingly widely held view, however, that there is much to be gained from such initiatives in terms of increased visibility for the cause in question. I believe that the subject of the event dealt with in this report falls into that category and accordingly voted in favour.
.  As shadow rapporteur for the Group of the European People’s Party (Christian Democrats) and European Democrats, I welcome Mrs Roure’s outstanding report.
Since, the ‘Eurodac’ and ‘Dublin II’ regulations are not part of the development of the Schengen , Denmark cannot resort to an opt-in to participate in those regulations.
Hence the need for an international agreement between the Community and Denmark, along with a Protocol to the Agreement between the Community, Iceland and Norway. These proposals are aimed at extending to Denmark the provisions of the Eurodac system and the procedure for determining the Member State responsible for examining an asylum application.
This is a welcome step, although such agreements should be concluded under special circumstances and for a limited period of time. These situations raise major question marks regarding the differing guarantees which asylum seekers will enjoy depending on whether their asylum application is dealt with in Denmark or in one of the countries participating in the European asylum policy. This is because Denmark will be implementing these two regulations but staying outside of other measures in this area.
I share the rapporteur’s view that the applicable legal basis should be the second subparagraph of Article 300(3), namely that Parliament should have been consulted under the assent procedure.
.  This proposal warrants our agreement. The activities of the different fleets of the Member States operating under the fisheries agreements and protocols between the EU and third countries should not be interrupted for administrative reasons, such as the lengthy negotiations and the legal ratification procedures to which those agreements are subject.
These interruptions often last several months, which means that vessels lie idle, fishermen are unemployed, and problems are created in the supply of fisheries products at national and Community level.
This proposal makes it possible for third countries to issue fishing licences on the date laid down in the exchange of letters between the two parties, even if the Council decision has yet to be adopted.
We hope that this proposal will enter into force at the earliest opportunity, and that its implementation will ensure that the fleets can remain in operation or at least that the current periods of inactivity will become shorter.
In any event, it should not be the fishermen who foot the bill for the lengthy negotiations and renewal of agreements. Mechanisms for economic and social compensation should be put in place so that the fishermen can survive.
.  I welcome the report before us for two reasons. Firstly, it is clearly much-needed in order that administrative and bureaucratic difficulties do not exacerbate the problems facing the fishing industry. The other reason why I have lent my backing to this report is that, as the rapporteur says, this entire process is excessively bureaucratic, inefficient and unjustified. I would even go so far as to say that this whole plethora of agreements and provisional licences, implemented by means of a terribly cumbersome mechanism, verges on the Kafkaesque in its absurdity. I therefore agree with the rapporteur that the situation is ripe for review. The competitiveness of a European industry such as fisheries must not be constrained by the bureaucratic inefficiency of the Community’s institutions.
The EU has an important role to play in strengthening democracy and human rights in the countries in its immediate neighbourhood. Enlargement contributes to this positive development. We are therefore voting in favour of Mrs Malmström’s report. We are, however, opposed to the attempt to use the EU’s Neighbourhood and Partnership Instrument for strengthening and developing the common foreign and security policy. Nor do we believe that the instruments should be used for extending the EU’s sphere of interest to areas that cannot be described as its neighbourhood.
.  The goodwill and good intentions underpinning the programme under discussion are naturally worthy of my support. As for whether or not it is being implemented effectively, I must say I have my doubts. Nevertheless, given that we are discussing a provisional programme, I feel that our priority in shaping the future European Neighbourhood and Partnership Instrument (ENPI) should be the timely adoption of this programme, with the new framework with which it is now equipped. Our efforts should also be channelled into revising and, more importantly, evaluating past programmes.
The EU’s external policy, which is at the root of this issue, must work efficiently, and one can only discover whether efficiency is being achieved by examining results. This should therefore be one of our major priorities in the coming legal steps taken on this matter.
Mr President, one of the important objectives of European environmental policy is the prompt introduction into the EU of systems for collecting batteries. It is unfortunate that Amendment 26 was not accepted, and the target we are now setting ourselves is a certainly less ambitious one. The fact is, though, that the introduction of recycling quotas will enable us to achieve very high environmental standards, and we will be able to reuse raw materials.
The bans on nickel, cadmium and lead are also means towards this end, enabling us to exert pressure in favour of the replacement of hazardous substances, while nonetheless allowing a small number of exceptions.
. UKIP cannot support amendments that are tabled with the purpose of increasing restrictions on Member States. UKIP take environmental issues very seriously, however, we cannot accept that the EU impose legislation on Member States and believe these decisions should be taken at national level.
. On Amendments 1 and 2 to the Blokland report on batteries and accumulators, I have decided to vote in favour of a single environmental legal base of Article 175 EC. As with the debate on the fluorinated gases regulation, although this is a less clear cut example, I have concerns about the lack of certainty we are introducing into our legislation through dual legal bases following ECJ judgments in this area.
What industry needs more than anything is legal certainty and, given the precedent case law, this is not the direction in which we are going.
Article 175 has inbuilt safeguards (in Article 176 EC) against unilateral trade distorting decisions that may be protectionist in nature rather than environmentally justifiable. It is not necessary to complicate EC legislation further by founding it on multiple legal bases.
. I support the views and objectives of the batteries directive, but two points must be borne in mind. First, recycling targets must be realistic and achievable and practical for both retailers and the public, which is why I did not support some amendments tabled by the rapporteur and others.
Second, it is clear that nickel-cadmium batteries only contribute between 1% and 3% of cadmium in the environment compared to 27% from fertilizers. The drive to outlaw them seems driven by a refusal to confront this statistic in the interests of certain national battery manufacturers and the inability to confront public misconceptions as to the real situation of cadmium pollution. I have no problem burdening industry where there are real advantages to improving environmental standards, but such perverse decisions like today's only threatens support for future environmental legislation and public support.
The Committee on the Environment, Public Health and Food Safety makes it clear that the purpose of this directive is, in the first place, to limit the use of heavy metals in batteries and accumulators. The position of the Committee on the Environment, Public Health and Food Safety contains clear priorities and clarifies the objectives of the directive. The June List supports EU efforts regarding cross-border environmental issues. Heavy metal emissions are one such issue. We have thus voted in favour of this report and, overall, we support the position of the Committee on the Environment, Public Health and Food Safety on this issue.
We are not, however, in favour of individual amendments. We are, for example, critical of the European Parliament’s stating that public information campaigns on the collection and recycling of batteries should be conducted and of its putting forward views on how such campaigns are to be paid for (Amendment 33). We have every confidence that the Member States are capable independently of meeting the requirements laid down by the directive. Individual Member States must decide whether information campaigns, research or other measures are needed in order to achieve this aim.
Mr President, I voted in the way that I did on various amendments on the Blokland report on batteries, accumulators and their waste because I believe that this directive will reduce heavy metal waste from batteries and improve recycling in my London constituency. I support the prohibitions in the common position and believe that any further prohibitions must be the subject of full impact assessments.
I also believe that recycling targets should be realistic and achievable and collection systems practicable for retailers and the public and cannot therefore support some of the amendments tabled by the rapporteur and other colleagues.
.  I voted in favour of this report, which forms part of a balanced approach to environmental protection, consumer protection and the promotion of energy efficiency. Of all the aspects mentioned in the report there is one that deserves particular focus. I am generally in favour of a free and open economy in which there is complete access to information – or at least in which such access is promoted – given that consumers only have true freedom of choice when they are provided with information. This report prioritises the provision of information to consumers, and that led me to vote in favour.
.I voted in favour of the adoption of a new European directive on batteries and accumulators and on the management of their waste.
This is a text with a twin objective in an area in which the disparities between the 25 Member States are huge: on the one hand, to make batteries and accumulators cleaner by substantially restricting any traces of heavy metals such as cadmium and mercury in them and, on the other, more effectively to organise the collection and recycling of these products.
Belgium can, I might add, take pride in a system serving as a model in Europe: the country has a 59% collection rate, where a large number of Member States are languishing at rates below 10%.
By drawing inspiration from the successful experiments carried out by the Member States, this directive sets ambitious targets in terms of collection: 40% after six years and 60% in ten years’ time.
These are targets that cannot be achieved without a balanced policy taking account of the economic chain from every angle and including in the economic chain’s scope each and every actor: from the producer to the consumer, via the distributors.
This is a basic rule so that, in future, we can produce better and collect more in Europe, for the sake of the environment and consumers.
.  The soon-to-be-repealed Directive 91/157/EEC, which sets targets for the recovery and disposal of accumulators, formed part of the body of environmental legislation incorporated into the accession treaties following negotiations.
The European Commission is currently proposing that a new system be put in place for the collection, processing and neutralisation of battery and accumulator waste. Poland has transposed the provisions of the previous Directive into national legislation, and is now in the process of implementing it. All of a sudden, however, new solutions are being proposed and collection targets being set that are much higher than before. There can be no question that this is the right way to guarantee safety and to make the environment in Europe cleaner, but this process should be compatible with the solutions that have been implemented to date. It is an unfortunate fact that most of the rapporteur’s amendments are not backed up by any studies or assessments of the impact that the new directive will have on business development in this sector. After all, it is business owners who will bear the costs of introducing the new legislation.
The majority of Member States will find it impossible to achieve the collection targets proposed in Amendments 26 and 27 of the report. The new Member States are still at the stage of putting in place complex schemes for spent battery collection, pursuant to the Directive. There is no rational explanation for collection targets of 40% and 60% at the present time, and the proposal to increase the recycling target to 55% is equally intolerable and unjustified.
Moreover, schemes for effective battery collection necessarily involve awareness raising and the fostering of a culture of battery collection at grassroots level. What this means is that a long-term approach is needed when proposing new solutions.
. There is no doubt that we need to reduce pollution from batteries and improve recycling of batteries. Nickel-cadmium batteries are particularly polluting. The compromise on nickel-cadmium is realistic giving a four-year breathing space before a full ban would be introduced. This would mean that the power tool industry would have time to introduce alternatives which are less polluting. I hope that there will be no headlines tomorrow saying that the EU bans power tools.
Mr President, as draftsman of the opinion of the Committee on the Environment, Public Health and Food Safety, I am relieved that the outcome regarding the energy services directive improved in negotiations with the Council. The Council thus adopted a realistic approach to the proposals by Parliament and the Commission.
I hoped that this directive would be an opportunity to correct the distortions of competition which the failed emissions trading directive entails. I opposed common savings targets binding on all Member States right to the last, because I saw them as punishing countries where energy savings measures had already been practised for a long time.
It is perhaps paradoxical, but when we treat Member States the same way, we give them unequal status. For some, the Commission’s proposed target was actually quite tough, while for others it was ridiculously easy. It would have been a competition-distorting factor in the single market. A criterion of savings measures now is cost-effectiveness, which gives Member States some much needed leeway. This is my interpretation of the outcome. Now there will not be any over-prioritisation of measures: instead, voluntary agreements, for example, could also be employed.
The final outcome will also carry a risk, however, if the comitology procedure does not adhere to reason and fairness as the guiding principle. There is a risk of excessive bureaucracy. The method by which we should start to calculate savings needs to be fair and flexible, and it should above all treat fairly those countries where savings have already been made for years.
.  The compromise for which the House voted was a step back from the initial proposals, although attempts to achieve greater energy end-use efficiency are to be welcomed. We therefore backed the measures that sought to implement that objective effectively.
The final proposal acknowledges the key role that the public sector can play in this area, for example by setting up energy efficiency pilot projects, awarding public contracts, establishing energy efficiency criteria and, in its investments, offering incentives for meeting energy efficiency improvement targets. Nevertheless, it places the accent on free competition.
Accordingly, our decision to abstain from the final vote was based on our objection to Amendment 60, which as much as anything is entirely out of place. We cannot accept that, when it comes to energy efficiency, the accent is placed on market liberalisation, as in the report, which emphasises ‘equal competition and a level playing field for all energy suppliers’. We feel that this is a key sector in which the State should remain the key player.
We have voted against all the amendments since we do not believe that the European Parliament should have views on the actual way in which energy is to be saved in the Member States. This matter is best dealt with by the Member States themselves.
.  The EU must be more proactive when it comes to energy efficiency, both from the point of view of being true to its word and its stance on environmental issues, as in Kyoto, and in terms of economic and environmental common sense. In areas such as this, the emphasis should, to my mind, be placed on efficiency and common sense. These should be the very cornerstones of our environmental and energy policies.
. Draft amending budget No 8/2005, amended by the amending letter of 16 November 2005, is worrying because it cancels the original extra payment request of EUR 650 million for the Structural Funds – bearing in mind that EUR 380 million had already been obtained via transfers from other headings – and cuts the same amount from aid in respect of agricultural markets.
The alarming part is that the appropriations used and the few applications received from the new Member States fall way short of full use of the structural appropriations available. Indeed, we are nearing the end of the current financial framework and the so-called N+2 rule will apply, whereby authorisation expenses are automatically cancelled when they are not implemented within two years.
The return of own resources to the Member States will rise to around EUR 3.9 billion, which will naturally benefit the main net contributors. What we want to see is conditions put in place for complete, effective implementation of the Structural Funds. These returns will once again make it possible to tackle the constraints imposed by the Stability and Growth Pact, thereby helping to reduce deficits in some countries.
. In this vote I abstained on Amendment 11 because of London constituency concerns.
.The proposed procedure reveals some significant legal shortcomings. The procedure takes place in two stages:
1. Firstly, after a request has been made, the judge issues a European payment notification to be served on the debtor, who has three weeks in which to submit a statement of defence.
2. Secondly, in the absence of a statement of defence, a European order for payment is delivered.
According to the authors, this two-pronged approach is justified by the potential risk involved in issuing an irreversible claim at the outset.
In aiming to simplify the procedure and to safeguard the debtor’s rights, it would therefore seem wiser to keep just the one stage, that is to say to provide for the delivery of the European order for payment at the outset and to make it enforceable. In return:
- the time limit for lodging a statement of opposition must be extended;
- and this time limit must only begin when the debtor has actually received the notification.
That is why we reject Amendment 12, which allows a defendant to be sentenced without his or her being able to know the decision.
Finally, the choice proposed in Amendment 20 between the notice being served by a bailiff or being delivered by post should not exist. The notice must be served by a bailiff, given the flaws in the postal systems in certain countries, such as France.
. There is enormous economic benefit to be gained from simplifying and speeding up procedures, as countries that benefit from legal systems that are both replete with safeguards and prompt are well aware.
A European procedure for issuing payment orders is a step forward in this regard, because it would promote greater legal certainty in business transactions and better justice, as proven by similar national instruments. As various Member States have said, however, there is a need to ensure that the remit of such a procedure would not go beyond what is reasonable and feasible in terms of cooperation between sovereign Member States.
With the above in mind, I voted in favour.
Mr President, ladies and gentlemen, I consider that a grave injustice has been committed today in not upholding Mr Gollnisch’s immunity, since – and I will not go into the merits of what he said – he was speaking as a Member of the European Parliament. We ought to be protected – and I deliberately say ‘we ought to be’ rather than ‘we are’ – when we speak as Members of this Parliament, regardless of what we say.
This would not be the first time that a Member had enjoyed protection when speaking, writing or intervening outside Parliament. That has not applied in Mr Gollnisch’s case, however, probably not because of what he said but because of his political affiliation, which is disliked by someone who has forgotten that all of us in this House have equal dignity and equal rights.
Mr President, ladies and gentlemen, I have democratically and transparently succeeded in extracting a few seconds from you in the only way possible for a Member who does not belong to one of the so-called large groups. That does not remove the fact that the instrument of parliamentary immunity should be subject to very different rules.
What I said before is a very serious matter, and all Members, irrespective of the ideas and political aims that they represent, should bear it very much in mind. What is happening today to Mr Gollnisch – just because he dared to make statements with which others did not agree during a debate in which he was speaking as a Member of this House – could happen to them one day. It is disgraceful.
Mr President, I voted against the suspension of Mr Gollnisch’s parliamentary immunity, regarding as I do his prosecution as an undisguised attempt at character assassination waged against one who is a non-conformist both as a Member of this House and as an academic. Free expression of opinion is guaranteed by Article 10 of the European Convention on Human Rights, Article 19 of the Charter of Human Rights and Article 11 of the Charter of Fundamental Rights – something that the majority in this House has evidently forgotten. Mr Gollnisch addressed a political press conference in Lyons on 11 October 2004, and he did so, self-evidently, as a politician who is first and foremost a Member of the European Parliament. One may well find the historical statements he made on that occasion reprehensible, but they were of course made in his capacity as a Member of the European Parliament, and as such he ought, under the terms of every law on the subject, to enjoy the protection of immunity.
Mr President, parliamentary immunity is designed to protect Members’ freedom of expression. According to the settled case-law of the European Parliament’s Committee on Legal Affairs, therefore, it is laid down as a basic principle that, when the actions for which a Member has been criticised form part of his or her political role or are directly linked to it, then immunity is not withdrawn.
That includes – again, according to this case-law – the expression of opinions said to be closely bound up with a Member’s political activity, opinions that are voiced at demonstrations, at public meetings, in the context of political publications, in the press, in a book, on the television and even before a court of law.
In our colleague’s, Mr Gollnisch’s, case, there is no doubt whatsoever that this well-defined case-law has been unfairly circumvented in this House. Mr Gollnisch is in the wrong where the law is concerned because he is in the political minority. You have a ‘variable-geometry’ take on the law. What are you doing in this place where the values and the principles of democracy and of the law are embraced? Because the parliamentary immunity of our colleague, Mr Gollnisch, has not been defended today, this Assembly is unworthy of the principles it proclaims – unworthy of them, and unjust!
Mr President, the majority of this Parliament has just decided, for political reasons, not to defend my immunity. I do, however, note with satisfaction that my defence was supported by a large number of fellow Members not belonging to my political group, and I am all the more satisfied because all of the allegations featured in Mrs Wallis’ preliminary draft report have disappeared, as was insisted on by the majority of the committee, no doubt to ease its conscience.
This decision was taken for an absurd and unusual reason: I am alleged to have voiced my opinion outside the context of my parliamentary activities, something that is untrue. In the current political circumstances, though, the fact that I have succeeded in eliminating all the passages that might have been hostile to me in relation to the content of my remarks is a semi-victory. With hypocrisy being the homage vice pays to virtue, I consider the procedural trick used by my political opponents to be the proof of the awkward position they are in – ‘awkward’ being a weak term – in relation to the content of this matter.
The fact remains that all this comes at the very time when a large number of voices, including those of Mr de Villepin, Mr Chirac and …
You have had one minute, Mr Gollnisch. These explanations of vote are for one minute only. One of the remarks you made and for which your immunity has been lifted was 'it is up to historians to discuss whether the gas chambers existed'. That remark encourages me once again to go and visit the camp of Natzweiler-Struthof in the Vosges mountains, which I shall do in January.
This is not the , Mr Gollnisch. It is the European Parliament.
The floor now goes to Mr Vanhecke.
Mr President, I am, quite frankly, disgusted by the idea of this House, in the present circumstances, awarding the Sakharov Prize given the level of hypocrisy, because not only does lifting Mr Gollnisch’s parliamentary immunity bring shame on this House, it is also detrimental to democracy. We need not even go into the detail of the matter, because anyone who calls himself a democrat must in the first place hold dear the right of free expression of opinion on the part of all those with whom they disagree.
This House has a habit of upholding parliamentary immunity; that Mr Gollnisch’s is now being lifted is something I find frightening. Clearly, the world is not yet rid of the Robespierres, the Freislers, the Berias and their cowardly accomplices in this House.
Mr President, I have voted against the Wallis report because it goes against the tradition that Parliament does not address the question of whether immunity should be lifted where opinions constituting an offence are expressed, or are alleged to have been expressed. If we go down this road, we might as well abolish the concept of parliamentary immunity itself.
Mr President, this report, which concludes that the immunity of our colleague, Mr Gollnisch, should not be upheld, disregarded all of the general principles related to privileges and immunity, as well as the settled case-law of the competent committees. The report also engaged in an out-and-out witch hunt, thus conveying the position of the French judicial and political authorities, because there was no reason at all why Mr Gollnisch should not have made the remarks he did about the Second World War at the press conference held after the summer recess. They were improperly and scandalously taken out of context.
If these same remarks had, in actual fact, been made by someone else, they would not have provoked an outcry; they would not even have been revisited. Proof of this was recently provided by Mr Chirac, the French Head of State. This entire matter has all the hallmarks of sordid political manipulation, with the sole aim of removing an irreproachable man from the political scene.
I should like to point out that I find Mr Gollnisch’s remarks offensive.
.At a press conference held on 11 October 2004, Mr Gollnisch made remarks seemingly questioning the existence of the gas chambers.
These crimes are nevertheless historical facts. To deny or to dispute this is a crime. It is up to French law to give its verdict in accordance with the Gayssot law, which forbids public speeches disputing the existence of crimes against humanity.
Obviously, freedom of expression must be guaranteed for a Member of Parliament. Yet, the issue at stake in this vote is that of bringing a man, a university lecturer, face to face with his responsibilities.
That is why I will vote in favour of withdrawing Mr Gollnisch’s parliamentary immunity. For the very large majority of MEPs, this vote conveys a message: revisionism has no place in the Europe of ‘never again’.
.Bizarrely, a crucial aspect of the affair of our colleague, Mr Gollnisch, which was nonetheless present in the first three drafts of Mrs Wallis’ report, has disappeared in the final version. This point refers to . This is the presumption that criminal proceedings are brought about with the intention of prejudicing the Member’s political activity. One of the principles of the European Parliament is that immunity is not withdrawn when there is a suspicion that the motive behind the criminal proceedings is the intention to prejudice the Member’s political activity. Well, evidence of such nevertheless abounds in this affair. It is not a question here of simple guesswork.
The intrusion of political power in this matter is evident in the intervention of the then Minister for Justice, Mr Perben, who is a direct political opponent of Mr Gollnisch, given that Mr Perben is standing in the municipal elections in Lyon. It is he who personally ordered the start of proceedings, even though the investigation had cleared Mr Gollnisch. The Attorney General of Lyon acknowledged this in a communiqué issued at the time by the entire press corps. It is therefore unclear why the rapporteur ultimately ruled out this . It emerges, however, from the facts and the circumstances of this affair that the measures taken by the judicial authorities are aimed at hindering the political activity of this Member.
Mr President, our concern, in the Fourtou report, was with events in Spain, and specifically in the region of Valencia, where many European citizens have felt themselves very unfairly treated in consequence of poorly-framed regional legislation and its faulty interpretation on the part of the regional, local and state authorities. It is to be welcomed that the Valencian regional authorities have taken a very cooperative attitude towards and are even now amending the law. The new law is in the process of being drafted.
We should make it plain that the European Parliament is not competent to deal with the annulment of poorly-drafted local legislation. We must, of course, intervene in those cases in which European law is affected, but this House is not responsible for everything.
Mr President, I shall make three observations and a final comment.
Since many of the amendments drawn up by the rapporteur have been rejected, the report that we have just voted on contains certain absurdities which this Parliament cannot ignore. Paragraph six, as it is now worded, and not as it should have been worded according to the rapporteur’s report, obliges the national and regional legislator to introduce a series of specific actions which fall within their exclusive competence. I am not invoking the principle of subsidiarity here: this is a clear encroachment of competences. This is also true of the , which is intended to suspend the application of a legitimate law, approved by a legitimate regional parliament and not invalidated by the Constitutional Court: this is a blatant encroachment of competences by this Parliament.
Secondly, recital J, also contrary to the amendment by the rapporteur, and on the instigation of the Spanish Socialists, refers to the existence of illegal actions. As the President knows, under any rule of law, any action as a result of illegal actions must be applied, determined and enforced by a court, in accordance with a very ancient principle: .
UKIP MEPs have voted against this report - not because they do not have sympathy and understanding for those property owners in Valencia who have been deprived of their property rights under an unfair law - but because they strongly disagree with the EU Charter for Human Rights which does not have legal force but is used as an argument in the report for EU intervention in this matter.
Land development issues in the autonomous region of Valencia are not a matter for the European Parliament or the European Union at all. To judge from the report, all political issues come within the responsibility of the EU institutions. This means that the Member States’ elected assemblies, different kinds of elected regional assembly and quite a few of the local assemblies elected by popular vote could be ridden roughshod over.
We are voting against this report.
I do not believe that the EU should interfere in the way in which a country conducts its detailed planning. In this case, the Green politicians of the country concerned have, however, appealed to me to vote in favour of such intervention, since their democracy is under threat. Building contractors are bribing politicians and not bothering about either legislation or democracy, and my colleagues believe that attention must be drawn to the problem outside the country if there is to be any reaction from the establishment. I am therefore voting in favour of the opinion concerning the petition signed by 15 000 people and delivered to Parliament. This does not, however, mean that I want the conclusions to become legislation applicable throughout the EU.
. We as a group refute that the EU can continue in this way outside the remit of any treaty which would open jurisprudential breaches in order to ingest itself in town and urban policies, architectural issues of member states and the financial situations of property owners and renters. In any case it is illegal to give legal character contraining to a text of a political nature. (Consideration L) This is why we have voted against this report.
Mr President, ladies and gentlemen, we have just voted on the Bersani report, which I, as shadow rapporteur, had a part in guiding through this House. The report represents a good compromise between those who want the European Union to have more powers in fiscal affairs, and those who do not, be it in relation to the tax base for businesses or to the rate at which businesses are taxed. Even while we were voting, though, I was informed that the European Court of Justice has handed down a ruling in the case of Marks [amp] Spencer. The situation now is that this company, in the United Kingdom, can, by way of consolidation, consolidate gains and losses from Europe, and the United Kingdom will have to pay the firm tens of millions.
I do not wish to discuss the case’s merits, but only to make it plain that what we want is a single system of law, with laws made, as they are now, by this Parliament and by us as its members. Here we have, yet again, a case of law made by judges, the fundamentals of which need to be debated. I do not believe that this is what the future of the European Union should be like.
The delegation supports minimum tax rates and a common consolidated tax base for companies operating in at least two countries. A common consolidated tax base and minimum tax rates for companies will make the internal market more efficient and, at the same time, combat the trend towards tax competition, which threatens our social models in Europe.
The delegation does not consider that the home state taxation principle is a good idea because it can lead to a distortion of competition between neighbouring countries with different tax rules.
.  The taxation of undertakings was one of the areas covered by the so-called Monti Package of tax harmonisation measures. The adoption of the Lisbon Strategy gave fresh impetus to the idea of an internal market without fiscal obstacles. The proposal before us, under Article 94 of the Treaty on the approximation of laws, advocates the creation of a common consolidated corporate tax base.
The objectives are clear: to remove tax barriers to companies carrying out cross-border transactions and to create conditions in which the large multinational corporations operate within a single regime covering the distribution of dividends and cross-border offsetting of profits and losses, thereby facilitating cross-border restructuring operations and merger and acquisition operations. Accordingly, this helps to strengthen the Statute for a European Company, by increasing the possibilities of loopholes through which these companies can escape taxation and failing to prevent tax evasion, which is quite the opposite of what it purports to do. In its maximalist approach, Parliament is even considering promoting stronger cooperation, if some Member States do not want to follow this path.
We have always objected to this path, because it is an attack on the Member States’ tax sovereignty, and because it fails to solve the key problem of work bearing the brunt of the tax burden. We therefore voted against this report.
. I welcome the work of the Commission in this area. However, I do not want to pre-empt the outcome of the EU Technical Working Group which has been set up to look at this issue by calling for any legislation in this field.
I believe that the EU must look at all methods of attracting investment and is not convinced that a harmonised tax base will attract further foreign investment particularly to the City of London.
. I am resolute in my belief that tax competition is vital. I absolutely reject the assertion that levelling up tax in the direction of harmonisation, can offer any solution to the un-competitiveness of Europe.
A consolidated tax base would have the effect of placing the fiscal policy of Member States into a straight jacket. If a government wanted to kick start an economic activity, through the granting of tax credits for Research and Development, that Member State would have to gain prior approval from the Council under unanimity.
Is that our vision for Europe? Where a consolidated approach means that the prior approval of all 25 Member States is necessary when formulating domestic fiscal policy? And while Europe busies itself with such decisions, the competitiveness of the global markets will mean investors simply move on. That is not my vision for Europe. Fiscal flexibility is paramount to improving European competitiveness.
R[amp]D is one element in the overall mix that determines competitiveness. Let us not forget that tax is another. And tax competition is healthy.
According to this report "the trend towards tax rate competition may lead to a drop in income tax". This is a very short-sighted view, not least because the Polish and Irish examples disprove it.
. The EPLP welcomes the work of the Commission in this area however does not want to pre-empt the outcome of the EU Technical Working Group which has been set up to look at this issue by calling for any legislation in this field.
The EPLP believes that the EU must look at all methods of attracting investment and is not convinced that a harmonised tax base will attract further foreign investment.
The EPLP opinion is that this harmonisation of tax base could possibly lead to higher rates, with harmonisation at a later stage which is not desired.
The EPLP supports enhanced cooperation if Member States wish to pursue this consolidated tax base approach, as long as the proper procedures are followed and precedence is not set for future tax cooperation.
– The next item is the report (A6-0365/2005) by Mr Alvaro, on behalf of the Committee on Civil Liberties, Justice and Home Affairs, on the proposal for a directive of the European Parliament and of the Council on the retention of data processed in connection with the provision of public electronic communication services and amending Directive 2002/58/EC [COM(2005)0438 – C6-0293/2005 – 2005/0182(COD)].
Mr President, ladies and gentlemen, the compromise reached on the proposal for a directive that the Commission put forward only three months ago is the outcome of serious, professional, intense work carried out together by the three institutions of the European Union. It is also the result of their joint determination to stand shoulder to shoulder in fighting terrorism and organised crime.
If, as I sincerely hope, this Parliament comes out in favour of the compromise that has been reached, the 25 European Union Member States will have joint legislation on the retention of telecommunications traffic data. The efforts made by the courts and the police to protect the right of European citizens to security will thus be made more effective. That in itself is an important result, an initial but fundamental step towards the gradual harmonisation of national legislations.
Furthermore, if agreement is reached, it will emphasise the fact that issues of major importance to Europe’s people may now be addressed within a Community framework and no longer an intergovernmental one. There will thus be the possibility, or rather the right, for not just the Commission and the Council but also the European Parliament to participate fully on an equal footing. I should like to state publicly here that it was due to Minister Clarke’s personal commitment and brave determination that we reached agreement in the Council on changing the legal basis to a proposal for a directive, as it is now; only a few months ago that did not look at all easy. In my view, this result – this compromise – strikes a balance between the need for security and the need for freedom. That is a key objective that the Commission and I myself have pursued.
This compromise meets some of the most important requests made not just by the Council but, above all, by this Parliament during the intense debate of recent months. We have taken account of fundamental demands, such as the protection and security of personal data, imposing penalties on the illegal use of retained data, and restricting the application of the directive to serious crimes.
I also wish to emphasise here in this House, as I have already said to the Council, that it is vital that the principles of necessity and proportionality should always be observed in applying the much talked-about Article 15 of the 2002 directive currently in force. These are important results aiming at the protection of the fundamental rights of European citizens, and they comply with the general principles of Europe’s legislative action.
Mr President, as a closing consideration at this point, I should like to gratefully acknowledge the quality of the work done by this Parliament under difficult circumstances and in a very short time, compared with the average time taken by parliamentary work. It must also be recognised that certain aspects of this subject are highly complex in legal, technical and economic terms, and the initial positions on some topics appeared to be substantively very far apart. That is precisely why I should like in particular to express my personal gratitude and appreciation for the work of the Committee on Civil Liberties, Justice and Home Affairs, in which I took part on several occasions, and of its chairman, Mr Cavada, and rapporteur, Mr Alvaro.
Mr President, the Commission is thus very pleased with the compromise that has been reached and recommends that the European Parliament support the compromise by accepting particularly Amendments 51 to 92 signed by Mrs Roure and Mr Kreissl-Dörfler for the Socialist Group in the European Parliament and by Mr Reul for the Group of the European People's Party (Christian Democrats) and European Democrats.
I believe that this consensus can and must go beyond the amendments tabled by the two main groups in the European Parliament, and I am sure that an even broader consensus in Parliament would demonstrate to the people of Europe the full ability of this great institution – and indeed of the three European institutions – to work together to provide tangible answers to our fellow citizens’ demands.
. Mr President, I wish to begin by associating myself very strongly with the sentiments expressed today by my friend, Commission Vice-President Frattini.
I believe there has been very substantial and constructive work, both between the Council and the Commission and between the Council and Parliament. I particularly want to express my appreciation to Mr Cavada and everybody in the Committee on Civil Liberties, Justice and Home Affairs, including Mr Alvaro, and the leaders of the groups for the way we have worked to discuss these questions.
As we come to the end of the UK Presidency, I am very happy to have the opportunity to participate in this debate. It has been one of the most important items on our agenda and I hope that we can agree that these proposals represent a chance for all three institutions of Europe, Parliament, the Commission and the Council, to stand united in the face of terrorism and organised crime and to send a message that we are determined to work together to achieve these things.
I am proud of what has been achieved in this Presidency. We have agreed a European Union counter-terrorism strategy. We have taken steps to improve the exchange of information for law enforcement. We have adopted a strategy to address radicalisation and terrorist recruitment. We have established a European Union programme to protect critical infrastructure against terrible attacks. We have established a peer evaluation of counter-terrorism practice and development. We have adopted a money-laundering directive. We have agreed proposals to enhance the sharing of information between law enforcement agencies and we have developed a European plan of action to tackle human trafficking. In that context, let me draw attention to the fact that we have also placed the issues of migration much higher up the European Union agenda. This is a very substantial range of achievements. But I personally attach the greatest importance to the one we are debating today: the aim to achieve common standards for retention of telecommunications data.
As Mr Frattini said, this has been a frank debate – with everybody ready to participate in discussion – but also a difficult debate, because the issues of principle and the technical issues have not been at all easy to resolve. My own commitment has been to listen as widely as possible to the views expressed within Parliament and to discuss with my colleagues in the Council how we can work together. To be candid, there was some scepticism in the Council at the idea of going down the course of a first-reading deal and a process of this kind. People were not certain that it would be possible to get an agreement.
That is why today is so important. To make the statement that the European Parliament in particular, not just the Council and Commission, commits to proposals in this area seems to me very important.
The tools we are talking about, the telecommunications data we are describing, are vital to investigate and detect terrorism and crime. It is essential, in my view, to provide a proportionate and balanced legal basis for the retention of data that would otherwise be erased or anonymised. Variations in data retention practice mean that the ability of investigators and prosecutors to detect and prosecute criminals and terrorists to stop them causing harm, or to catch them after they have caused harm, is dependent on which communications service provider a suspect, a victim or witness has used or which Member State they were in. That variation gives an open goal to our opponents in criminality, and it is that we are trying to close with this directive, which I hope we will adopt today.
We have many examples, some of which I gave to the Civil Liberties Committee in September 2005, where communications data has been used to trace the members of terrorist cells, to help identify murderers and free kidnap victims and to deal with those who organise very serious crime.
The position of the Council, supported by the Commission, aims to find a compromise between Parliament and the Council, in particular, the need to balance law enforcement needs with individuals’ right to privacy by including specific rules on data protection. As amended, the directive would oblige Member States to ensure the retention of data for the investigation, detection and prosecution of serious crime only. This was a call that came specifically from the European Parliament. Many told us that we had to ensure that this was limited to serious crime at Community level. We have responded to that point in what is being put forward, which the Council accepted.
On periods of retention, the proposed period in the compromise, six to twenty-four months, represents a compromise between those in the Council, who wanted a much longer maximum period – and there are some in the Council who did not believe in principle that we should legislate on this basis at all – and those in the Parliament, who would have been happier with a shorter retention period. I believe the compromise will enable law enforcement authorities to obtain the data they need without disproportionately infringing privacy rights.
The Presidency took account of concerns expressed by Member States and industry and by some in Parliament about costs, particularly those incurred by storing types of data such as unanswered calls. That is why the list of data in the directive has been restricted and why unconnected call data is outside the scope altogether. It is also one reason why I supported the commitment, given by the Commission and Council, to regularly review the effectiveness of the application of the directive together with the European Parliament, the European Data Protection Supervisor and representatives of industry. This is a fast-moving picture and it is important that all the institutions work together to keep us up to date on the best way to deal with it.
As I mentioned, the Council also took very seriously the concerns expressed in Parliament about data protection and security. That is why the amendments include articles on data protection, data access and sanctions in the event of data abuse. I agree entirely with the representations made by the Parliament that data must be kept safe and secure and can only be disclosed lawfully to people lawfully entitled to see it. There should not be overall access.
I know this has been a difficult negotiation and the subject matter is technical and complex. I welcome, therefore, the requirement that the Commission must fully evaluate the application of the directive and its impact on industry and consumers.
Our right to privacy, our right to property, our right to free speech and our right to life are all threatened by terrorists and criminals. I believe that, particularly in this democracy, democratic politicians have a duty and responsibility to protect these rights through the kinds of practical measures we are agreeing here. I hope we can say at the end of this debate that we have achieved that.
I believe the Commission’s proposal, as amended by the Council and with the support of Parliament, would secure an instrument which strikes a better balance between the need to retain data to protect our citizens and the need to protect and respect individuals’ privacy.
We are embracing new technologies that offer great opportunities for learning, for doing business, for communicating. But those same technologies can be used and misused by those who do not respect the rights of others, and by their victims too. It is right, therefore, that we do all we can to deliver justice and to protect citizens. It is what they, our electors, demand of us and it is why we must act, proportionately and democratically, of course, but hopefully with unity.
I am pleased that tomorrow Parliament as a whole has its chance to express its view on the proposal for a directive. The Commission, in Mr Frattini’s excellent contribution, has already indicated its support. The Council gives its support. If you, the Parliament, also give your support, we can celebrate an historic achievement, which will send a powerful message to all European Union citizens about both our determination and our ability to combat terrorism and serious crime and the importance of the European Parliament in that fight. I believe the message that would send would be important in its own right, but it will also be important for the future arrangements within the European Union as to how we develop these questions in a positive and constructive way.
I conclude by again thanking all my colleagues in Parliament, many of whom are in the Chamber now, for the very friendly, positive, thoughtful and constructive approach they have taken in trying to debate these matters. I believe that your wisdom can take us to a new frontier of fighting crime, criminality and terrorism for the European Union as a whole.
. Mr President, Commissioner, Mr Clarke, I am glad of your presence here, and also of that of the distinguished colleagues with whom I have had the privilege of working for over a year. You cannot, however, expect me to be jumping for joy, since the line I take differs from the one you have just put forward. For a start, I do not believe that we ever really had a decision to take on which legal basis was actually being considered, for that is obvious; there are treaties that spell it out in black and white. Moreover, the Commission also brought in a proposal, under Article 95, for a directive that would have required codecision by this House. To celebrate getting something that is rightfully ours is something I regard as derogatory to the dignity of this House, but, fair enough, I dare say that others take a different view.
Speaking personally, I believe that we knew perfectly well what we were letting ourselves in for, and we know from the legal services – including the Council’s own – that the Council would not have been well advised to take a decision. We also know that there was no unanimity at Council level, and so it made perfectly good tactical sense for unanimity to be established here in this House.
I also wish to dispute much of the substance of what you said. The decisions we took in Committee were taken together, without regard to party allegiances, and sometimes unanimously, and the amendments we drafted were excellent. A final vote of 33 to 8 with 5 abstentions accurately reflects the position taken by the second-largest committee of this House, and the only one of its constituent bodies to take a decision on the matter.
I take a different view where the time limits for storage are concerned, but you know that. I have travelled a much greater distance and have gone a long way in reaching these compromises, to which we in the Committee have agreed, in order to show some sort of backbone. Now, along comes this Article X, which makes provision for the Member States to extend the time limits for storage for as long as they like, provided that they inform the Commission and give it the opportunity to spend six months assessing whether their doing so could result in barriers to trade or disruption to the internal market – interestingly enough, not whether there might be any objections of a legal nature or from the point of view of fundamental rights. One result of this is that Poland, the Federal Republic of Germany’s much-valued neighbour, has plans to retain data for 15 years. What an interesting idea!
We have not, however, managed to come to any agreement about the costs involved. The fact that the companies and the public have to foot the bill for what the states order sets a precedent. I do indeed note the inclusion of provisions on the protection of data and of the public, as well as of sanction mechanisms, but, much as I welcome these positive steps, they require the Council to do no more than snap its fingers, since they refer to national legislation – which, as you must surely be aware, is not difficult to implement.
As regards content, we also consulted with the Commission, which took a similar line to our own, and came to the conclusion that:
‘It is quite clear that the text is divergent from our original proposal in a number of important areas. While the adoption of our proposal would have resulted in almost complete harmonisation in this area, the compromise text represents only a partial harmonisation.’
As we have not resolved the issue of the retention of data once and for all, which is what the Committee and the Commission had had in mind, I do wonder to what degree we can call this an outright success. What we have done is to hand over to the Member States a measure that Directive 2002/58 did not empower them to implement. Precisely what shape it takes is now largely for them to decide, since we have provided for an enormous degree of flexibility. I do not believe that, in so doing, we can justifiably claim to have acted as European legislators.
I also believe that there are continuing misunderstandings as to this House’s competence and future powers. A press communiqué dated 8 December from the Socialist Group ends with the following sentence:
In future all dossiers in this area will be treated on the basis of codecison with Parliament, including the revision of the present directive.
In the latter case, that is certainly true, but the idea that, in future, everything serving to combat terrorism will be dealt with in accordance with a codecision procedure, is something I find highly doubtful, since this is an area in which the Council’s decisions must be unanimous.
I also know that Ireland will take any decision we make here on appeal to the European Court of Justice, and will raise the question of whether this is possible in terms of competence; this is a very interesting turn of events. I would like, finally, to tell you that I am very disappointed with the way the procedure has gone and with the contributions made by the two big groups. I regard as in unbelievably bad taste the manner in which they behaved after we had spent eight weeks discussing these matters in great depth and considering our next steps, with everyone having given some ground, an enormous number of compromises having been made, and the Committee having come to a very clear and definite decision. I think it was in bad taste for a handful of members of the big groups to prejudice in this way a compromise proposal that the Council had not yet officially produced, there having been as yet no official negotiation with the Council on the grounds that the Council representative had, in principle, negated his own mandate and believed himself unable to negotiate! It is true to say that I am disappointed, but I look forward with very eager anticipation to tomorrow’s vote and, all things considered, will say that the willingness to work together in a rational manner will always be there. Not everyone has to find the results to their liking.
. – Mr President, Commissioner, Mr Clarke, ladies and gentlemen, what people expect of us is that we should not cross swords over who is responsible for what, but instead ensure that their problems are resolved as speedily and promptly as possible, and what they expect of those who shape European policy is that they should not address the issue of how to combat organised crime and terrorism by simply adopting yet another resolution and going back to disputing among themselves, but instead by coming up with results. That was our problem. Here, on the table before us, we have something that might improve the situation – the retention and storage of data. It may not be the answer to everything, but it is an answer.
Our problem was that of how to protect data and how to prevent blameless members of the public being obstructed more than circumstances warranted, and in addressing it, we were reflecting people’s justifiable concerns. Rather than this being allowed to become a never-ending story, what we wanted was a prompt result. People are entitled to have results put in front of them without delay.
I can tell Mr Alvaro that it was for this reason that it was incumbent upon us, even in the short time available to us, to seek and find a solution. I will be quite frank in saying that the one we came up with is not 100% perfect, but it does help now and it does equip the police with instruments that they did not have before. It helps us to do whatever we can to ensure the protection of human life and of data on members of the public.
The Council would have moved no further; the whole thing became a never-ending tale of framework decisions and disputes. Mr Alvaro has accurately described how Parliament kept asking questions, for months on end; it got us nowhere, because the Council was unwilling to give way, until the Commission came up with a proposal that helped us to prepare the way for a consensus. What we have now is a consensus that was reached only because Parliament changed position and made the attempt to bring together various forces. That was the right thing to do, and in doing it we also gained something, in that there is now no doubt about this project’s being subject to codecision. I do not think it relevant to ask whether the same result might have been achieved in some other way and at some other time. What interests me is that this project can be completed at the end of 2005 and can thereby enter into effect.
To this instrument I say ‘yes’; to the arbitrary collection of data I say ‘no’, and that is why I say ‘yes’ to the restricted conditions that we have ended up with. Not every kind of data is included; not everything is capable of being stored, but only a very limited category, on the Internet: storage of movement data applies only to the onset of movement, unsuccessful calls are to be recorded only where this is already in place at national level. Nothing there has changed, and the countries that do not have this sort of data do not have to do this; they are not forced to do anything; they are free. We have reduced the requirements. We have set six months as the minimum period for retention – it is one about which I think we can certainly talk some more – and 24 months if the time limit is to be extended.
I still have a question to put; it is the one raised by Mr Alvaro, and one to which I would very much like an answer, perhaps from Mr Clarke. Commissioner Frattini said, in one consultation, that the 15 years being considered by Poland could not be regarded as an exception. I cannot imagine that it would be either, but I would be rather happier if Mr Clarke were perhaps to say something about this, which cannot be the answer.
I will, of course, say that we did not get the deal on costs that I would have liked us to get, but the costs issue is no longer as relevant as it was at the beginning of the process, since the types of data in the batches are no longer being considered. I do think that changes in the facts during the course of a procedure have to be taken into consideration, and that has an impact on other areas, for example on costs, which are no longer as considerable. The truth of the matter is that we have made enormous improvements to the security of people’s data as regards its monitoring and potential abuses. All the things that Mr Alvaro described have been achieved by our joint effort. It was very laborious, but now the job is done. It has now been set down – and will, it is to be hoped, tomorrow be adopted – that people are to be protected against the misuse of personal data and that provision is made for sanctions and penalties, that no content shall be stored, that access to the data shall be permitted only in cases of serious crime, and more besides. And Parliament remains a key player, with no comitology and revision after two years! The police are given new scope for action, the public enjoy new and extended protection of their data, and Parliament has extended its influence. I think people are entitled to see us taking serious the ways in which they are protected against crime.
Mr President, democracy and freedom are not defended through restrictions on human rights. In totalitarian states, people are guilty until proved innocent. In states governed by the rule of law, suspicion constitutes grounds for restricting freedom. We are now debating a law that would make it possible to spy on those whom the law says are protected. At least carry out an independent impact assessment, and do so before the legislation enters into force. Human rights are not something to be skated over and neglected.
Legislate honestly. Do not pretend that what we are concerned with is terrorism if it is really a question of file sharing, national registration, taxes, trade and refugees. Do not create new problems of competition in Europe. Comply with the requirement for harmonisation in the Data Protection Directive, and act in accordance with Article 95. The measure proposed would not prevent terrorism. It would be in danger of damaging confidence in the EU if it proved to be in conflict with freedoms and rights and with the state governed by law.
If the need for the measure cannot be substantiated, it will be a case of the EU forcing the Member States to vote against their own constitutions, in which Article 8.2 of the Council of Europe Convention is incorporated. A constitutional crisis could arise. It is necessary to establish freedoms and rights in the EU’s founding Treaty before matters go too far.
I realise that it is easy to be seized by hatred towards terrorists. To tamper with freedoms and rights is, however, to give in to the attacks on the state governed by law and to depart from our values. Retain the right to privacy. Do not make large holes in our provisions for protecting data. Our European data protection is a European right to be proud of.
. Mr President, Mr Clarke, Mr Vice-President, ladies and gentlemen, we will, tomorrow, be passing an important European instrument for the combating of terrorism and the most serious forms of criminality. This House having rejected the original framework decision as having been founded on the wrong legal basis, the Commission’s draft directive now provides for this House to possess the power of codecision.
Just like the Member States in the Council, we started out with very diverse views and a different understanding, but sustainable compromises emerged from our discussions. From the very outset, with quick and efficient work in mind, we negotiated with the Council on an informal basis, as is the customary procedure. What is also customary in arriving at democratic decisions is the seeking of majorities for a position and the negotiating of compromises, and those produced by the two major groups enjoy the support of a broad majority in this House.
The rapporteur, Mr Alvaro, may well find this way of going about things to be in bad taste, but it was not possible to reach any agreement with him, as he was not in Brussels during the final stage of the negotiations, but the UK Presidency was informed as soon as the two major groups had reached informal agreement on a position, and it was on this basis that agreement in the Council was made possible.
This House can claim to have achieved various successes, in that we were able to substantially reduce the number of types of data over against what the Commission had proposed. Where the criminal offences were concerned, opinions ranged from ‘applicable to all offences’ to ‘terrorism only’, and we agreed on: ‘serious crimes as defined by national law, by reference to the European Arrest Warrant’. One of our great achievements has been to incorporate data protection into the directive wherever possible, striking a happy medium between the protection of the public against serious crime and terrorism on the one hand and the safeguarding of the private domain on the other.
. Mr President, ladies and gentlemen, despite reports to the contrary, we will not, tomorrow, be voting on the Council’s document on data storage, but on a compromise reached, and laboriously, by a majority of the members of the Committee and the Council in the run-up to the last vote in the latter. Now, for the first time, the European Parliament is involved in the third pillar, that of internal security, to which codecision applies, something that was not wanted by all the Member States, and certainly not by the government of my own. Deciding where the European level can and may influence the national level and where it cannot and may not, without, in so doing, needlessly curtailing the rights of the national parliaments and/or voiding their powers, will be a veritable tightrope walk. This is what has prompted the German Federal Minister of Justice, Brigitte Zypries, to initiate a parliamentary review.
This House has, in any case, succeeded in getting the Council to come to an agreement and in making crucial improvements to important aspects of what the Council originally produced. Data retention is one – but not the only – important instrument in combating serious crime, internationally organised criminal activity and terrorism, and some Member States are already using it – the United Kingdom, Spain and Sweden, for example. We therefore saw it as all the more important that appropriate minimum guarantees be incorporated at European level before national legislation – over which we have no influence – went much further than the present proposal.
It was, then, with considerations of cost and data protection concerns in mind that we were successful in inserting the requirement that standard data relating to the beginning, but not the end, of the mobile telephone call be stored – the operative term is ‘profiling’ – but that traffic data relating to what are termed ‘unsuccessful calls’ would not be included, except where the companies retain this data in any case. It is also left to the Member States themselves to determine the period for which data is to be stored, within a range from 6 to a maximum of 24 months. It is only where a longer period is already applicable – as in Italy, for example – that the existing rules can be maintained, and I would very much welcome some information as to what is being done in the case of Poland.
Data protection, though, has been tightened up in comparison with what was initially proposed, and national legislation continues to apply to access to data and the use made of it. My group will be voting by a large majority to adopt this compromise, even though some of us would have settled for less and others would perhaps have preferred to see rather more.
The last thing I say I shall say to Mr Alvaro, and it is this: a miss is as good as a mile!
. Mr President, I should like, in connection with this group work, to pay tribute to the intelligence of Mr Frattini’s initial proposal and to the courage of the President-in-Office, Mr Clarke, in this area. You have been able to work while showing respect for Parliament, even though, at the start, there was nothing to suggest that this would happen.
Tomorrow’s vote is not only important, it is crucial. Firstly, because it is designed to create the beginnings of a Community framework and to leave it to the Member States’ discretion to establish certain limits with regard to the volume of data retained and the length of time it is retained in order to meet the requirements of the fight against crime and terrorism.
Secondly, because when reasonable limits are set, everyone can accept them. The minimum six-month retention period is broadly applied by telecommunications operators in managing their contracts and their marketing. This six-month limit had already been suggested by the national authorities to protect data when the first directive on data protection had been approved.
Thirdly, because Parliament wanted to demonstrate to the Council, but also mainly to its own people, that it is ready to take into account not only economic interests, but also the requirements relating to the protection of its people’s security and fundamental rights.
I myself do not know of any cases in which economic interests would take precedence over the general interest in such a tragic situation, whatever the price to be paid, and this in spite of the current legal frameworks of the treaties, which are, I might add, somewhat schizophrenic.
The Constitution would have spared us this multiplicity of pillars, but we must confine ourselves to the legal bases available to us. The Court recently half-opened a door for us; let us seize this new opportunity to draft the Community legislation that we so desperately need.
Tomorrow’s vote will undoubtedly reveal the inconsistencies and limits of the current legal situation, but it will mainly propose something new in an area that affects public opinion, which is itself capable of recognising that we work in harmony to safeguard its interests, far removed from any power struggles and legal specificities.
On behalf of the committee that I have the honour of chairing, I will conclude by stating that, in different circumstances, we are ready to rise to this intelligent challenge wisely overseen by the three parties, and I hope that this excellent cooperation between the Council, the Commission and Parliament will continue.
. Mr President, I have often said in discussions here with fellow Members that the Group of the Greens/European Free Alliance, too, does not regard the right to privacy as sacred, and that intrusions can be justified if the measures in question prove really necessary, proportionate and effective. It is clear to me that what we need in the fight against terrorism, the fight against organised crime, is more investments in specific investigations, more investments in analysing existing data and better cooperation between intelligence and security services.
Money, even our euro, can be spent only once. Funds are currently being channelled into large-scale surveillance, the big fish, instead of those specific investigations, and I think that that really is a wrong choice.
I could have just about endorsed the storage of telephone data, and all the underlying reasons which Mr Clarke gave only pertained to telephone data, so that was nice and easy. What are we to make, though, of the plans to record the time people spend on the Internet along with their logon and logoff data? We live in an era in which people often have the computer switched on all day. Registration of that nature would therefore be rather pointless.
We in this House are always talking about better lawmaking, and then along comes this sort of nonsense. They have not even worked out the financial implications for industry. If I were to draft a proposal on the environment or social policy without thinking it through properly, that would be unacceptable, but it appears not to be a problem in this instance.
I would now like to turn to the large groups. My group was also in favour of bringing this discussion to a prompt close, namely after first reading in this House, but as, you have now done a deal with the British Presidency before Parliament has even adopted a position, we are now faced with a .
The small groups were not even informed and even the rapporteur for this subject, Mr Alvaro, knew nothing about this. It is all very well for Mrs Klamt to say that they were unable to reach him, but Mr Alvaro has a telephone, and informing the person in question would have been the decent thing to do. What we now have is a backroom deal on citizens’ rights, and that is just not good enough. My group will therefore simply vote against the proposal.
. Mr President, I regard what has gone on over recent weeks in relation to the retention of data as quite simply monstrous. Ever since the Commission produced its proposal, this House has been under extraordinary pressure of time. From the word ‘go’, we were given to understand that this proposal had to go through, come what may, by the end of the year; this alone meant that really credible and comprehensive work on it was scarcely feasible, and it is obvious that the intention was that there should not be any! As I see it, further evidence for this is to be found in the fact that we will not, tomorrow, be voting on the report by the Committee on Civil Liberties, Justice and Home Affairs, but are, in essence, supposed to be merely nodding through what the Council resolved on at the beginning of December.
Speaking as my group’s shadow rapporteur, let me say that I find it quite simply unacceptable that the two big groups should disregard the Committee’s vote and deliberately – let Mrs Klamt take note of this – go behind the rapporteur’s back and hatch schemes with the Council. The compromise that the PPE-DE and PSE groups have negotiated with the Council is rotten to the core and stinks to high heaven.
My group rejects the compromise proposal outright, and so I, together with Mrs Buitenweg of the Group of the Greens, have already submitted a minority report to the Committee and moved that the Commission proposal be rejected tomorrow. I propose to tell you why I have done this. I have done this because the introduction of mandatory and systematic storage of data, data obtained on whatever occasion and for whatever reason, knocks a hole through the wall that protects the data of innocent citizens who are not suspected of anything. In essence, the Commission proposal tends to place 460 million EU citizens under general suspicion. The plan for the storage of collected data goes hand in hand with blatant assaults on Europeans’ fundamental rights and freedoms, along with the threat of disproportionate restrictions on the privacy of communications and the protection of the private domain, the very essence of both of which is at risk. The freedom of the press, and its protection of sources and informants in particular, is jeopardised, and I doubt – let my German fellow-Members take note – that this would bear scrutiny in the light of the German constitution.
The object and purpose of this measure remain unclear to this day. Even now, no evidence has been produced to support the belief that serious crimes can indeed be more successfully cleared up with the help of a vast mass of stored communications data of the widest possible variety. Yes, of course, the law enforcement authorities have to be equipped to combat terrorism and the graver types of criminal activity, but that does not justify disregarding the rights of the individual and collecting – in a situation in which it is not absolutely necessary to do so – data and information and collating and exchanging it, to the point where, in the not-too-distant future, every detail of our citizens’ lives will be laid bare.
Is, then, this Europe of ours to become an Orwellian surveillance state? I, for one – particularly as a Member from the eastern part of Germany, will have no part in any such thing. Citizens under general suspicion, combined with the obsessive collection of data and information to which the police and secret services then had access at any time – there was a time when people, quite rightly, took to the streets in demonstrations to rid themselves of this sort of political thinking, and it is a good thing that they did!
. – Mr President, ladies and gentlemen, there is a difference between you and the honourable gentlemen sitting on the front benches: they are selected by their governments to serve authority. You are elected by the people to defend democracy.
What do the selected come and ask of us, the elected? That we tie down our peoples, that we overturn the right of free speech. That is what they are asking of us. Shall we do so? Just imagine if this technology had existed in 1940 and if Hitler had had this directive in his hands. He would have killed far more than the 6 million Jews. Just imagine if the Stalinist regime had had it in their hands. It might still be doing the same. That is what they are asking us to do today, at the expense of the people of Europe. We must not allow it.
They tell us, 'for the sake of combating terrorism'. In other words, Bin Laden and his ilk will use public telephones, they will buy prepaid cards and, if they want to use the Internet, they will go to an Internet café to do so. What are they talking about and who is the final recipient? The final recipient will be the CIA. Will you hand the peoples of Europe over to the CIA? Think according to conscience, not according to the instructions of your groups or parties.
Long live freedom!
For your information, I would point out to you that, contrary to what you might think, everything that you say today is remembered forever and retained forever as it is all filmed and recorded.
Mr President, ladies and gentlemen, Parliament and the Council have made an admirable effort to reach agreement at first reading so that an urgent measure to tackle terrorism and crime can be adopted swiftly.
I have always been of the opinion that, when faced with a recurrent threat to undermine world peace and stability, people will, under exceptional circumstances, willingly accept restrictions to their privacy if the other side of the coin is greater peace of mind and security. I believe that it is legitimate to temporarily restrict privacy when it may be for the good of society.
I think we can in any case be pleased with the positive compromises that have been reached, despite the customary obstructionist attitude of a certain part of the Left, which often pays lip-service to safeguarding individual freedoms merely for convenience’ sake. It calls for freedom and security for the people but then does not follow it up with concrete action, thus showing that it is more interested in demagogy and facile propaganda.
I think it has been shown that targeted, restrictive measures are needed in the fight against terrorism, in keeping with the principle of proportionality. The outcome of these negotiations will, in my opinion, be a directive of undoubted importance if it also includes the corrective measures on which the EU ministers have already reached agreement. The directive would combine rigour with the protection of civil liberties, by ruling that data may be retained for long periods, while, at the same time, containing a series of provisions designed to regulate aspects relating to protection, laying down penalties for those who use such data illegally. The directive would allow Member States to decide whether to retain data on unanswered calls, while providing for technical restrictions to keep down the cost of doing so.
In this regard, I should like to mention the example of Italy, one of the few Member States already to have adopted specific legislation on data retention. Since Italy’s legislation is proving effective, I think it is acceptable for data to be retained for two years, if particular circumstances so require.
I therefore hope that Italy, which is always willing to share its experience, can keep its own legislation in the context of the harmonisation of the various national systems. Its legislation has been proved effective and, above all, the Commission has acknowledged the fact by saying that Italy could submit a derogation notification.
The report by Mr Alvaro is of exceptional importance, and particularly today, when the entire population of Europe faces the daily fear of terrorist attacks. The attacks in London and Madrid alarmed the population because they hit civilian targets and unsuspecting citizens on their way to work, school or hospital.
On the one hand, people are threatened by those who employ terrorism as a means of fighting against governments. On the other hand, however, governments use people, or infringe upon their right to privacy, when combating terrorism. We cannot allow people to be monitored in the manner of Big Brother-type TV shows.
People elect governments in order to free them from having to decide on day-to-day public affairs. Governments, however, have no right to use people’s privacy as a public affair. That is why I think the report should be amended, placing greater emphasis on the obligations of the state with respect to the implementation of Article 8 of the European Convention on Human Rights, which concerns the right to privacy, so that no part of the proposed directive may be in contradiction with this Convention.
– Mr President, the issue we are debating today is one of the most difficult and important issues, because we are being called upon to strike a balance between the right to personal freedom and the right to public security.
I consider it a huge success, which is due to the efforts both of Parliament and of the Commission and the Council, that the initial draft has been improved considerably. It leaves the Member States a great deal of room for manoeuvre, firstly to define periods of data retention of between 6 and 24 months; secondly, to define the offences for which they will use this information and, thirdly, for the law enforcement authorities to have access to this information, for which prior permission must be obtained from the courts.
These changes are most important and might have encouraged me to waive the objections I formulated from the outset, given that all the amendments which I proposed have been accepted. However, despite this, I cannot vote in favour, because I believe that these measures alone will prove to be totally ineffective in practice. It is certain that criminals will easily circumvent them or will find other means of communication and will thus achieve their criminal objectives, while the measures will remain in place. In addition, we need uniform and unanimous action by the global community, better coordination of measures, proper evaluation of data and, more importantly, improved cooperation between the national law enforcement authorities.
Finally, as the European Data Protection Supervisor says in his report, the technical difficulties in the application of the measure are insurmountable, and that is why I cannot vote in favour.
Mr President, Mr Frattini, Mr Clarke, we tried to take the heat out of the debate, but doing so was extremely difficult. I believe that things need to be made clear and the truth told. A directive is required in the area of data retention, as all the data related to trafficking is already retained and used by the law enforcement authorities in the large majority of the Member States. That is the truth, and that is why current practices are in urgent need of regulation to ensure that Europeans are better protected.
The debates on this report have been very difficult. I am therefore pleased and proud that my group is in a position to support the compromise proposed by the Council, not because we are ready to accept just anything but, rather, because my group was able to maintain its firm stance throughout the negotiations in order to secure the better protection of Europeans. Limiting the scope of the directive so that it includes serious crimes, protection of data security, access to data and the recourse to criminal sanctions for misuse of data – these are real achievements!
We made our requirements clear and we did not give way. Admittedly, what we have here is a compromise, and we too would have hoped to have taken things further. That is why, I might add, we tabled an amendment to the legislative resolution providing for access, in the third pillar, to be regulated in the framework decision on data protection. I myself am draftsman for this framework decision and I will submit my draft report to the Committee on Civil Liberties, Justice and Home Affairs at the start of 2006. We consider that this is a reasonable compromise, which allows a balance to be struck between the protection of fundamental rights and the fight against serious crime and terrorism.
Finally, an agreement at first reading, under codecision, is a victory for the European Parliament. Our institution proved that it was mature enough, and we can be proud of this outcome. I would in fact point out that, at first, we had rejected the framework decision on data retention as it precluded all democratic debate. We have opened the door for the years to come. All matters pertaining to this same area – I repeat – will be dealt with under codecision with Parliament, not least – I would emphasise – the revision of this directive, which will most certainly be carried out, as technologies evolve rapidly.
Mr President, Mrs Klamt said earlier that she was unable to contact the rapporteur, and I can understand her being increasingly hesitant about picking up the phone or sending him an e-mail.
Being opposed to the compromise struck by the two big groups, I shall endorse the rapporteur’s line. Do the proposals that are now before us make our world a safer place? No, we are, to a great extent, being lulled into a false sense of security, because the proposals are not proportionate. They are ineffective because they are easy to circumvent. They offer insufficient guarantees for the protection of innocent citizens and finally, they offer insufficient guarantees for good cooperation and exchange between the Member States, for that is the key to effective policy, and we still have not seen enough results.
The Council has reluctantly agreed to codecision but I have to tell Mr Clarke that codecision is not a favour; it is a democratic right, and the Council’s democratic instincts are not terribly deeply rooted, to put it mildly. I would like to say to the Council that pushing this legislation through in a hurry is not a judicious way of going about things and is not, therefore, in keeping with the ‘better lawmaking’ that we are always talking about.
I have to admit, therefore, that I am disappointed to see how the critical stance of this House has, in the past four months, melted like snow in the sun. Sadly, I have to say that the compromise, which will undoubtedly be accepted tomorrow, does not make me feel any safer.
Mr President, ladies and gentlemen, I was wondering why the UK Presidency wanted to fast-track this directive at all costs. Clearly, its keenness to achieve at least one result in this disastrous presidency has also determined the debating time for this directive. I should like to express my solidarity with Mr Alvaro because I believe that the compromise amendments tabled by the Socialist Group in the European Parliament and the Group of the European People's Party (Christian Democrats) and European Democrats have made the text put forward by the Commission worse. Basically, they demonstrate two things: first, Parliament’s subordinate position in relation to the Council and, secondly, that the major German coalition also casts its shadow over this Parliament.
I believe that this directive is disproportionate, because it places security above freedom and democracy. We are faced with a slow, gradual and inexorable shift away from the rule of law towards a police state, and this Americanisation of the European Union has to be stopped by every possible means. We have asked a single question: ‘Can you demonstrate to us that data retention can curb terrorism?’ We have not been given an answer.
Mr President, in early October, it became apparent that more than 200 officers of the Rotterdam police force tried to read the dossier of the ex-Feyenoord player Robin Van Persie. The computer denied them access but did – since ‘Big Brother is watching you’ – record their names. So the database contains the names of not only well-known citizens who are suspects in criminal cases, but also police officers. What worries me the most in this proposal is the misuse of databases by staff of the competent authorities.
My fundamental objection to this proposal is that the long-term storage of data on every citizen not only encroaches upon their privacy, but also means that they are, in fact, being treated as suspects, yet without having the rights that suspects enjoy. Is this remedy not worse than the disease? In the absence of any proof as to the effectiveness of this proposal, I should like the Commission and Council to spell out clearly how this directive will be tested and evaluated.
Mr Alvaro has done an excellent job as rapporteur, and the deal struck between the major groups without reference to the House is unprecedented in its serious undermining of our working practices. I endorse the rapporteur’s line and I should like to finish by quoting George Orwell’s words to the effect that ‘Some groups are more equal than others’.
Mr President, I would like to join with my colleagues in thanking the rapporteur for the work that has been carried out on this very difficult matter. Listening to the debate here today, I am somewhat reminded of 9/11 and the bombings in Madrid and London. This Parliament rightly objected very strongly and criticised all those who were involved in terrorist acts, called for solidarity amongst Member States and amongst all the institutions of the European Union and sought to ensure that we could cooperate to fight the evil of terrorism.
One of the ideas to emerge is the question of data retention. Sometimes when we hear the differing voices in the course of the debate, we have to return to the following fundamental principle. Firstly, democratically elected governments have come together and agreed on a proposal; secondly, the Parliament of the European Union has come together and will hopefully agree on these proposals; and, finally, the desire to ensure that accountability – ensuring that the guardians and custodians are watched over by others – is being borne in mind. I think everything is contained within this overall report to ensure that we can give those guarantees to individuals.
Let us not forget that every time we use a computer, whether it is to buy Christmas gifts or to book flights, data is already being retained by companies on those websites to target marketing and other products towards us. What is emerging here is not a new alien creature: information is already being stored via cookies. There is no control over that.
The one concern I have – and maybe the Commissioner or the President-in-Office of the Council could respond to this – is doubt with regard to the legal basis for this directive. There has been some dispute, as this is an issue dealing with counter-terrorism and serious crime, over the fact that it should be done under a framework decision and not a directive. There is a potential clash of legal opinion in this regard.
It is important to preserve the rights of Member State parliaments and governments to ensure that existing legislation in these areas can be maintained. We all know that citizens prefer to deal with their own government, rather than the European government, to protect their rights and guarantees, so it must be a balance between the two.
Mr President, instead of protecting the citizen’s rights and his private sphere, the confidentiality of data relating to telephone and media use is being more and more undermined, and this is of course done always and only in the service of the noble cause of counter-terrorism. I simply wonder why it is that more and more action is being taken against inconvenient journalists, and in what way the private citizen is protected when the non-conformist elements in our society get to feel the heavy hand of state power.
The real criminals, organised in gangs and terror groups, are not only planning their acts further ahead – which makes plans for a time-limit on retention obsolete – but are also constantly finding new ways of evading prosecution by the state. I do not believe that this new surveillance measure will do anything at all to prevent terrorist acts; on the contrary, it endangers those who have access to confidential information – doctors, lawyers, and journalists, for example – in the practice of their professions, and unashamedly makes incursions into the private domain of countless members of the public.
If the retention of data is to become another step on the road towards the total surveillance state, then I regard as indispensable a minimum of protection for the citizen, in the shape of sanctions that really have teeth in the events of the data thus stored being misused.
– Madam President, Mr Frattini, Mr President-in-Office of the Council, ladies and gentlemen, the March European Council and the Justice and Home Affairs Council of April 2004 advocated the implementation of standards relating to the retention of data, given that modern telecommunications, with all of the benefits that they bring, can be used for the purposes of international crime, and, more seriously, terrorism.
Following these decisions, a framework decision was presented to us and was rejected by Parliament. This was followed by the proposal before us, which, as Mr Cavada said, is a welcome one in that it takes account of Parliament’s prerogatives through a proposed new legal basis. I must express my disappointment, however, that we were forced to work within a severely truncated timeframe. We did our best in the circumstances. The negotiations were difficult and the compromise that was reached is far from perfect, yet we did what we had to in order to reach a compromise at first reading.
Unlike some Members of this House, I welcome the decision on a period of retention of six months minimum to 24 months maximum. We cannot run the risk of backsliding in our efforts to fight crime because data were eliminated too quickly or were not retained at all. It is crucial in my view that data be stored securely and that there be no room for abuse; the rules on data protection, security and access must be strengthened. Member States must establish appropriate penalties, in line with their national laws.
If we fail to implement these rules effectively, we will be endangering people’s human rights. We need a clause ensuring that within three years we assess the system that we are currently adopting, and in this regard I welcome the calls for transparency and for the Commission’s eventual assessment to be made public. I trust that this assessment, to be provided by Mr Frattini, helps us to make a rigorous assessment of the effectiveness of the adoption of these instruments.
Madam President, finding a balance between the protection of people’s private lives and the retention of personal data in order to respond to the terrorist threat is difficult because the temptation is so strong in our Member States to transform exceptional measures into general rules.
The compromise reached with the European Parliament is a positive step, but it should not make us lose sight of the objective of having a directive providing a legal framework and identical guarantees in all countries, for all citizens.
I emphasise the recommendations made by the Committee on Industry, Research and Energy in relation to businesses. Businesses must neither become an instrument for governments to monitor their citizens, nor be hindered in their work, and their cooperation must go hand in hand with strict guarantees, not least in relation to the full reimbursement of extra costs.
Finally, it is vital that the arrangement be as well adapted as possible to the functioning of the Web and that it hinders neither the development of the Internet nor access to ICTs in the Union. Neither can do without its freedom.
Mr President, the present national variation that Mr Clarke says gives an open goal to criminals will persist and even grow under the Council Conservative-Socialist deal. It is a pretext for gold plating to allow, for instance, the 15 years storage that Poland wants, a wider list of data used for purposes far removed from law enforcement and access for any public or private agency, and all with a convenient Brussels stamp of approval.
In contrast, the agreement of the Committee on Civil Liberties, Justice and Home Affairs is a reasonable and proportionate response to fighting terrorism. If MEPs tomorrow accept the Council take-it-or-leave-it deal, they will have fallen victim to a vast con trick. This Parliament could give up any pretence to care either about civil liberties or about European business competitiveness. It is not too late for individual Members to rebel against the sell-out agreement by their leaders to a charter for mass surveillance and state snooping.
Finally, I deplore the attacks on Mr Alvaro; he delivered a resounding near-consensus in Committee. To use his three day absence on an official trip to Israel at the end of a phone and fax is a cheap alibi for a stab in the back by Mrs Klamt and Mrs Roure.
– Madam President, the proposal for a directive being debated reveals in a characteristic and, I would say, cynical manner the character of the European Union itself, which has no hesitation in abolishing – I repeat abolishing – and not, in your words, restricting the personal and democratic rights achieved as a result of the fight of the peoples.
In this particular instance, it is abolishing – I repeat abolishing – freedom of communication, personal data protection and privacy. It is abolishing the core of confidentiality of communications. It is safeguarding and introducing legislation imposing across-the-board monitoring. Everyone is under surveillance and provision is even made for criminal and administrative sanctions for companies which fail to comply with monitoring. The breadth of monitoring includes every detail of communication and the impudence of the directive is so great that it calls on those being monitored to pay the cost of monitoring. Apart from anything else, the directive also infringes constitutional provisions, for example of the Hellenic Constitution, and provisions of international conventions and obviously paves the way for abolishing personal rights and freedoms.
We reject the draft directive, which will not brook improvement.
Madam President, this debate centres on an issue that is of supreme importance for all of mankind. For many years now, Members of the House have reiterated the point that freedom is mankind’s most valuable asset, and that human civilisation cannot develop properly without it. It is true that terrorism must be fought by all available means and methods, but such a fight must not be waged at the cost of human freedom.
This directive does not in any way accomplish the goal it sets itself. Technologies are already in existence that will make it possible for genuine terrorists and genuine criminals to be highly successful in avoiding checks. What the directive will do instead is help bring about the total surveillance of millions of free citizens.
I should like to remind the Commissioner that such data will inevitably leak out. I also have to say that the Commissioner is a hypocrite. The comments he made yesterday before the Committee on Civil Liberties, Justice and Home Affairs, when defending himself against accusations that the CIA had transported a number of terrorists to Europe and interrogated them there, were of a very different tenor. Today, however, he has come out in support of a solution that quite clearly curtails civil liberties.
Madam President, Mr President-in-Office of the Council, Vice-President of the Commission, ladies and gentlemen, I would like to begin by expressing my satisfaction with the agreement finally reached on an issue that is so complex from technical and political points of view.
Much has been said about the implications of this issue in terms of restricting freedoms, but disguising powerful, unacceptable and worrying economic interests; a proposal that has been the subject of successive and complex debates, with voices against, but also with powerful and justified voices in favour. I know that it has been difficult and also that the agreement contains significant concessions and abdications.
Ladies and gentlemen, please allow me to disagree with those people who do not feel that the measure is timely, effective or proportionate. Whether we like it or not, our society of values is under threat and, whether we like it or not, the instruments available to us so far have not been entirely effective in dealing with this threat. I therefore applaud the initiative that we are debating today, ladies and gentlemen, as I have always done, and I hope it will receive the majority support of the House.
Security over freedom, no. I would say: infinite freedom, but with security; and that is simply because without security we cannot fully enjoy our freedoms. Terror and crime exploit our doubts and hesitations and seek out our weakest points so that they can attack our societies. We must fight them with all the power of our democratic system, a system that always advocates the full observance of legal guarantees. To doubt that this is the case is to call into question, ladies and gentlemen, the work done by our judges and police and is to doubt the vitality of the democratic system.
The victims deserve all of our efforts. And unfortunately, ladies and gentlemen, I have not heard anybody talk about them this afternoon.
– Madam President, today's compromise abolishes all the protections imposed by the Committee on Civil Liberties, Justice and Home Affairs and is a monument to non-harmonisation.
With what is now the standard pretext of combating terrorism, the Council is harmonising just one thing: the obligation for data to be retained which are currently retained voluntarily, in the expectation that a few criminals will be caught in this way. At the same time, it refuses to make provision for anything tangible in order to protect millions of innocent citizens and their rights. Thus, while Mr Clarke is talking about harmonisation, his proposal leaves the exemptions in Article 15(1) of the previous directive untouched. As a result, the Council is giving the Member States the go-ahead to retain any information they want, for any purpose they choose and for any period of time they consider expedient, without the slightest material European presence, restriction or control.
My party, PASOK, will be voting against.
President-in-Office, on a personal note, it has been a great pleasure to work with you, both professionally and personally. This is not personal, this is political. What we have in the end is a proposal with a roar for police access and with a whimper for the protection of fundamental rights. It is shame that we missed this opportunity.
Madam President, the reasons given for this directive are the usual ones about the fight against terrorism and organised crime, but this is a red herring. Governments already use the most sophisticated means to monitor national and international communications. The United States of America has the Echelon system that enables it to intercept every form of international communication. The British Government has GCHQ in Cheltenham. Terrorists and organised criminals are well aware of this and do everything they can to avoid being tracked and caught by these means.
This directive is really about formalising the creation of a surveillance society and the control of individuals. More and more powers are being concentrated in the hands of the state, at the expense of the individual. The UK Presidency is trying to use this Parliament to implement a policy that has already been rejected by the UK Parliament. This directive represents another step on the road to a police state. I hope this Parliament will reject it.
Madam President, there can be no doubt that regulations on data retention can help us a great deal in our fight against terrorism and dangerous crime. The efforts of all those involved in achieving a consensus on this issue should therefore be acknowledged. At the same time, however, I have serious doubts about the interpretation of Article X of the Directive. The period of data retention may be extended to more than two years pursuant to this Article, provided that the appropriate procedure is followed.
Mr Clarke responded to a Polish journalist who had asked whether a data retention period of 15 years would be permissible by saying that a period of this duration would still be compatible with the directive, even in such extreme cases. The draft amendments that have been tabled to the Polish Telecommunications Act by the governing party in the Polish Parliament do in fact provide for a retention period of 15 years. As I see it, this is a test of sorts of the scope of the directive’s application. I do not believe that a 15-year retention period is compatible with the concept behind the directive, the aim of which is to protect individuals’ right to privacy. A retention period of this duration also blatantly violates the principle of proportionality, and means that the directive’s impact will not be commensurate with its goals. Furthermore, there is a risk that procedures resembling those of a police state could be used, which would further the government’s short-term political goals while subjecting citizens to long-term and far-reaching surveillance. There is every chance that data stored in such large quantities for such long periods could leak out. This would provide criminal groups with even more opportunities to use it, which runs counter to the directive’s fundamental goal. I should therefore like to receive a clear answer from the Commissioner, and also from the Council representative, to the question of whether the Commission regards a 15-year data retention period as acceptable in line with the procedure outlined in Article X.
I hope that Mr Clarke’s response to the Polish journalist was founded on a misinterpretation of the directive, although it may well be the case that he has made some sort of concession to the Polish Government on this matter in order to achieve a compromise at any cost. Since we are adopting joint regulations, however, we have a right to call for them to be interpreted similarly by all of the EU institutions.
Madam President, this is a very difficult debate because, interestingly, groups that are normally homogeneous are split; political allies who normally work with one another are split. I have absolute respect for those who have their reservations about that which is being proposed. I ask that they have respect for those of us who believe that this is a way of protecting fundamental freedoms. It is important to restate that this is not about the data within the calls or on the internet; it is about traffic data, and it is arguably to allow us to protect fundamental freedoms.
Of course, there are costs; there are costs to businesses, there are costs to each and every one of us, but the cost if we do nothing is cataclysmic. We have to deal with the real and imagined threats. There are people who use the Internet to entrap young women and children into prostitution rings. If we can break one prostitution ring with this directive, that alone would have been worth it. I and my group are proud that we have achieved a compromise that delivers and protects fundamental freedoms.
Madam President, Commissioner, Mr President-in-Office of the Council, ladies and gentlemen, the Council and the Commission have recently come to an agreement on the retention of stored data, and I am glad that it has proved possible, following long and intensive negotiations, for a compromise also to be reached between this House, the Council and the Commission. This compromise is one that I can support. I would like to take this opportunity to extend especial thanks to those who conducted the negotiations on Parliament’s behalf, for they really did do their utmost. We must also, though, be aware that we find ourselves caught between the desire to protect fundamental rights and the need to fight against international terrorism and organised crime.
I am also, in principle, glad to see the obligation imposed on telecommunications enterprises to store certain traffic data for the purpose of combating organised crime. While I do believe that a three-month limit on their storage would have been perfectly sufficient, we do now have this compromise, and I find the flexibility acceptable. Our democracies cannot, and must not, aim to make everything in a person’s life visible; whatever needs to be done in the fight against terrorism, the principles of the rule of law must be upheld, and so I very much hope that we, in Europe, will at last line up together to fight terrorism and organised crime.
In the same way that the international organisations opposed to law and order are interconnected, we too must combine and fight them together. I very much hope that we need never again experience such tragic events as those that occurred in Madrid and London.
Madam President, I would like to address those Members who have spoken against this compromise. We are worried about abuses, but we are also worried about a lack of protection for citizens.
Since democratic society is made up of personal restrictions and personal abdications, I would like us to consider one question: how much individual freedom must we surrender in order to guarantee fundamental rights, freedoms and collective security?
I believe that the immense majority of citizens are prepared to surrender some of their freedom for a certain amount of time, provided that equality is not affected and provided that democratic control and prosecution and punishment of any abuses is guaranteed.
We must not choose between security and freedom. There can be no freedom without security. Ladies and gentlemen, I know what I am talking about: I have been living with bodyguards for fourteen years. It is not possible to be free if one cannot take one’s children to school, if one cannot walk the streets, if one has to look under the car in order to safeguard one’s daily life.
Freedom and security are part of democracy. Ladies and gentlemen, I am not neutral. I am passionately in favour of human rights. I would therefore ask you to support this directive and this compromise.
Madam President, from a Finnish perspective, I must say that I am slightly worried about the British debate here because, on the one hand, we have Mrs Ludford from the Liberal Democrats who agrees with Mr Batten from the UKIP Party and then you have Mr Cashman who is widely applauded by the British minister. It is not very often that you get applause from a British minister in the European Parliament, so Mr Cashman should be congratulated for that.
Nevertheless, I wish to make three brief points. The first concerns the balance between freedom and security. We have taken the issue too lightly and we are not finding the right balance. Perhaps we are rushing things. I have heard people say that those who come from countries where terrorism is a threat must take this issue in a different way to those from a country where there is no threat. I disagree: this is a common problem and we should all look at it from a broader perspective.
My second point concerns cost-efficiency or efficiency in general. To me it seems that we have to calculate every piece of legislation carefully, we must make an estimation and base our legislation on that. I do not think we have done that yet. We have not gone far enough in trying to estimate how much this legislation costs. I think we are also chasing the wrong crooks, because if you are a crook who does not have the brains to use hotmail or prepaid mobile phone networks, then you are a stupid crook and we are really chasing the stupid crooks.
My third and final point concerns procedure. It might seem that I am against this whole initiative, but I am not. What came out of the Committee on Civil Liberties, Justice and Home Affairs was quite good. It was a good compromise. Therefore I would urge this European Parliament not to be bullied by the Council or the UK Presidency but to find a compromise and push it through.
Madam President, I should like to focus on the internet part of this directive.
Mr Clarke, you think that the lack of massive quantities of traffic data is a threat to our security. I disagree. Practice shows that it is the lack of online security that offers unlimited opportunities to criminals and terrorists. I will give you a practical example.
Last month, a group of three criminals who control a network of over 100 000 hacked PCs was rolled up by the Dutch police. Control over those unsecured PCs gave the criminals the power to perpetrate all kinds of crimes, from massive identity theft, attacks on vital infrastructure and the unlimited opportunity to grant anonymous access to and use of all services of the internet, for whoever was willing to pay.
Imagine what could happen if these men offered their services to terrorist networks. Imagine also how useless traffic data is, because it points at innocent people. The methods used to track these criminals down are specified in the Cybercrime Treaty, which has been signed by all Member States but implemented by only a few. It is those methods that we need to fight terrorism.
It is indisputable that this directive is intrusive. It is questionable whether it will help. On the internet side, it is even technically unfeasible. I completely agree with my colleagues Mrs in't Veld and Mr Lambrinidis. I fear a false sense of security. I fear that part of this directive could even pose a threat to our security.
When we debate the draft legislation tabled before us, we must take into account four issues. Firstly, human rights must be upheld. Personal data protection must be guaranteed in all circumstances. Secondly, when crimes are committed with the use of new technologies, we cannot leave European criminal investigation agencies without the necessary resources. Thirdly, bearing in mind the importance of competitiveness, we cannot place unacceptably high and unjustified burdens on the service industry sector. And fourthly, we should only resort to the use of European-level regulations in areas where Member State regulations are less efficient. To summarise it briefly: human rights, efficient criminal investigation agencies, competitiveness and subsidiarity. These are targets we can probably all agree with. Our orders of preference may be different, and they are indeed different even within our factions, as clearly proven by our debate today.
Ladies and gentlemen, please allow me to share a personal reflection. As a young Hungarian MEP, my memories of the Socialist autocracy had been accumulated when I was very young, but I remember the recurring warning my parents gave me whenever I tried to talk politics on the phone: ‘This should not be discussed on the phone!’ Everybody knew that the dictatorial authorities were monitoring telephone conversations. This may sound familiar to my fellow Eastern and Central European Members. I cannot deny that, partly due to this memory, my order of preference has the protection of personal data in the first place. Therefore the only compromise I find acceptable is one that upholds to an equal extent all four aspects mentioned above. A compromise that – while leaving room for manoeuvre for Member States to make their criminal investigation agencies more effective – does not affect human rights.
One last thought: due to the sensitivity of this issue, the newly created legislation cannot be set in stone. I believe that a periodical review of the directive would be justified, particularly in respect of the range of data required by the authorities.
Madam President, when, tomorrow, plenary votes on a minimum directive on data retention, we shall do so by means of an agreement with the Council and the Commission in which Parliament has the right of codecision. Citizens put the fight against crime and terrorism high on the list of what the EU should tackle successfully.
People also want us to solve problems jointly, and that is something in which we have succeeded. We have protected personal privacy and human rights. Moreover, European police forces are being given modern aids to combat crime, including organised crime such as child pornography, the drugs trade, terrorism and trafficking in women and children for the purposes of prostitution. That is something I am very pleased with, so I wish to thank everyone very much for their constructive cooperation. We must succeed in these areas together. We must also monitor what everyone in this Chamber is concerned about, and we must do it together.
Madam President, firstly, I would like to thank Mr Alvaro for his excellent work as Parliament’s rapporteur on this issue; Mrs Cederschiöld too has done excellent work as co-rapporteur. I sincerely hope your efforts will not be in vain, as the hard work accomplished was circumvented at the last minute by a deal between the Council and the Commission and, shame to say, by the two biggest groups in this House.
The idea to rush this proposal through is not a good one. Yes, we all agree that terrorism should be fought efficiently. Yes, we all agree that electronic communications data can be very useful in tracking terrorists, drug smugglers and human traffickers. Yes, that kind of information should be retained and used against those who are threats to our society. But no, all citizens should not be treated as criminals. No, I am not convinced that the compromise package proposed is a balanced one. And, no, I do not think we have enough information available about how this proposal would affect the privacy of individuals and what kind of threats might be posed to civil liberties.
I am against this proposal. Firstly, because the so-called compromise allows the use of retained data when investigating serious crimes, without defining these serious crimes. Are infringements of intellectual property rights in peer-to-peer networks serious enough crimes for the data retained to be accessed? One could suppose so when reading the statements from the content industry. If we are passing terrorist laws and, at the same time, fulfilling other objectives, we should then at least have a chance to debate and examine them properly and have the right to proper procedures.
Secondly, we are leaving too much decision-making to the Member States. However, in electronic communications the frontiers are artificial. According to which jurisdiction would the seriousness of a crime be assessed when a packet of IP data circulates in different Member states, for example?
Thirdly, I am opposed to this proposal because it leaves completely in the air what kind of costs it brings and who should bear them. Various estimates have been presented, and it is without question that the costs to operators and internet service providers are high. These costs should at least be reimbursed if we were to impose any new data retention requirements.
– Ladies and gentlemen, some speakers have attempted to create the impression that this directive might have been drawn up in a police state. That is not a perspective that I share. My opinion is that this directive, which was drawn up jointly by the Council, Parliament and the Commission, will in fact help to safeguard human rights and the rights of citizens, in particular their right to life and their right to a life in safety. I shall therefore be supporting the report in tomorrow’s vote. I feel that there is no contradiction between upholding such values as the citizens’ right to privacy and the protection of personal data, on the one hand, and the fight against terrorism, on the other.
Madam President, ladies and gentlemen, I think it can be said that a debate and a political process have taken place in this Chamber in recent weeks that have not only given Parliament a greater role in the fight against terrorism and organised crime, but have also enhanced the overall image of the three European institutions.
In one of the many speeches, I heard someone say that this directive is an undemocratic instrument; some people even mentioned Stalin and Hitler. This directive is a victory for democracy: it is an important, balanced instrument that serves both the people and, above all, those engaged in the fight against crime who pay the price even on a personal level. I am referring to the investigating authorities, the police forces.
Besides, as Mr Cashman very clearly put it, what is the cost of not deciding, what is the cost of not doing anything? Do we want to carry on with 20 different legal systems, in which each Member State does substantially what it wants, or is it not better instead to come together for the first time with a European approach, a directive, the first step towards harmonisation?
Ladies and gentlemen, this is a directive firmly based on the principles of necessity and proportionality. I have heard certain demands, for instance those made by Mr Reul and Mrs Kudrycka, who mentioned an idea that the Polish Parliament is examining. I can certainly say that retaining data for 15 years does not seem to be in keeping with the criteria of proportionality and necessity. Even though each Member State has a duty to demonstrate why its request is proportional and necessary, 15 years frankly seems to me a really extreme case.
I should still like to make two final considerations. I am grateful to all those, particularly Mr Díaz de Mera García Consuegra and Mrs Díez González, who have chosen to remember the victims of crime and have sought to emphasise that the fundamental freedoms of the person must definitely be assured – something with which I fully agree. Nevertheless, ladies and gentlemen, if someone uses a mobile phone to set off a bomb, as unfortunately has happened, or to give instructions to a gang of paedophiles, is it not right that the police and the courts, that is to say the legitimate institutions, should have the tools to prevent and to tackle such crimes?
I think it is right that that should happen, and at the same time I think it is right that any abuse of the system should be punished, as we have stated in the directive. The police forces need more tools, as do the courts in our countries, which are democracies, as well as more checks to see whether anyone has abused the system.
To conclude, the European institutions have unfortunately been divided, and still are, on major issues, but it is highly reassuring – and I hope tomorrow’s vote will confirm this – to see that the European institutions will not be divided on the subject of people’s security and the fight against terrorism and organised crime. Instead, all three of them together will have the ability to respond extremely quickly to our fellow citizens’ needs.
. Madam President, firstly, in our capacity as Presidency, we have tried to work with all groups within the European Parliament. I pay respect to Mr Alvaro as rapporteur of the Committee on Civil Liberties, Justice and Home Affairs; I have been to that committee on a number of occasions to have discussions on these points. They are difficult matters, which is why there are differences of opinion, but they are differences of opinion based, I hope, on mutual respect.
Secondly, these proposals are about networks. Networks are the modern criminality, whether they are terrorist, paedophile, drug- or people-trafficking networks. It is not a question of the content of the communication, but what the network is, who is in it. It is very important to understand that.
As far as the point about Poland is concerned, Mr Frattini is completely correct in what he says. There is a clear procedure if Member States want to go beyond the period of time. They can consult the Commission and the Commission will then make a judgement on the proportionality issue, which Mr Frattini has mentioned, also as regards the criteria of the single market and competitiveness within the single market. Those are the procedures and that also is clear.
On the question raised by Mr Crowley from Ireland, it is certainly true that Mr McDowell, the Irish Minister, raised questions about the legal basis. We took opinion from the Council’s legal services, which were very clear, on the basis of the legal advice, that this is the right course to follow.
My final point: people have talked about a police state. This is the opposite of a police state. We are all democracies, both the European Parliament and each country. It is the rule of law that determines how this technique is used, and what we are doing here is proposing the rule of law. Those who talk about Hitler or Stalin or police states are utterly wrong. This proposal goes in exactly the opposite direction. I hope, when the vote takes place tomorrow, we will agree that the democratic European Parliament will stand by the democratic Council of the European Union, will stand by the democratic Commission in that process, to defend our democracy against the criminality which is working to weaken us and our societies at all times.
Madam President, I would like to make it plain, for Mrs in 't Veld’s benefit, and in order to nip in the bud any potential legends on the subject, that the rapporteur was in Israel until the evening of the Wednesday prior to the crucial meeting of the Council. It was on Wednesday that I had recourse to the telecommunications facilities and informed Mr Alvaro of our proposals by email. As far as I know, Mrs Roure did likewise. Mrs Kaufmann and Mrs Buitenweg were of the opinion that a deal had been done behind the backs of the smaller groups, but I would like to remind them that the European United Left and the Greens had already rejected the Committee’s compromise, and it is hardly productive to initiate negotiations with groups that are categorically opposed to a proposal; after all, they, as a matter of principle, will negotiate on all other matters with any group other than the Group of the European People’s Party. So let them stop talking about ‘deals’ and accept the democratic majority opinion in this House.
The debate is closed.
The vote will be held on Wednesday at 11.30 a.m.
The next item is the statements by the Council and the Commission on the Council’s annual report on human rights.
. Madam President, the Presidency warmly welcomes this debate. It emphasises the high priority which all EU institutions attach to the promotion and protection of human rights. It also recognises the immense importance of communicating the EU’s policies and actions in support of human rights clearly and confidently to the outside world.
The then General Affairs Council decided in December 1998, on the 50th Anniversary of the Universal Declaration of Human Rights, that the European Union should enhance its actions on human rights, and that it should draw up an annual report on human rights. This year’s report – covering the period from 1 July 2004 to 30 June 2005 – is the seventh such annual report. Its purpose is to provide an overview of the work of the European Union, through its institutions, in promoting human rights.
It is, obviously, only able to highlight those areas where EU action has been particularly significant during the reporting period. It does not seek to be fully comprehensive and it does not try to duplicate information which is already available from, for example, EU websites, or to provide an account of action taken by individual Member States. But it does provide European Union citizens, civil society partners and governments and human rights defenders in third countries with a regular, accessible overview of EU concerns, priorities and actions.
Much of the report focuses on the European Union’s promotion of human rights and democratisation as part of its common foreign and security policy. But, domestically, the European Union must also be consistent and coherent with the policies that it promotes abroad. We all recognise that, while much has been done to promote human rights within the European Union, there is still scope to improve. The report therefore sets out significant internal developments, including the continuing work to establish an EU Fundamental Rights Agency. And the chapters on thematic priorities, such as the human rights of women or human rights and business, include developments within the European Union, as well as those abroad and in multilateral organisations.
The report also provides information on EU instruments and initiatives in third countries, for example, the EU’s human rights dialogues with China and Iran, and the new human rights consultations established during 2005 with Russia. It includes information on the wide range of activities implemented by the European Commission through the European Initiative for Democracy and Human Rights.
The report highlights that the EIDHR was created at Parliament’s initiative, and that Parliament has used its budgetary powers to increase substantially the resources earmarked for the protection of human rights and democracy. There is also information about policy development and specific action in relation to 17 thematic issues. These include areas where the EU has adopted human rights guidelines such as on the death penalty, torture, human rights defenders and the rights of children, including their involvement in armed conflict, as well as on other issues, ranging from human rights and terrorism to democracy and elections and the International Criminal Court.
The report provides an overview of EU action in the key international organisations: the United Nations Commission for Human Rights and the UN General Assembly Third Committee, the OSCE and the Council of Europe. It also provides a country-focused perspective, with an account of EU action in its immediate neighbourhood, in Africa, in the Americas, in Asia and in the Middle East.
The Council will continue to look for ways to improve its report. There were a number of innovations in 2005. The first – which, I am sure you will agree, was welcome, and perhaps overdue – was the inclusion of a substantive chapter outlining the extensive work that the European Parliament has done in support of human rights and democratisation.
Everyone recognises that Parliament adopts its own annual report and resolution on human rights in the world and on the European Union’s policy. However, I think it is both right and helpful that readers of this report get a sense of how the Council, Commission and Parliament all contribute together to the common EU goal of promoting and protecting human rights around the world.
I would like to repeat, at this point, the Council’s warm welcome for the re-establishment of Parliament’s Subcommittee on Human Rights last year. I know how much the Council, and in particular its Working Group on Human Rights, values the contact and cooperation which is being established with that subcommittee.
This year’s report also sets out, for the first time, to provide readers with practical examples of the EU in action. For example, the chapter on racism, xenophobia and non-discrimination includes information on an EIDHR project to combat discrimination against Dalits in Nepal. The chapter on the rights of the child includes a project to promote the rights of children in the New Independent States. We believe that these specific examples will help readers make the connection between EU policy and our ability to deliver real changes to the lives of real people right around the world.
A further innovation this year was the introduction of some analysis of where EU action has worked well and, indeed, where there were gaps in our performance. A short analysis is provided at the end of each main chapter. It will always be the case that some internal reflection must remain internal, if the EU is to act effectively in, for example, UN negotiations or in its relations with certain third countries. But it is also important for NGOs and other key partners to have a sense of where we are content with our performance and where we ourselves want to do more. This analysis is a modest but useful step in that direction.
Like any annual report, this one has its limits. Agreed by the Council in early October, it provides information on EU action up to June 2005. Events have obviously moved on since then. Our Presidency has sought to use the six months since June to build on the broad range of existing EU commitments. We have taken forward efforts to mainstream human rights throughout the European Union’s work. We have, for example, sought to implement the EU’s human rights guidelines, with a particular focus on freedom of expression, by action in support of those who defend human rights where they have suffered for exercising their freedom of expression.
Within the United Nations, the EU is actively involved in negotiations in New York to establish a new UN Human Rights Council. There have also been many specific human rights issues and concerns which have been taken up over the past six months. We will look today, for example, at the situation in Tunisia. Many of these issues could be the subject for next year’s annual report.
In conclusion, I look forward to hearing the views of the European Parliament and those of the Commission on the report itself, and on the various issues that it covers. We want to work to ensure that this report is right. But, more importantly we need to continue to work together to get EU policies and actions right, to ensure that we have real gains in human rights protection around the world to report in years to come.
. Madam President, I very much welcome the latest edition of the EU Annual Report on Human Rights covering the Union’s human rights activities for the period of June 2004 to June 2005. The special thing about this report is that, for the first time, it has been drawn up jointly by the Council, Parliament and the Commission. The Council and the Commission have been doing so in recent years, but, for the first time, Parliament is also associated with it. That gives valuable credit to the report.
The EU Annual Report on Human Rights is a very important expression of the crucial importance of human rights policy in the overall policy setting of the European Union. It covers both the EU internal policy developments in the human rights dimension, in particular in the external and international dimensions. Its broad coverage of all major thematic and geographic human rights issues underscores the European Union’s strong attachment to the protection and promotion of human rights as defining principles of the Union across the board: as a community of shared values, founded on the principles of liberty, democracy, respect for human rights and fundamental freedoms, and the rule of law. Let me briefly touch upon some of these items. I have six points to make.
This year is a crucial year for the future of the UN human rights system, with the ongoing negotiations on the creation of a new institution, the Human Rights Council, as a successor to the existing, widely contested Human Rights Commission. In pursuit of the UN Summit conclusions in September, it is without exaggeration the rarest of opportunities for the international community to club together to improve on the ability of the UN to monitor, improve and act decisively on critical human rights situations throughout the world. Had it not been for the European Union, it would not have worked. I was there at the start of the Millennium Summit. I know how difficult it was to come to an agreement, but there, the EU made the difference. Our expectations remain high as to the expected result, and our capacity to influence the world community positively should have a favourable bearing upon the negotiating process. However, we should be under no illusions as to the resistance many countries are putting up to improving effectively the current UN human rights system. We will need to mobilise all our energies and outreach efforts if we are to bring the current, rather difficult negotiations to a successful conclusion.
The human rights dimension impacts increasingly on the European Union’s external relations with a range of countries around the world: the human rights dialogue with China; the dialogue with Iran – though, regrettably, we have not had a dialogue round for more than a year, but we hope to have one again; the human rights consultations with Russia; the local human rights dialogues at the level of the heads of missions of the European Union in numerous other countries; and, specifically, our developments under the European Neighbourhood Policy and its human rights related agenda under the various action plans, where a great deal is always concentrated and reserved for human rights. All this amply demonstrates that the European Union is not alone in actively pursuing its agenda of human rights promotion in its external policy: we are also seeing an increasing willingness by our partners to acknowledge that human rights protection is an essential feature of their own countries’ development. Still, much has to be done.
In this context, I am often asked what these dialogues or consultations really achieve. My answer to that is as follows: as each round is completed, so another opportunity has been taken not only to exchange ideas – so important to our dialogue partners who do not wish to be preached to – but above all, for us, also to explain from our own hard-won experience how we, in the European Union, have adapted legislation and administrative practices in order to respect fundamental rights and how we expect our partners to take a similar path. I am convinced that, little by little, the message gets through. The dialogues and consultations allow the EU to raise and discuss individual cases of political prisoners or other persons suffering human rights abuses.
On the basis of the European Community’s association agreements or partnership and cooperation agreements with third countries, the Commission regularly reviews the partner countries’ respect for international human rights standards. Indeed, the policy dialogues with many of our partners under these agreements include substantial discussions on relevant human rights and democracy related issues in partner countries. Our colleague has already mentioned some very concrete issues. The Commission has taken the initiative to establish – with some of those policy dialogues – working groups on human rights and good governance, within the framework of the regular Joint Committee consultations, for example, with Vietnam, Jordan or Morocco. I would like to draw your attention, in particular, to the five-year work programme on Barcelona, where important goals on human rights are indeed included.
Moreover, as you are aware, all Community agreements now contain a specific human rights clause as an essential element. In this respect, the Commission is keen to ensure that the clauses are used as a positive tool to improve the human rights situation in partner countries. It is my belief that these structured exchanges on human rights offer a very promising way of realising the goals for which the human rights clauses have been included. Indeed, there will be times, in cases of widespread, egregious human rights violations, when sanctions need to be imposed or even an agreement suspended, such as in the case of Zimbabwe or Togo. However, generally speaking, we should avoid putting too much emphasis on a ‘mechanical’ approach to sanctions or suspension. Rather, it seems to me, the crucial point is to scrutinise systematically the human rights records of our partners and to induce them through political and assistance means to live up to their obligations under the human rights clause of the agreement. In that context, I am very grateful for the draft report on the human rights clauses prepared so assiduously by the honourable Member, Mr Agnoletto. His report will oblige all human rights actors within the European Union, and particularly within its institutions, to reflect further on their value and on the most appropriate way of using them.
The EU Annual Human Rights Report also reflects the re-casting of the European Initiative for Democracy and Human Rights for the 2005-06 period. The modifications to the programming under that initiative have been based on the result of a careful assessment and designed to respond in the first place to the demands of the potential beneficiaries of the initiative. As a consequence, four campaigns have been designed with a more flexible geographic coverage and integrating actions at global, regional and country level. Two elements are particularly dear to me: the stronger commitment to mainstreaming the rights of women and children, as well as the enhanced incentive for the effective participation of civil society organisations from partner countries in the developing world.
At the moment, while the last contracts under the 2004 budget of this initiative are being awarded, the publication of the important calls for proposals for the 2005-06 budgets is imminent; indeed, they should be published any day now. At the same time, country-specific calls for proposals are going ahead, and the next annual report will give details of this exercise. The key point here is that the European Initiative for Democracy and Human Rights, in its present and future forms, is an essential and integral part of the European Union’s overall human rights policy.
The European Union derives great strength in its relations with third countries from unified positions on many human rights issues of strategic importance. I need think only of the guidelines we have agreed on the death penalty, torture, children in armed conflict and human rights defenders. These, used well, are excellent tools of great influence. I would therefore like to salute the efforts undertaken under the Luxembourg and UK Presidencies this year in orchestrating very effective campaigns under these guidelines. I would also like to salute the work of the many Commission delegations which contributed so effectively to the respective Troika demarches in the target countries. The same teamwork is true for the outreach campaign on the subject of the envisaged Human Rights Council – which I mentioned at the beginning – which was conducted in 77 countries. The more that the Union, its Member States and its institutions speak with one voice on human rights matters, the greater the political impact is. Therefore, we should not cease in our efforts, in the Council, in Parliament and in the Commission, to work together as closely and efficiently as possible. In that sense, we present this annual report and hopefully this is a stark reminder of the enormous challenges still lying ahead and the good work that has been done in the past.
. Madam President, I am glad to make a brief contribution to this debate. The Council’s 2005 report on human rights is a good summary of human rights activity and aspirations within the EU and the impact that such activity is having outside the Union.
As the author of Parliament’s most recent human rights report, I was pleased to see almost all of the thematic issues raised in Parliament’s report dealt with in this document too, reflecting consistency of thought and priority. The death penalty, children’s rights – and, in particular, children in armed conflict – women’s rights and gender equality, the role of international business in human rights, human rights in the fight against terrorism and the role of the ICC in the fight against impunity are all issues that need to be given continued priority by consecutive Council presidencies and the Commission.
I believe, if possible, we should be moving towards the creation of one substantial human rights annual report for the EU in future, representing the views of the Council, the Commission and Parliament. It makes no sense for Parliament to duplicate the work of the Council. Our separate role should be to analyse critically the performance of the Council and the Commission in relation to meeting targets set out in key areas outlined in an EU annual human rights report. Parliament needs to be actively involved in drafting this report in future years and not merely presented with the finished article before it is published.
Finally, while we are debating human rights in the EU for 2005, I cannot let the occasion pass without registering my concern regarding the need for clarity on the so-called CIA rendition flights issue. I am one of many Members in this House from EU countries that have facilitated the landing and refuelling of US aircraft – military and CIA – in recent years. As a spokesman on human rights, I would be a hypocrite not to demand clarity as to whether or not detainees have been transferred through EU countries to third countries where they may be at risk of torture.
. Madam President, I wish to begin by thanking the UK Presidency for agreeing to present the annual human rights report to Parliament today, the first time this has been done since the Finnish Presidency in 1999. As this year’s parliamentary rapporteur on the annual human rights report, the President-in-Office is aware that it is my intention, rather than duplicating the Council’s work in this area – as Mr Coveney has already indicated – to strengthen collaboration between the Council and Parliament so that the European Union can send a stronger and more coherent message in favour of human rights to the wider world. I thank the President-in-Office for his support for Parliament’s subcommittee in his speech this afternoon. However, I invite him to indicate the Council’s willingness to enter into a debate with Parliament on our closer collaboration in relation to the annual report itself when he replies to this debate.
The annual human rights report this year should be welcomed for its scope and honesty. In a year when the Council has evaluated the human rights dialogues with specific countries, the finding that the dialogue with China has had little, if any, impact is indeed a very important one. The report overall is stronger at stating actions rather than evaluating their effectiveness and I hope we will see greater use of human rights impact assessments in future years.
At a time when the European Union has to stand firm in New York in seeking to strengthen support for a strong Human Rights Council in the United Nations, all of us could reflect on whether the European Union itself gives sufficient priority to human rights vis-à-vis the importance we give to trade and development in our own external relations.
I remind the Commissioner that, despite her comments this afternoon, Parliament is still looking for her support to retain a separate legal base on the European initiative for democracy and human rights. I hope we will hear from her too.
Finally, let us take one of the bloodiest events of 2005: the massacre of hundreds of people in Andijan on 13 May and the subsequent arrest and torture by the Uzbek authorities of seemingly anyone who might be a witness. The EU suspension of parts of the Partnership and Cooperation Agreement, the arms embargo and visa restrictions represent and categorically show to the world that this European Union can and will uphold human rights.
Madam President, the EU’s foreign policy is based on the defence of peace, democracy, human rights and the state governed by law, and that is why we attach such importance to the political dimension of the Copenhagen criteria when we negotiate with the new Member States. In this area, the EU too has, of course, been extremely successful in disseminating these values.
It is naturally more difficult when it comes to other countries. Even though human rights are always included in theory, it is difficult to achieve our objectives through dialogue. We have clauses but, as you know, Parliament has recommended that they be compulsory and be activated. We cannot be content merely to protest vaguely at events such as those in Tunisia in which fundamental human rights are grossly violated. Tunisia is a country closely associated with the EU.
As we know, the human rights dialogues with China and Iran are going badly. Nor is such dialogue making any progress in Russia. Today, we have seen how our Sakharov Prize winners – the ladies from Cuba – are not being given permission to come here. I hope that the Council and the Commission can step up their protests against the dictator in Havana, who continues to mock the whole world. There is a lot more to do when it comes to Zimbabwe, Belarus, Burma, Saudi Arabia etc.
We know, of course, that the EU, as a soft power, is fantastically powerful. We are the only international actor that really can bring about great things if we are agreed on the defence of human rights and values. Those around us expect us to have a common foreign policy through which we can play a role on the international stage and speak with one voice. This foreign policy, which takes the form of trade, aid and political and economic cooperation, must always be guided by respect for human rights.
As democrats, we have a responsibility for making sure we combat lack of freedom and spread democracy and human rights as far afield as the villages of Colombia, Zimbabwe and North Korea. That is why this report is an important and constructive tool. I only hope that, in the future, it may become somewhat more strategic so that we obtain a still more cohesive human rights policy.
. Madam President, I, like my fellow Members, am delighted that we should be holding this debate today on the annual report on human rights. I am especially delighted by a new chapter focused on analysing the effectiveness of the European Union’s instruments and initiatives. This is precisely the angle chosen by the European Parliament to draft, in full cooperation with the political groups, its report for this year. This outcome demonstrates that, in over the next few years, we – the Commission, the Council and the European Parliament – will, in the long run, finally be in a position to draft a genuine joint report together.
To reach this stage, it is important that a continual flow of information circulate between our institutions. I should like to emphasise, for example, the Council conclusions of 12 December, which informed us that the Council – we had no doubts about this – had, on behalf of human rights defenders, launched active lobbying campaigns under the leadership of the Heads of Mission in third countries. Well, it is very useful for MEPs to know to whom, when and how the Council and the ambassadors in third countries provide their support under the guidelines for the protection of human rights defenders.
Another example: the Council compiles fact sheets evaluating the human rights situations in the various countries. Here too, the Council should pass on these fact sheets to Parliament so that the various delegations and committees might refer to them in the context of their everyday work.
Another example: I read in this report that, for the first time ever, Chinese representatives had participated in the structured dialogue on human rights between the Union and China. In these conditions, I do not understand why Members themselves were not involved in this dialogue, and Members are, moreover, requesting that all representatives be involved in all of the dialogues, irrespective of the structure of these dialogues.
As regards the Commission, finally, we are aware of the shortcomings of the European initiative for democracy and human rights, but I must say to you, Commissioner, that I have the gravest reservations and concerns in the face of the document currently being examined by the European Commission on the implementation of the horizontal programme for human rights. This document in no way meets the European Parliament’s expectations, any more than it meets those of the NGOs, as you will see …
Madam President, ladies and gentlemen, it is very much to be welcomed that the EU has published an annual report on human rights for the past seven years. It is also right and proper to have adopted the Charter of Fundamental Rights. At the same time, however, we should be wary of an attitude that was all too common in Communist times, namely that an office or agency should be set up every time a problem arises.
This leads me on to something the Council representative mentioned a few moments ago. I refer to the question of whether there is in fact any need for a Fundamental Rights Agency. We have yet to see convincing proof that such a need exists.
It is good news that the EU is cooperating with various bodies in the field of human rights, such as the OSCE and the UN High Commissioner for Human Rights. It is bad news, however, that the EU’s actions sometimes amount to a acceptance of double standards. We consistently stand up for human rights in small and weak countries, but we fail to do the same in the case of large and strong countries. The reason for this is that we like to do business with the latter. We defend human rights in enemy and neutral countries, but we are not bold enough to speak out when human rights are violated in countries that are our allies.
In addition, there are times when Commissioner Ferrero-Waldner fails to speak out, especially when it comes to regions and countries that are seen as strategic partners for the EU. I would call for some consistency in this regard, and for human rights, which belong to the EU’s fundamental values, no longer to be observed selectively.
Madam President, the reason why the EU is accepted throughout the world as the voice of human rights is that, more than other institutions, it backs its words up with deeds. The Commissioner was quite right to describe as a key point the clause that is making human rights an essential component in trade and cooperation agreements with third countries. To date, 120 agreements of this kind have been concluded. The Report on Human Rights lists the major successes that were achieved in 2005, including such things as tighter export controls on material capable of being misused for the purposes of torture, or the campaign against child abusers who use the Internet for their own purposes, and the campaign for the recognition of the International Criminal Court. The report also, though, records such setbacks as the events in African countries – Sudan, Zimbabwe, Congo or Rwanda, for example – or in such Asian countries as Indonesia, Sri Lanka, Iran, and Burma. As before, China comes in for particular criticism; its attitude towards the freedom of opinion, religion, and assembly is not acceptable; critical journalists and lawyers are harassed, human rights activists persecuted, the accused denied fair trials and subjected to torture. Every year, it executes thousands of people. The situation in Tibet remains a horror of tragic proportions. The day after tomorrow, we will be having a debate in which we will be responding to the Chinese military interventions in a Tibetan monastery as a matter of topical and urgent importance. The EU’s Member States must at last stir themselves into action, rather than always abstaining as they have done hitherto in Geneva. China’s violations of human rights need to be on the agenda for the Human Rights Convention when it meets there.
Terrorism, alongside civil rights, was the priority for 2005, and wholly justifiably, yet the maintenance of the rule of law is an absolute necessity, and not least as regards the CIA’s transporting of prisoners across Europe, about which we will be having a debate tomorrow afternoon. The absolute intolerability of any breach of the Human Rights Convention is but one of the messages from the report on human rights.
Madam President, we are grateful that, for the first time, the Council’s report mentions Parliament’s actions in the field of human rights, because this Parliament does a lot.
We are also grateful that you have come here to present it to this House. The Socialist Group had asked for this on many occasions. Thus, our report can be better geared towards the monitoring and evaluation of its commitments.
We have had enough fine words and great speeches, because there are specific situations that require action and compliance with the commitments we have made, such as the European Initiative for Human Rights and Democracy, which has already been mentioned.
What does the Council do with the resolutions that are adopted in this Parliament? We have adopted three, with the one that we will adopt this week on Ethiopia. We have not received any response. What has happened about Guantánamo? What action has it taken? The lack of action is leading to many problems, despite the serious violations of human rights that are taking place. I could mention other cases.
It is better to say less and to do more, because if we say too much people will stop believing us. This Parliament works extremely hard to ensure that its voice is heard, but in order for its voice to be heeded, we need you, and we need you to renew your commitment to European human rights policy, which is supposed to be a fundamental pillar of our external action.
We are still awaiting many replies.
Madam President, today we again debate human rights across the world and point out the deficiencies of others.
However, I want to focus this debate on a flagrant breach of human rights perpetuated within this European Union specifically within the United Kingdom. Council Directive 2000/78/EC rightly prohibits religious discrimination in employment. Yet pursuant to a derogation under Article 15 of that directive, the United Kingdom Government is permitted to practise discrimination against Protestants in Northern Ireland who apply to join the Police Service of Northern Ireland, solely because they are Protestants. In consequence, hundreds of exceptionally qualified young Protestant applicants have been refused admission to the police, not on merit, but because there is not a matching quantity of applicants from the Catholic community.
So before this House and the EU parade their human rights credentials, I say: let it set about righting that wrong, implementing the directive on employment in its entirety and ending the outrageous discrimination against the majority community in my country.
Madam President, I am responsible in the Committee on International Trade for the proposed revision of the human rights clauses in partnership and trade agreements. Words are not enough; we need action. Far too often, the Council and Commission are not prepared to trigger the use of these clauses to pressurise third countries to address legitimate concerns. Can the Council and Commission look at the step-by-step ratcheting-up of pressure that can be built into a new, revised human rights clause?
The second point is that sometimes process failures interfere with product outcomes. We welcome the human rights dialogue with China and Iran. For two years the EU was the only place in the world that had a human rights dialogue with a deeply unloved regime in North Korea. Then the Council sponsored a resolution condemning North Korean human rights in Geneva without informing either the North Koreans or the Commission. As a result the dialogue was suspended. This year, we sponsored a new resolution on the ground that we have to have a resolution: we have no dialogue; we fail to recognise that we have no dialogue because we had a resolution.
– Madam President, 10 December was International Human Rights Day, and recent events, in particular, have made it clear that much remains to be done. For example, the USA, too, should feel bound by minimum human rights standards and not circumvent them by means of secret prisons abroad.
Within the EU, too, however, human rights violations continue to occur, particularly in the form of domestic violence, honour killings, polygamy and widespread discrimination against women, which we indirectly tolerate if we accept these as part of Islam in Europe. In Turkey itself, almost 80% of all women in rural areas are living in forced marriages. Discrimination against minorities and members of other religions continues.
Given that, in 2004, more applications for asylum were received throughout the EU from people of Turkish than of Iraqi nationality and that, even in 2005, Turkey remains the second most common country of origin of asylum seekers in Germany, for example, it can in no way be assumed that human rights have actually been implemented in Turkish society; and this in a country that is negotiating accession to the EU.
– Madam President, the future of the European Union, as a democratic community of principles and values, is linked to the consistent stand of the institutions and of the Member States in defending human rights, minority rights and democratic freedoms.
The European Union needs, firstly, to take initiatives to shape a new, effective, institutional framework to defend human rights within the framework of the UN.
Secondly, it needs to make the issue of the ratification and implementation of all the international conventions on the protection of human rights and abolition of torture chambers a high priority in its relations with third countries.
Thirdly, it needs to help to shape an open and democratic global system of governance of the information society and to combat the digital divide which is creating new relations of dependence and hegemony between the developed and developing countries.
Fourthly, it needs, without selective discrimination and expediencies in the Member States, to apply all the cooperation and association agreements and to implement the mechanisms provided for.
. Madam President, I would also like to thank the Commission and all the honourable Members who contributed to an impressive debate. I am always impressed by the range of human rights issues on which Members of the European Parliament are active. I am certainly encouraged by the commitment, not only that shown today but throughout, on these issues.
I would like to deal with one or two of the specific points that have been raised. First of all, I welcome Richard Howitt’s suggestion, and Simon Coveney’s as well, that we should act on today’s useful exchange and hold further discussions on our two reports. A number of honourable Members have expressed a wish for a more active role for the European Parliament in the EU’s annual report on human rights. As reflected in the conclusions reached at its meeting yesterday, the General Affairs and External Relations Council welcomes the cooperation with the Parliament in developing and delivering its human rights policy during 2005 and looks forward to building on that relationship further.
I will ensure that we give very serious reflection to the specific ideas that have been put forward and I am sure that we can find ways to deepen our dialogue. I want to emphasise that one of the EU’s great strengths lies in its variety of different institutions: they have different and complementary roles. The Troika often works to promote human rights in an intergovernmental framework. Parliament can bring its weight and views to bear in different ways and often with much greater flexibility. We greatly welcome such opportunities to share views and ideas. We particularly value our regular and open exchanges with the Subcommittee on Human Rights.
We need to make sure our work is well coordinated and coherent, but we must also capitalise on our respective strengths. It is important to keep some distinction between the roles the different institutions can play in promoting human rights and democratisation.
Glyn Ford raised an important issue about the way in which we use human rights clauses. The Council will look seriously at any issues put forward by the European Parliament. It is worth noting that their primary purpose is to provide a constructive platform for engagement with third countries on human rights. Suspension of any agreement is a last resort and is therefore very rarely used.
Human rights clauses have been invoked in at least 12 cases since 1995 as a basis for consultation, suspension of aid or other measures involving 10 ACP countries. So obviously that is a weapon we are prepared to use. It has to be used discreetly and effectively if it is to bring results.
I conclude by welcoming once again the strong commitment the EU institutions have shown to promoting human rights and to providing an effective report on EU policy and actions in this area. It is extremely valuable to have these opportunities to review collectively how we are doing and how we can do better. We look forward to continued close cooperation with the European Parliament as we take our human rights work forward in the months ahead.
I am very grateful to all those who have contributed to what has been an extremely good debate.
. Madam President, let me try to round up this important debate, to which I personally attach great importance. Of course, there are still many challenges, otherwise we need not have this debate. However, the Commission uses specific instruments and I would like to give you a few concrete examples, because it sometimes seems that we are only using words. This is not true, we have many possibilities and we try to use them, but still much has to be done and we have not reached the end.
For instance, we have an instrument through which EUR 180 million is used for promotion of justice and the rule of law, fostering a culture of human rights, promoting the democratic process, advancing equality, tolerance and peace. Secondly, we have country-specific cooperation programmes, to which a total of EUR 35 million has been allocated. Thirdly, grants of EUR 14 million have been awarded to international organisations, and we use these for campaigns.
We also have a very important instrument for the EU election observation missions. Many Members know of it and its importance because they have been chief observers in different countries, although the chief observer does have a certain amount of independence. This instrument is allocated EUR 13 million. The Commission has been involved in presidential and parliamentary election missions. It has completed EU election observation missions to Ethiopia, Guinea-Bissau, Burundi, the West Bank and Gaza, also to Lebanon, Afghanistan, Sri Lanka and Liberia. Other missions are currently under way, such as those in Venezuela, Haiti, the Democratic Republic of Congo, and again for the parliamentary elections in the West Bank and Gaza.
The Neighbourhood Policy is my specific responsibility. There is now an instrument that provides a positive incentive. I can give 10% to 15% more if a country in the region, for instance Morocco or Jordan, is introducing more reforms in the human rights sector. I think this is important.
With regard to the CIA, in general we are clearly of the conviction that terrorism can be fought only with full respect for human rights and the rule of law. Human rights are valid in every situation. We know that this is a difficult challenge. It is a challenge to maintain the right balance between improving the right to privacy and combating terrorism. We have to protect our people but we also have to protect the principles on which our society is based.
Finally, with regard to the democracy and human rights instrument, I have often stated that for us the EIDHR is a flagship policy. Although it will no longer have a separate legal base, we have proposed a thematic programme for democracy and human rights, with global coverage and with visibility and unified programming, including a separate budget line. The proposed thematic programme would be identified within each of the proposed external action instruments. There will be a specific communication on this thematic programme, setting out the scope, objectives and political priorities, which will be presented at the end of January. I hope there is a chance of agreeing a complete overall package, which will enable the Council, Commission and Parliament to look forward.
The debate is closed.
The next item is the Council and Commission statements on human rights and freedom of the press in Tunisia and evaluation of the World Summit on the Information Society held in Tunis.
. Madam President, I shall begin by thanking the European Parliament for proposing this timely debate on Tunisia. I would like to record our appreciation of Tunisia’s recent hosting of the United Nations World Summit on the Information Society from 16 to 18 November. We welcome the summit’s agreement to the Tunis Commitment and the Tunis Agenda for the Information Society, an important contribution to the global effort needed to bridge what is known as the digital divide.
At the same time, it is right for us to consider more generally the issues of human rights and freedom of the press in Tunisia. The Council shares the concerns of Members of this House about the human rights situation in Tunisia and is well aware of the shortcomings in Tunisia’s performance, particularly with respect to acts of intimidation and harassment by the authorities against civil society and human rights activists. The meeting convened on Thursday, 1 December, involving MEPs, certain committees and other EU institutions involved in the summit, specifically to discuss human rights concerns in Tunisia, further highlighted the importance of these issues.
Human rights is an essential element in the EU’s relationship with Tunisia, as set out in the EU-Tunisia Association Agreement, which came into force on 1 March 1998, and the European Neighbourhood Policy Action Plan which came into force on 4 July this year. Under its action plan, Tunisia has signed up to commitments in the area of democracy, good governance and human rights. Implementing these commitments will be an essential element in developing EU-Tunisia relations. They include, for example, the establishment of an EU-Tunisia subcommittee on human rights. To this end we continue to urge the Tunisians to establish and hold a first session of a human rights subcommittee as soon as possible.
In addition to this, the EuroMed tenth anniversary summit on 27 and 28 November in Barcelona represented an important opportunity to help the EU’s Mediterranean partners, including Tunisia, to address the challenges of the 21st century, including in relation to good governance. At the EuroMed Summit, leaders endorsed an outcome-oriented five-year work plan. That plan included the creation of a governance facility to help those countries that make progress on good governance, allowing them access to additional funds to spend on their priorities.
Tunisia is a state party to the six core United Nations human rights treaties. Tunisia scores well on most socio-economic indexes of multilateral institutions, and social and economic rights are recognised and protected. Tunisia plays an active role within international human rights institutions and was elected to the United Nations Commission on Human Rights in April 2004. Tunisia has not yet, however, signed the Rome Statute of the International Criminal Court.
The EU welcomes Tunisia’s record of promoting reform in the Arab world, notably on the position of women and the right to education. However, the EU remains concerned about the human rights situation in Tunisia, particularly in relation to freedom of expression and assembly and the independence of the judiciary.
This debate has raised in particular the issue of the freedom of the press in Tunisia. All books and publications, with the exception of newspapers, are still subject to censorship. Until May 2005, all newspapers had to clear articles with the Ministry of the Interior in advance of publication. Whilst this is no longer the case, we remain concerned that the fear of reprisals appears to have resulted in some self-censorship, as no newspaper offers any political criticism or opinion on domestic issues contrary to the government’s view. Access to foreign television, however, is common, as most Tunisian households have access to satellite television.
As I already made clear, the EU welcomes the agreement on the Tunis Commitment and the Tunis Agenda for the Information Society reached at the World Summit on the Information Society in Tunis. The EU looks forward to working with all stakeholders to ensure the full and effective implementation of both stages of the summit process, both on substance and on follow-up.
A number of incidents involving freedom of expression and freedom of assembly were reported in the run-up to and during the summit itself. The Tunisian Human Rights League, the oldest human rights body in Tunisia, claimed police harassment of its activists and says that it has been prevented from functioning properly. A court decision in September 2005 postponed its Congress. The EU consequently made representations to the Tunisian authorities and issued a statement reminding the Tunisians of the EU’s expectations of its human rights responsibilities.
During the summit itself, the EU Troika made representations to the Tunisian authorities following an incident at the Goethe Institute, where NGOs were prevented from meeting to discuss plans for an alternative ‘Citizens’ Summit’.
The EU is also concerned about a number of other incidents involving freedom of expression and freedom of assembly, also reported during the summit. These include the disruption of the activities of a Belgian TV crew, as well as the disruption of the European Commission workshop for MEPs to meet members of civil society in the summit’s conference centre.
Tunisia’s Constitution provides for freedom of association, but within certain defined limits. The law provides for freedom of assembly, as long as a permit is obtained from the Minister of Interior. However, some NGOs experience difficulties in renting space and the control of funding. A number of associations have applied for legal status and have been refused, for example the National Council for Liberties in Tunisia. NGOs also report that Internet access is routinely blocked and e-mails addressed to certain e-mail accounts never reach the intended recipient.
During the presidential campaign of October 2004, the electoral code prohibited Tunisians from discussing politics in the international press, and opposition parties were given little opportunity to campaign. Whilst recognising that the election law safeguards female representation in parliament as well as the representation of minority views, we noted that the overall process leading to the elections did not provide a level playing field for contenders. We therefore encourage the Tunisian authorities to continue to improve the framework for elections and to take the necessary steps to ensure that the next elections fully meet international standards.
The EU is also concerned by reports from NGOs, including Amnesty International, about prison conditions in Tunisia. These reports state that overcrowding in prisons and discriminatory treatment of political prisoners continue as well as a lack of basic medical care, poor hygiene, torture and ill-treatment. We therefore welcome the fact that since June 2005 Tunisia’s authorities have allowed the International Committee of the Red Cross access to prisons.
Earlier this year, the Tunisian authorities announced their intention to allow Human Rights Watch representatives access to prisons in a similar way to that of the International Committee of the Red Cross, although no timeframe was specified. The Minister for Justice and Human Rights also announced that the practice of detaining prisoners in solitary confinement beyond 10 days, the maximum allowed under the Constitution, would cease. The EU welcomes these announcements and hopes that both undertakings will be put into practice.
I should also like to say a few words about the judiciary in Tunisia. Under its Constitution, it is independent. However, Amnesty International and others report that the authorities interfere in the judicial process. The trial in April 2005 of a lawyer and member of the National Council for Civil Liberties in Tunisia, Mohamed Abou, who wrote an article criticising Tunisia’s President Ben Ali, seems to support this contention. The Tunisian Magistrates’ Association has complained of increased intimidation by the Government after its board issued a communiqué criticising the attack on Abou. The Public Prosecutor closed the Tunisian Magistrates’ Association’s office in August. A law passed on 12 August 2005 making provision for the statute of magistrates does not take into consideration earlier calls by the Tunisian Magistrates’ Association concerning terms and conditions of service and would appear to weaken its position. We also note that despite several requests to visit, the United Nations Special Rapporteur on the Independence of Judges and Lawyers has yet to receive an invitation from the Tunisian Government.
The EU wishes to work with Tunisia to support the modernisation of its judiciary. The EU has provided money through MEDA to fund a project that will support this work and hopes to see progress on this. I am sure that the Commission will want to say something about this.
In conclusion, the EU welcomes the agreements reached at the World Summit on the Information Society as an important contribution to the global effort to bridge the digital divide. In terms of the EU’s relationship with Tunisia itself, we wish to see Tunisia maintain and develop its security and prosperity. We regret the serious restrictions on freedom of expression and association and the incidents which occurred prior to and during the World Summit on the Information Society.
The Council should like to assure honourable Members that the EU will continue to express its concern over specific human rights violations and to impress on the Tunisian authorities the need for full respect for human rights and democratic principles.
It is now time for us to look forward to the implementation by the Tunisian authorities of the commitments made by President Ben Ali on democracy, good governance and human rights set out in the European Neighbourhood Policy Action Plan. Implementation of these commitments will be an essential element in developing EU-Tunisia relations.
. Mr President, the Commission is very concerned about the situation of human rights and freedom of expression in Tunisia. What brings me to Parliament today is a series of incidents that occurred at the recent World Summit on the Information Society in Tunis, an event in which both Members of Parliament and the Commission were present.
I must admit that I refer to those incidents with great regret, since we have to recognise that the host country made an enormous effort in organising the summit, which itself brought about a very positive outcome for the EU in the important field of the future of internet governance.
The summit outcome is a success for the EU and it bears the ‘made in Europe’ stamp. The active participation of the Commission and the continuous coordination of the position of the 25 Member States, together with the UK Presidency, since the June Telecom Council, had a positive impact on the final agreement. We managed to push through our ideas, showing that the Europe which speaks with one voice is a Europe that wins.
Ladies and gentlemen, the European Union has spoken with one and the same voice throughout the negotiations and has exerted a real influence on the debates.
As regards Internet governance, the results of the Summit bestow on the world an agreement that covers such crucial aspects as freedom of expression and of access to information, security, and the fight against spamming. As regards the key functions of the Internet, it has been decided, consistent with the proposals made by Europe, to create two fora and two processes. On the one hand, the Internet Governance Forum, already known by the acronym IGF and, on the other, the process organising enhanced cooperation between governments on the political principles related to Internet governance.
Governments have political responsibilities to fulfil. It is clear that they must not intervene either in the technical management of the Internet or in that of ICANN. The Commission is in favour of the Internet being managed by the private sector, as was demonstrated, for that matter, by the implementation of the ‘.eu’ domain.
As regards the funding for combating the digital divide, an agreement has been finalised on the funding mechanisms, and priorities have been set in terms of promoting the importance of information and communication technologies in the context of the existing funding mechanisms. In other words, information and communication technologies will be an important tool in the future for our development policy.
In the first quarter of 2006, the Commission will adopt a communication, the aim of which is to evaluate the results of the Summit and to show how the European policies will take account of them.
In March 2006, the United Nations intends to start a wide-ranging consultation with a view to the preparation of the Internet Governance Forum. We, for our part, will actively consult with industry, as we have done in the past, and I believe that the European Parliament will be in a position to take responsibility for a substantial part of the consultation of civil society.
As regards enhanced cooperation between governments – the second process – Mr Annan wanted first of all to know what the intentions of the United States and the European Union were. I confirmed that it was our intention to prepare an initial position statement at European level by mid-February. Together with the Member States, we must now define the process that will enable political principles in relation to Internet governance and the transparent and responsible implementation of these principles to be attained.
Mr President, unfortunately, the summit was overshadowed by events that prompted the Commission to mark its strong disagreement as to the way the Tunisian authorities interfered with civil society events, creating difficulties even for the European Parliament-Commission Joint Workshop on Human Rights, not to mention the restrictions on expression experienced both before and during the summit.
On behalf of the Commission, Mrs Ferrero-Waldner has already expressed our concerns to the Tunisian Government, and we have pointed out that it was difficult for us to believe that the incidents were just the result of an ‘unfortunate’ misunderstanding. We also explained that in the absence of positive reactions it will be more and more difficult for the Commission to continue its constructive approach.
Secondly, an EU demarche on human rights is being considered by Member States, and the Commission will participate fully. The intention is to express our regrets vis-à-vis the recent events and reiterate our demands of last October: first, to unblock EU-funded civil society projects; second, to make progress on the implementation of the judicial reform programme; and, third, to create a subcommittee on human rights.
The reaction to the Tunis summit was brought up by President Barroso in his speech at the Barcelona summit. He expressed his deep regret at the attempts to stifle freedom of expression during the event. He stressed that ‘a society which cannot trust its own people is a weak and fragile one with little prospect of meaningful development’.
These demarches represent our first steps. We have asked for specific gestures from the Tunisian side. At the beginning of next year, we will re-evaluate the situation with Member States and decide, in the absence of progress, whether further measures should be taken. I should like firmly to reassure you that the European Commission will continue its efforts to ensure that the provisions of the association agreement and of the EU-Tunisia Action Plan with regard to respect for human rights are duly implemented.
We now have a new and more effective framework to tackle human rights questions: the neighbourhood policy. It is our firm intention, shared with the Council, to put the neighbourhood instruments at the service of improving the situation in the field of human rights.
Finally, I welcome the good dialogue that we have had with Parliament on this issue. Our efforts in promoting democracy and respect for human rights in Tunisia will be all the more effective if we are able to send consistent and coherent messages.
Mr President, Tunisia is a country that has an important relationship with the European Union. It is the first country in its region to sign an association agreement with the EU. However, the conditions and events which surrounded the recent World Summit on the Information Society have significantly increased existing concerns relating to human rights and freedom of expression in Tunisia.
In the build-up to the summit, advocates for freedom of expression and association in Tunisia experienced increased harassment. There are also reports of summit delegates being harassed, assaults on Tunisian and international journalists, denial of entry into the country, the monitoring and blocking of certain websites, the censorship of certain documents and speeches and the prevention and disruption of meetings. Even MEPs and representatives of the European Commission reportedly experienced intimidation and verbal aggression.
While we recognise that Tunisia faces a certain threat from extremist elements and is trying to deal with that threat, it must do so in a way that respects human rights standards and democratic standards. The European Union has a special responsibility to insist on that through dialogue.
. Mr President, as the head of our parliamentary delegation at the World Summit on the Information Society held in Tunis, I should like to testify to the leading role played by the Union in terms of the progress made in the international negotiations. The enhanced cooperation of the Member States has enabled progress to be made with regard not only to the introduction of an Internet Governance Forum, which will meet for the first time in Athens, but also to the democratic balance between the Member States, to pluralism and to the involvement of civil society.
Human rights and fundamental freedoms constitute the essential foundations of Internet governance and of the action plan. It is on the basis of the proposals made by the Union and, more specifically, by the Commission, that an agreement was reached in Tunis, not least with the United States. I should like to pay tribute to the Commission’s negotiators and to sincerely thank the Commissioner for having involved the European Parliament in this process.
Nevertheless, I regret the fact that the only shadow cast over this Summit should have come from Tunisia itself. The serious incidents that surrounded the Summit and that undermined not only the freedom of the press and freedom of expression and of assembly, but also the people are, in my opinion, unacceptable, as are the events targeted at our delegation including, in particular, the sabotage of the Workshop on Human Rights in relation to Internet governance. They run counter to the commitments made by Tunisia in the Summit conclusions and in the Association Agreement, thus violating the reciprocal character of these commitments.
These events call for a swift and firm response from the Union, and I call on my fellow Members to vote in favour of the compromise resolution, which demands that practical measures be taken immediately. I thank the Commissioner for the very precise remarks she made just now along these lines.
Mr President, as Commissioner Reding reminded us, the fact that Tunisia undertook to organise what must have been one of the biggest ever global summits cannot go unheeded.
You acknowledged yourself, Commissioner, that the World Summit on the Information Society produced valuable results; it also had a spin-off, a focusing effect. It is not possible to accredit 30 000 people and hundreds of journalists without attracting the attention of public opinion. As Tunisia came under this spotlight, we became acutely aware of the imbalance that exists there between the treatment of human rights and fundamental freedoms and the undeniable progress that Tunisia has been making in the fields of economic and social development, education and training and equality between men and women.
The Union has long been monitoring these things, because Tunisia is a partner of ours and was one of the first countries to conclude an association agreement with us. In our opinion, its development has been exemplary, and we reiterate the wish expressed in our last resolution, adopted in September, that the development of respect for human rights should keep pace with the observable progress in other areas.
All we are asking, in other words, is that Tunisia honour the contractual commitments it has made. It is not in our interests to hurl invective, nor would we wish to do so. We simply seek to guarantee instruments of dialogue, as Mrs Reding emphasised. We are prepared to help in the realm of justice through the MEDA programme; in the spirit of the resolution that will be adopted by our Parliament and on the basis of the values we seek to share, we want to have access to instruments of dialogue such as the Association Council and the Subcommittee on Human Rights, so as to ensure that our Tunisian partners are aware of the message – still a restrained message – that this House is about to convey to them.
. Mr President, I am pleased that we are holding this debate today. It comes in the wake of the numerous violations of human rights that accompanied the World Summit on the Information Society which, as we know, took place in Tunis. Let me recall them briefly: human-rights activists and journalists were harassed, action was taken to prevent the convening of a citizens’ summit, telephone connections were cut off, e-mails and Internet access were blocked, the speech delivered by the President of Switzerland was censored, other international figures were deported, among them our Sakharov Prize winner Robert Ménard, and so on.
Let us remember that these violations are not isolated, one-off occurrences but routine everyday practice in Tunisia. The human-rights situation in Tunisia is deteriorating – as we noted, by the way, in our resolution of 29 September. These latest incidents, I believe, are a direct challenge to the policy of the European Union on democracy and human rights in that country, which was the first signatory of an association agreement containing the famous Article 2, and we must rise to that challenge.
The Council has certainly made representations on several occasions, but it is truly regrettable that no public move has been made to denounce the violations of human rights that have taken place and to lend essential support to the incredible mobilisation of civil society, parts of which, incidentally, are represented today in the European Parliament.
We consider it important that the Commission and the Council undertake, firstly, to convene a meeting of the Association Council as soon as possible in order to discuss the human-rights situation and the practical consequences of the observed violations and, secondly, to initiate discussions, in the true spirit of the action plan, on a timetable of reforms in the areas already referred to, a precise timetable with deadlines for measurable results: result number one is the reform of the judicial system; in this context, we must demand the release of the lawyer Mohammed Abou and of all political prisoners in Tunisia as well as an end to the harassment of the Tunisian Magistrates’ Association; result number two is the removal of restrictions on the activities of civil society; number three is cooperation with UN mechanisms. These are the minimum requirements if we are to meet the challenge confronting us.
Mr President, ladies and gentlemen, democracy is effectively a complex process and one which not even our own governments have ever achieved fully. However, as far as the Tunisian Government is concerned, I believe that the level of non-achievement is particularly significant and that very specific action has to be taken.
We are in fact seeing the symptoms of a virtual police state, where democratic rights and principles are denied. For months, European funds intended for the Tunisian League for Human Rights and other associations have been frozen. The defenders of human rights, whom I applaud today because they are here with us in Parliament, have described to us the political intimidation and physical threats to which they are subjected.
Freedom of the press, as we have seen at this latest conference, is non-existent and torture is practised in Tunisian jails. The opposition has no way of making its voice heard and all demands for democracy and reform are suppressed.
We therefore ask the Commission, which has shown courage in its informal contacts, to do much more and take steps to have the EU-Tunisia Association Council convened without delay.
Mr President, we shall be voting against this so-called compromise resolution, which I am rather inclined to call the ‘Flautre resolution’ since it seems to be so closely aligned with the text presented by the honourable Member.
The manifest aim of the resolution is to make an issue of minor incidents, and I do mean minor incidents, that occurred during the World Summit on the Information Society, a summit which took place in what we – and we are not alone in this – considered to be entirely satisfactory conditions.
Why should Tunisia be hounded like this when so many states around the world with which the European Union has better relations and which, in some cases, it is preparing to welcome into the fold, display far less respect for fundamental freedoms than the Tunisian Government? Why Tunisia? The answer is simple. It is because Tunisia is succeeding only too well and, in the eyes of certain powers – and, alas, of some simple souls they manipulate – Tunisia poses a risk on three counts.
First of all, Tunisia is a model of development, and one wonders whether certain superpowers are not out to destroy any Arab country that is on the way to development.
Secondly, Tunisia is a model of Mediterranean cooperation. It is no coincidence that it was the first country in that part of the world to sign an association agreement with the Union, and there are some who, in the name of the well-known theory of the clash of civilisations, might have an interest in setting one side of the Mediterranean against the other, given that unity in the Mediterranean region would allow the wider Euro-African area to prosper.
Lastly, Tunisia is a model of cooperation in the French-speaking world. French is the language of its development, but, as we saw at a meeting of the Euro-Mediterranean Parliamentary Assembly in Rabat only a few days ago, some would prefer French to give way to English as the one and only international language.
By rallying round the systematic detractors of Tunisia, such as Mrs Flautre, and by attacking a country which, I repeat, has been exemplary, this House will convey the impression that it seeks, under cover of cooperation and respect for human rights, to harden positions on both sides, which will ultimately foster Islamic fundamentalism. This is what is currently happening in Iraq through the agency of the West – or, to be more precise, Washington and its accomplices – and it is a process which first Egypt then the Maghreb countries might experience too. Our involvement in that would not serve the interests of the European powers; on the contrary, it would expose our peoples to the effects of terrible divisions in our common maritime region.
Mr President, I was privileged to be part of the European Parliament’s delegation in Tunis. Indeed I was also at the Geneva Summit and was able to follow the project through.
I share the regret expressed by Mrs Reding and my colleague Mrs Trautmann about what I regarded as the entirely unnecessary disruption of our meetings in a country that clearly has embraced many aspects of the digital revolution, as the previous speaker said. I could not understand why it was felt necessary to do that.
I want to concentrate on some of the achievements of the summit and, in particular, the policy that I called for after the Geneva Summit, which relates to how we can spread the capacity for computer science and research to the developing world so that they can develop their own products. We in the European Union have been hugely successful in the way that we have offered the benefits of our own networking technology through spreading the Géant Network to the developing world and also encouraging the development of open competitive markets to deliver high-quality services at competitive cost. That is a major achievement.
It was sad that, even so, this was a workshop full of professors and university researchers where the Tunisians chose to restrict attendance. It was unnecessary and took the shine off it. I admire Mrs Trautmann for the robust way in which she stood up to the interventions at our meeting. It was a pleasure to watch her.
Mr President, Minister, Commissioner, if there is one cause for rejoicing in the aftermath of the recent Tunis summit, it is the beneficial effect the summit has had in convincing the world of something too many people refused to accept – and still refuse to accept, in fact, judging by what I have just heard – namely that democracy is flouted in Tunisia on a daily basis.
When I questioned the Commission and the Council on my return from a mission to Tunisia, I was indeed astonished at the timidity of their responses to what can only be described as a violation of the partnership agreement between the European Union and Tunisia, at least of the clauses relating to human rights. I trust that this timidity is not directly linked to other objectives, such as the organisation by the Maghreb countries, as some would wish, of a kind of policing system for our borders to curb illegal immigration. I am nevertheless pleased with the statements I have heard today, especially those from the Commission.
Beyond these statements and the resolution we must surely adopt on this subject, I hope that we shall have the opportunity to see the establishment and rapid adoption of specific mechanisms in the form of an Association Council and a Subcommittee on Human Rights. I shall close, Mr President, by simply asking that civil society in Tunisia, which is treated with utter contempt today, be associated with this human-rights committee. It would be useful to give it the opportunity to express its views to this recently created body.
( Mr President, ladies and gentlemen, we can draw two lessons from the Tunis Summit. First and foremost, an assessment of what happened: this was a summit focusing on the issue of a knowledge-based society, debating how new technology and services can be used to develop a high-technology society that seeks to spread greater freedom, give opportunities to all and ensure access to information and knowledge – just look at the computer designed for the so-called developing world – and to expand areas of freedom. With a summit of this sort and goals of this nature, the events in Tunis appear even more discordant, more unpleasant and more serious.
In the middle of a discussion on ways of increasing freedom and respect for rights, we actually found ourselves facing behaviour that clearly curtailed freedom, showed intolerance and prevented debate. That was a serious matter. We ask the Commission and Council – which have already done so – to take a firm stand against what occurred, and point out that our association agreement with Tunisia also includes a section on human rights.
Finally, I should like to give my assessment of the negotiations and the next phase. Commissioner, we believe that significant progress was made, thanks to the role played by Europe, but we ask – and believe – that more should be done in relation to the commitments given and the forum to be held in Athens. We must be increasingly aware that Internet governance also requires Europe to find greater strength and cohesion in order to resist – if I may use the term – or in any event to respond in a positive manner to those who are today in dominant positions and try to trample on our European notion of balanced development and pluralist governance, with its respect for diversity, which, even in societies based on knowledge and technology, allows democratic principles to prevail.
Mr President, allow me to use the debate to reveal certain unhealthy trends in EU policy towards the Middle East. We all know that Tunisia has a secure constitution. Women have rights to possess, inherit, vote and divorce. Islam belongs to everyone and cannot be used as a political monopoly for one political party. We all know that on the occasion of the World Summit on the Information Society, journalists, defenders of human rights and lawyers were intimidated and heavily beaten by security forces. We all know about President Ben Ali’s long and complicated struggle with An-Nahda – an extremist, radical, pro-terrorist movement which combines its influence with the far left and quite clearly threatens the regime and democracy in Tunisia.
Nevertheless, we should use this opportunity to send a clear message not only to President Ali, but to many other rulers in the Middle East. We must firmly support every possible means to struggle and fight against Islamic radicalism, extremism and abuse of power to explain and present the general truth to everyone. But we must not allow friendly countries, friendly presidents and friendly regimes to misuse our support to wipe out, kill and destroy a diverse, democratic and secular opposition.
The drive for democracy must be based on local ownership and respect for local sensitivities. No respect should be paid to undemocratic practices in which human rights are abused, particularly the right of freedom of expression and criticism, the freedom to gather and to obtain information. We cannot deal with the threat of terrorism, with abuse of the right to explain the truth to everyone and with frustration until we say very clearly that every man and woman should be free to express himself or herself clearly, openly and democratically, be they Tunisian, European journalists or Tunisian human rights activists or lawyers.
State monopolies on newspapers, state monopolies on financing all newspapers, radio and TV channels clearly contradict what we call the ‘information society’. This should be our friendly message to our friend President Zine El Abidine Ben Ali.
Mr President, I should like to pre-empt certain criticisms and reassure Mr Coûteaux that the media will not engage in a systematic lynching of Tunisia. On the contrary, we socialists believe that, with regard to a country that has undoubtedly made impressive advances in the socio-economic sphere, it is important to welcome a veritable democratic outcry on the part of the trade unions, the human-rights organisations, the judicial authorities and lawyers. The momentum they have generated can surely lead to the realisation of freedom of expression, association and assembly.
This renewal is epitomised by the 18 October Movement and its intention to set up a permanent forum, with which the Socialist Group in the European Parliament wish to be associated. It has often been said that the Barcelona process was a partial failure, and it is true that we were timorous. Europe is struggling to propagate its ideal of democratic pluralism. In this respect, Tunisia is a gift to us, almost a model. The Tunisians are not calling for our help, but they do want more democracy. Can we support these people who have been striving, and sometimes waging fierce struggles – as social struggles always are – to open up and relax a regime that tends to close in on itself, a regime which, in the name of the fight against terrorism, stigmatises all defenders of human rights and prevents judges, prosecutors and lawyers from holding meetings and forming associations? Can we fight to ensure that no socialist regime is able to invoke its membership of the Socialist International in order to trample on human rights?
I have only one request: that the issue of human rights and the rule of law in Tunisia play a key role in the deliberations of the Association Council which is due to meet in January 2006 and that no one beat about the bush.
Mr President, I would like to begin with a reference to Commissioner Reding’s final comment, calling for coherence. I believe that this is the key: the key question and the key issue.
The case of Tunisia is not just any case. A few days ago we expressed our regret — as has already been said — that, in the assessment of the Barcelona Conference on the Euro-Mediterranean process, insufficient progress has been made in terms of moving forward on the construction of a European area of respect for human rights and promotion of peace.
In the case of Tunisia, we are not dealing with an absence of civil society. The problem is that civil society is not being allowed to express itself with complete freedom. And to me this is the fundamental aspect. If the European Union wants its message, its debate and its Euro-Mediterranean policy to be coherent, it should not send out the message that the situations we have witnessed over recent days are being ignored, in particular during the World Summit on the Information Society in Tunisia and the arrests of several leaders of human rights organisations.
To me, therefore, coherence is a fundamental issue which we must not leave out of this debate.
. Mr President, I can sum up this debate fairly briefly and, I hope, at a reasonable pace.
The European Union wishes to see Tunisia maintain and develop its security and its prosperity. We welcome Tunisia’s record of promoting economic and social reform, notably on the position of women and the right to education, but we need to continue to work with Tunisia on a number of human rights issues and see progress made, particularly in the areas of the right to expression and association. We will continue to work with the Tunisian authorities to implement the commitments on democracy, good governance and human rights that it signed up to in its European neighbourhood policy action plan. As I made clear earlier, implementing those commitments will be an important element in developing EU-Tunisia relations.
I thank the Commission for its contribution and, indeed, each of the Members of the European Parliament who have spoken in this debate.
. Mr President, ladies and gentlemen, I should like to thank the honourable Members of this House for their staunch support in respect of two issues on the agenda – their positive backing of the quest for Internet governance and their critical stance on the human-rights situation in Tunisia. It must be recognised, as some Members have said, that economic and social reforms have been a Tunisian success story, but there is also a need for Tunisians to rise to the challenge of a trailblazing role in the field of human rights, and there is still a long way to go on that score.
The Association Committee will meet at the start of next year. A meeting of the Association Council will follow, and we fully intend to put human-rights problems on the agenda. As for the Subcommittee on Human Rights, Tunisia has accepted its creation. Informal agreement has been reached on all points other than the individual cases, and I believe this is important in the light of the discussion we have had. Following the debates that are currently taking place within the Council, we shall make a formal proposal to Tunisia.
May I thank all the European Members of Parliament who have demonstrated their solidarity with all those in the Council, the Commission and Parliament who are committed to ensuring that human rights and freedom of expression become a reality and not a political football for the governments of this world.
In spite of the very deplorable events that occurred in Tunis with regard to human rights, the summit had a gratifying outcome. In future, the two processes – the stakeholders’ forum and enhanced intergovernmental cooperation – will enable us at any time to put on the agenda issues relating to the freedom that can emanate from information and communication technology and to make that freedom a reality in every country of the world.
Six motions for a resolution(1) have been submitted by the following groups: the Socialist Group in the European Parliament, the Group of the Greens/European Free Alliance, the Confederal Group of the European United Left – Nordic Green Left, the Group of the European People’s Party (Christian Democrats) and European Democrats, the Group of the Alliance of Liberals and Democrats for Europe and the Union for Europe of the Nations Group.
The debate is closed.
The vote will take place on Thursday.
( Tunisia is a critically important partner for the dialogue between Europe and the Arab world. A fundamental premise of this cooperation is respect for human rights, as enshrined in the EU-Tunisia Agreement, which entered into force in 1998, and the European Neighbourhood Policy Action Plan inaugurated this year. The Tunisian Government has always shown itself to be particularly open and willing to accept its commitments towards the international community in the field of human rights, democracy and governance, as shown by the recent establishment of the EU-Tunisia Human Rights Subcommittee and the country’s willingness to agree to organise the World Summit on the Information Society. Tunisia is actively party to the six main United Nations treaties and, compared with other Arab countries, it makes a point of maintaining a secular state and of protecting its citizens’ social and economic rights. Greater efforts are, of course, still needed to achieve a level of freedom worthy of a fully democratic country – episodes like those that have just occurred are proof of that – but we must in any event acknowledge the efforts and the progress made so far and assure Tunisia that it has our full support.
The next item is the Commission statement on the preparation of the White Paper regarding the new directive on audiovisual content.
Mr President, after two and a half years of consultations, discussions and conferences, we have reached the point today when the Commission can table a new directive to replace the Television Without Frontiers Directive.
Why is this directive necessary? Quite simply because of multimedia convergence. There are a multitude of platforms, wavebands, cables, satellites, ADSLs and mobiles delivering the same content, whether it be traditional scheduled television or on-demand services. The problem is that this extremely rapid development has not been followed by development of the law. It is unjust, and it distorts competition, to regulate some operators and not others. It is unacceptable to provide some with legal protection and deny it to others. It is not right to allow some to benefit from the advantages of the single market and deny those advantages to others. The aim of the new directive is therefore to compare like with like and afford them equal treatment.
We are currently observing a veritable explosion of platforms and content. You may remember that, when the Television Without Frontiers Directive was first adopted in 1989, there were 10 satellite channels; today, there are 2 500. After digitisation there will certainly be an explosion in the range of available content. The new services, of which there are 50 at the present time, are growing fast. Even though video on demand still plays a relatively minor role, experts tell us that, if the rules permit the development of that type of service, 22 million households will be connected to a video-on-demand service by 2010, generating an annual turnover in excess of EUR 2 billion. We are at the heart of the Lisbon Strategy here, with the opportunity to strengthen our European content industry, with all its implications for growth and employment.
The directive I wish to present to you today does not focus on the media through which information is transmitted but on content; it deals with audiovisual services, whatever medium is used to deliver them to the public. How, then, shall we regulate this range of content? First of all, there will be a distinction between two types of content. The first is the type we know, the service to which we are accustomed, namely our traditional scheduled television content, a menu which others have put together. We have no option but to accept what they provide or switch off. The second type of content is non-linear (on-demand) content, where consumers search for, select and retrieve what they regard as important and interesting. These two means of bringing content to people, linear and non-linear, will be regulated differently.
But – and this is a big ‘but’ – although there are two types of content, a balance must be maintained between the industrial dimension – I have already referred to the creation of European content – the European values that must not be sacrificed to this new type of content, the protection of consumers, particularly minors, which is important whatever the type of content, and, of course, the cultural diversity to which we are committed.
We must therefore strike a balance between these factors while applying the principle of better regulation. We shall achieve this by what I call the ‘light-touch approach’. What do I mean by ‘light-touch’? First of all, there will be a set of minimum requirements for all types of content. These requirements include the identification of the provider; in other words, people must know who put the message on the medium. They also include identifiable advertising: no surreptitious advertising but strict rules governing the advertising that appears with content. Then there is the protection of human dignity. It would be unacceptable, for example, for particular types of content to be immune to measures designed to combat incitement to racial or religious hatred. Similarly, it would be unacceptable if the protection of minors did not apply to all types of content. Moreover, Parliament and all the other defenders of European culture could not accept a situation in which the European identity and European cultural diversity were promoted in one type of content but not in another. These, then, are the common rules for both linear and non-linear content.
So what about the specific rules that apply to conventional scheduled television, which needs to be more rigorously regulated, given its powerful influence and the absence of consumer choice? The rules that will remain in place cover quotas, the right of reply and access to events of major importance. The rules that will be altered in part and preserved in part relate to the way we deal with advertising. First of all, the rules governing the quality of advertising will be the same as in the current directive. The rules governing the volume of advertising will change, partly because simplified and updated rules are needed in this new multimedia world and partly because it is not up to the Commission to do the work of programme planners. This is why there will no longer be daily limits, why commercial breaks will not be so heavily regulated as they are today and why isolated commercials will be permitted in sports programmes, though not in other programmes. On the other hand, we have no wish to see television programmes awash with advertising, and for this reason we are maintaining some important ground rules.
The first of these rules is the twelve-minute limit. The advertising explosion that is sometimes depicted in the press will not take place: commercial breaks will remain limited to a total of twelve minutes in any hour. There will also be safeguards relating to the interruption of films, TV movies, children’s programmes and news programmes, which will be subject to a limit of one break in each 35-minute segment. This is very important. For example, the fact that children will be better protected in future than is presently the case with traditional television programmes and that they will also be protected in the case of non-linear services is a major advance. It may therefore be said that, while relaxing the rules for adults, we are also tightening them for the protection of young people.
Another important element that was conceived from the perspective of the funding of content is the authorisation, subject to very restrictive and strict conditions, of product placement. In Europe today, we actually have conflicting rules on product placement. In one country there are no rules, in another the rules relate only to national content, and in a third there is a total ban.
In future, so that the rules are the same for everyone and so that consumers are well informed, which is not the case under the present system, product placement must comply with very strict rules. It will be authorised if there is a guarantee that the viewer will be made aware of the placement. The rules should guarantee legal certainty and equality of treatment for all content. Importantly, however, there will also be major restrictions: no placement of children’s products and no product placement in news and current-affairs programmes or in documentaries. The purpose of these rules is to safeguard our children and protect the editorial freedom of journalists.
This directive contains a vast number of new features, and it would take too long for me to list them all, but I know Parliament, and I know that these matters will be revisited in the course of the next few months. There are, however, three new elements I should like to highlight. The first is the non-discriminatory right to use short extracts for the purposes of general news programming. Secondly, this is the first European directive that explicitly authorises the use of coregulation and self-regulation at the national level. The third new feature which I believe to be of great importance with regard to the implementation of this directive is the establishment of national audiovisual regulators who will be independent of their respective governments.
Mr President, I warmly welcome the release of this new proposal. I would like the Commissioner to confirm that it will continue to be called the Television Without Frontiers Directive, in modernised form. I believe the original proposal for a name was very confusing.
I should like ask the Commissioner whether she thinks she is being radical enough, given the pace of technology. Having seen a number of developments – including when we were together in Tunis recently – it is my view that that the distinction between linear and non-linear is getting more and more blurred and that more and more consumers are going to access what were traditional broadcast programmes at whatever time they want, as they will be stored automatically on their digital video recorders. Indeed, we will be carrying them to Parliament in our iPods or whatever other digital mechanism we use. So does the Commissioner really think that this is radical enough?
Secondly, I noted that she said she was looking for a light-touch approach, a lack of red tape and technological neutrality, all of which are principles of the excellent Communications Framework Directive we have now, which is vitally important. Does the Commissioner believe that she has the right balance of these in this directive and that it will stand the test of time in the way that the Communications Framework Directive already has?
Mr President, Commissioner, I have a quick question relating to product placement. It is indeed very striking that you should put a few fresh requirements forward in this respect.
You give product placement the green light, and I understand that that is the only way forward. Also, you state that it does not apply to children’s or youth programmes, but I am at a loss as to know, on the basis of the communication, whether it includes on-demand content. Should that loophole be closed or does the ban on product replacement apply across the range of children’s and youth programmes, including on-demand content? I should like to have a clear response to this clear and concise question.
– Mr President, having always known the Commissioner to be an experienced journalist – something that she keeps pointing out – I should like to ask her whether she thinks that the quality of television really gains from more product placement and more advertisements interrupting broadcasts. In addition, I should like to put the specific question to her as to why she now also wants to allow news programmes of less than 30 minutes to continue to be interrupted by advertising?
. Mr President, I should like to say to Mr Harbour that the official title is the ‘audiovisual and media services’ directive. However, I think it will become ‘audiovisual without frontiers’. The linear and non-linear division is fairly clear. We will have an opportunity to discuss these definitions later in our various committee meetings, as I made very clear in the text of the proposal.
I chose to use a light-touch approach to provide an opportunity for these media to develop. I shall give you a very simple example. Today video on demand is not developing very quickly for the simple reason that there are 25 regulations for that kind of service. Therefore, if you are developing this service in one country and would like to export it to another, you have to develop a new service for the new country, which means that the internal market is not functioning any more.
I want to provide this opportunity for these services to operate in the internal market and develop, because I believe that video on demand will offer an extraordinary chance not only for new entrants on the VOD market but also in bringing our European content and films to the consumer. It is evident that the European film industry has distribution problems and difficulties in getting its products seen by the public – either there is no cinema or the cinema does not carry the European content. Video on demand is a real opportunity to bring the European product to the consumer.
Mr Belet, product placement is part of the basic set of common requirements, which means that the rules governing product placement, including those relating to young people, apply to both linear and non-linear programming.
If you analyse the new directive, you will see very clearly that I have done my utmost to protect our young people, because the availability of so much content on so many platforms makes them vulnerable and they therefore need protection. This is also a matter I hope to discuss with the Members of this House. How far should we go to protect our young people? Have I done too much, or have I not done enough? This is a question for us to discuss.
Mrs Harms asked whether more product placement adds something as regards content; well, yes, I believe it does. Nowadays, we have the problem that product placement is almost everywhere, but is illegal in some countries. In others, it is illegal only in respect of domestic products, not those from neighbouring countries. Product placement for US products is everywhere, and thus product placement now appears on our television screens – even if it is prohibited at national level – without the consumer realising. Firstly, the new legislation will introduce horizontal Europe-wide legislation that permits product placement where this is important, namely for the purpose of funding our European content industry, our films, so that they have the same opportunities, including with regard to funding, as films from other continents.
Secondly, there are currently no rules to the effect that product placement – for children, for example – must be prohibited in various kinds of content. It is unbelievable that such a thing is happening across the board in children’s programmes. Children, unlike adults, are defenceless against this. That is why it is important to have horizontal prohibition of product placement for children. As a former journalist – since you mention it – I have discussed the influence of product placement on information and on information-type programmes at length with my journalist colleagues and have come to the conclusion that a full ban on product placement for information and in information-type programmes is desirable.
– Mr President, I should like to express my sincere thanks and congratulations to the Commissioner on the presentation of the draft revision of the Television without Frontiers Directive. Over recent years, Parliament has campaigned continuously for this and called for equivalent content to be subject to equivalent legislation, even in the digital age. In this respect, the Commissioner’s proposal is, in my view, a ‘fitness programme’ for the introduction of digital television in Europe.
My questions today relate to just two issues. Firstly, the Commissioner has said that she intends to provide for increased self-control and co-regulation. Could she elaborate on this for us?
Secondly, what are the consequences of product placement for public service broadcasting in Europe? Are there any implications as regards financial aid?
– Mr President, Commissioner, we particularly welcome today's Commission communication, but we note the fact that this important issue was put on the agenda for plenary at the last minute, without first notifying the competent Committee on Culture and Education about the individual provisions you are announcing.
We also welcome the fact that the proposal for a directive refers mainly to the audiovisual content of television. I should like to comment on certain points.
The review of the directive and the enlargement of its scope to non-linear media must not result in the watering down of its regulatory arrangements.
The safeguarding of the principle of cultural diversity and pluralism is necessary, irrespective of the medium by which the audiovisual content is transmitted.
Compliance with the quotas for European works and works by independent producers must remain at the epicentre of the directive.
We need to strengthen the arrangements in the directive relating to advertising and the protection of minors. It more or less says that the existing regime will remain. We cannot put the interests of the industry before viewers' rights and the quality of television, nor can we expect the market to regulate these important issues on its own. The title of 'audiovisual without frontiers' is correct.
In brief, we need a directive which will give European television the necessary balance between quality and ratings.
Mr President, Mrs Reding, historically, every time this directive has been discussed in the European Parliament, since 1984, there has been a struggle between Parliament and the Commission. Parliament has asked that the issue of pluralism be dealt with within the scope of this directive and on numerous occasions the Commission has said: this is a very delicate matter and we dare not — to put it in a simplified fashion — deal with it.
In relation to this directive, in the preparations for the discussion we are going to hold from now on in Liverpool, an issues paper was entirely dedicated to the issue of pluralism, an issue that causes great concern. The Commission’s view has always been, ‘look, when industry is liberalised, pluralism will follow automatically’. But that is not true. It is not true because in the world of radio and the world of television we are subject to a system of administrative franchises and there is interference by public powers.
Mrs Reding, I am going to tell you about something that is happening in our country and which has no precedent in the European Union: 500 000 Spanish citizens, more than half a million Spanish citizens — something which has never before happened in the European Union, in any of its institutions — are supporting an initiative to prevent a public power, the Government of the Autonomous Community of Catalonia, from closing a radio station. Surely that is important and is of interest to the public.
In view of this precedent, I would ask you: Mrs Reding, is the issue of pluralism going to be dealt with in this directive?
.  Mr President, first of all, I should like to thank Mrs Hieronymi, not only for the assessment that she achieved in a few minutes here, but also for her monitoring activities during the two-and-a-half year preparation of the new legislation that is now on the table. I would also thank her for the lovely phrase ‘a fitness programme for the audiovisual media’. I think that that will become a popular quotation in the coming months.
Increasing self-regulation is a means of implementing the directive, which itself constitutes a legal framework that the national authorities must transpose into national law. As regards implementation, however, they have the opportunity of either going still further than this framework or – provided there is the necessary acceptance among stakeholders – doing so by means of controlled self-regulation. It is correct that this is the first time that this terminology has appeared in a European legislative text. I believe that placing trust in the experts working in the field is an important step in the right direction.
Mr Sifunakis, the chairman of the Committee on Culture and Education, asked me why he had not been informed until the last minute. Mr Sifunakis, I myself was only told early this afternoon that the Commission had accepted my proposals. Today it has been a matter of informing Parliament, not of debating the issue. I am sure that the debate itself will be very intensive; it will be long, and I imagine it will begin next year in the relevant committees, namely the Committee on Culture and Education and the Committee on Industry, Research and Energy.
Everything that worked well in the Television Without Frontiers Directive has been reproduced in the new directive. I have not compromised the quotas – quite the contrary. As far as online services are concerned, I have imposed an obligation to promote European works, an instrument that does not exist at the present time. The percentage provided by independent producers remains in place, and consumer protection is reinforced, because we need well-informed consumers who know what awaits them. In short, consumer information and the protection of consumers against abuses are maintained, and not only in the sphere of traditional television, because these principles also apply to the new services.
Mr Herrero wondered whether the pluralism of the media was still guaranteed in a world where changes took place every day. One need only read the newspapers from all parts of Europe for reassurance on that score: new mergers take place, existing groups break up, and new media services are created. Digitisation will generate an explosion of channels available to the public, not to mention the new forms of video on demand. What other inventions are set to appear in the near future? The consumer will be faced with an enormously wide choice, which is a good way to develop pluralism. The more choice available to the consumer, the more pluralism will develop. For this reason, we must do everything we can to foster consumer choice.
Cultural diversity is also a very important aspect of pluralism, and the extension of such diversity to the new services is an important step towards pluralism.
At the beginning of next year, my departments will publish a document on the national rules relating to media concentrations. I had promised you such a document to enable us – the Commission and Parliament – to take a joint look at the direction in which we are heading. It will be on the table at the start of next year. We shall then have the opportunity to debate its content and any action that needs to be taken at European level.
– Mr President, I should like to thank the Commissioner: it is nice that she is introducing the draft to Parliament after the press is already familiar with it. The enhancement of European content will meet with ample support, and two readings will give us sufficient time to then discuss this in detail.
Variety is Europe’s strength – we cannot compete with the US market there, nor do we want to – but it is of course also its weakness. In my opinion, we cannot have product placement in films in the same way as the US. After all, the market always determines the way products are represented in films. There are no objections to a person driving a car, but when it comes to a situation where product placement is only available to those with the fattest wallets, something has gone wrong.
We also agree that advertising has no place in children’s programmes. It is only the boundaries that are blurred; that much is clear. Where should the boundaries be drawn? I think that, once the door is opened to this, it will no longer be possible to contain it. Therefore, there will be very great resistance to product placement and the blurred boundaries. We shall have to discuss that further at the two readings.
– Mr President, I, too, have to say that, during the Commissioner’s presentation today, I was surprised that so little attention has been paid to the potential risk to editorial independence. She had mentioned that news and children’s programmes are to be protected against product placement and, just now, she also mentioned programmes of an informative character.
The term ‘information programmes’, referring to programmes intended to inform the population, constitutes a broad concept. Where do magazines providing information on financial services fit in, for example? Are they able to advertise such services? What about health magazines? Is it forbidden for there to be any advertising of certain health products or services on those? I would therefore ask you to clarify once more what you understand by ‘information programmes’.
Mr President, I repeat my question. I was the rapporteur on this subject for the Committee on Culture and Education. I am on the list of speakers. I am asking why you are not giving me leave to speak.
I did hear you. Commissioner, the floor is yours.
.  Mr President, I should like to point out to Mrs Gröner that the draft has been posted on the Internet, and is therefore accessible to MEPs and the public alike. Mrs Gröner is absolutely right, there will of course be two readings, and so we shall have plenty more opportunities to exchange views on the content of my draft.
Variety is very important, and because it is important, and because I should like to see European films and European television broadcasts shown off to their best advantage on our TV screens, mobile phones and computers, I shall do everything possible to promote it. In fact, some Member States are already doing this. Let me take as an example the Austrian law on product placement: that is a very sensible law, and it is working very well. Mrs Gröner mentioned advertising during children’s programmes. Perhaps I did not make it sufficiently clear that product placement during children’s programmes will be prohibited. That is going one step further than is currently possible in very many Member States. I wish to protect children in particular.
Mrs Trüpel spoke about editorial independence. This is very important to me, and that is why I have made particular reference to the subject. Accordingly, product placement is prohibited in information programmes and in what are known in English as ‘current affairs’ programmes. Consequently, health information is included in this definition.
Mr Weber, I have called three members of the Group of the European People’s Party (Christian Democrats) and European Democrats, three members of the Socialist Group in the European Parliament and two members of the Group of the Greens/European Free Alliance. In other words, Mr Weber, a perfect balance has been maintained.
That concludes this item.
The next item is Question Time (B6-0343/2005).
The following questions are addressed to the Commission:
What staff time and resources have been taken up by the Commission’s investigation into the UK Premier League’s allocation of broadcasting rights for live football matches?
What lessons have been learnt by the Commission, with a view to changing your internal procedures and prioritising genuine competition cases?
Does the Commission agree that if it has an issue with the broadcasting rights of live sports it would be more efficient and appropriate to investigate the broadcasting market for potential abuse of a dominant position?
. The case began in 2002 and there have been ebbs and flows in the workload over that time. During that time, there has been one primary case handler working on the case part-time while carrying out other work in the Directorate-General. The case has also involved the hierarchy of DG Competition and the Cabinet at appropriate stages.
The Commission does not accept the suggestion that this was not a genuine competition case. Football is an extremely popular sport, as we all know, and the way in which its media rights are sold can have significant long-term effects on the development of the media markets. The importance of this case is shown by the number of companies, free-to-air and pay-TV broadcasters, internet operators, mobile operators and potential new entrants who have expressed their concerns to the Commission and, on occasion, to the relevant national authorities in the course of this case.
In addition, both the Office of Fair Trading and the Office of Communications strongly supported both the existence of the Commission’s investigation and its focus. Finally, the UK Consumers’ Association published its own report into these issues, concluding that there was a genuine consumer problem and that the cause of that problem lay in the manner in which the English Football Association Premier League jointly sold the rights to Premier League games.
The Commission does not agree, therefore, that it would have been more efficient or appropriate to investigate the broadcasting market for potential abuse of a dominant position. Where there are concerns about dominance, it is appropriate for a competition authority to look closely at the causes of that dominance. Where dominance exists on a downstream market, at least in part as a result of upstream agreements that potentially infringe Article 81, the most efficient and effective course of action is to look at those upstream agreements. The joint selling of football rights risks creating a seller with market power and the consequent transfer of that market power downstream. The joint selling can cause competition problems downstream and therefore deserves close examination. To treat only the downstream dominance without looking at the upstream rights contracts would be to treat the symptom of the competition problem rather than one of the causes.
As ever, the Commission never really answers the question because it was a 3½-year run of resources. I have to say we are not just talking about Commission resources; we are talking about millions of pounds spent on lawyers’ fees by people involved in this action.
I have to ask the question again: does the Commission believe that is proportionate to the outcome of having achieved that one extra package will go to an operator other than Sky, with no guarantee that will be a free-to-air provider. It may well be another cable operator and, potentially, that will have a cost to the consumer. Will the Commission now, more importantly, allow this current agreement to run without interfering, so that we see whether it delivers for the public interest and allow the football clubs, particularly, to be able to have legal certainty in managing their own resources, especially when investing in community finance in their local areas?
. Mr President, I understand the message from honourable Members, but I strongly disagree that we have not answered the question; indeed, we have. If the answer is not convenient for the honourable Member, that is something else, but I have answered and I will answer again.
The Premier League sells rights to its matches to media operators throughout the world, including a large number of EU countries. Premier League football is very popular, for example, in Ireland, and the Premier League has changed its rights policies as regards Ireland as a result of the Commission’s intervention. To put it plainly, there is a clear cross-border element, which the Commission was well placed to address when the case began in 2002. Whether there are a couple of lawyers or far more than a couple, that is up to them; we are willing and able to deal with this case and have had some success, for we have solved a problem in which competition was harmed.
– Mr President, does the Commission agree that important international sporting events should be broadcast solely by subscriber, in other words, pay-per-view television networks?
Have you wondered if all the citizens have this facility, even if certain international federations have complied with this and allow these international events to be broadcast free to air?
Why do you not take measures against the Member States of the European Union which have not sent lists of sports to be broadcast free to air for about the last twelve years, as they should have done?
. Competition law is not interested in pure sporting rules, only the economic activities connected with sporting events. I am the referee of the game of competition and not of the game itself. Pure sporting rules are rules inherent to a sport or necessary for its organisation or for the organisation of a competition. These are not subject to the application of competition rules.
As the Commission’s decision regarding the UEFA and DFB shows, it is perfectly possible to operate collective selling mechanisms that help provide solidarity payments and are compatible with competition rules. However, that means that collective selling must work to benefit fans and not just the clubs. Many leagues seem to think their first responsibility is to find different ways to make their fans pay ever higher sums. That cannot be right.
A meeting was held in the Palacio de la Moncloa on the night of 6 November 2005 between the Commission President and the Spanish Prime Minister, on the latter's initiative. This meeting was not made public and came to light only several days later thanks to the persistence of the media. As has been acknowledged by both sides, the topics discussed at the meeting included the question of the authority competent to settle the case involving Gas Natural's takeover of Endesa. A matter of hours afterwards this item was withdrawn from the agenda for the meeting of the College of Commissioners on 9 November 2005 and postponed to the meeting on 15 November, when the final decision was taken to leave the takeover bid in the hands of the Spanish authorities. It subsequently became known that the Competition Directorate-General had prepared two contradictory drafts on the case.
How does the Commission believe that this series of events might affect its image as guarantor of neutrality and objectivity in defending the Community interest?
. The honourable Member suggests that there is a connection between a meeting between the President of the Commission and the Spanish Prime Minister and the postponement of the Commission’s decision on whether there was a Community dimension to the proposed merger between Gas Natural and Endesa from the agenda of 9 November.
I can give the House a categorical assurance that there was no such link. In fact, given the highly complex legal, economic and accountancy issues raised by this case, the Commission simply had not finished its analysis of the case in time for its meeting on 9 November. That was the reason, nothing more and nothing less. Indeed, further information from the parties continued to be received by the Commission over the weekend preceding the 9 November meeting of the College.
Honourable Members will recall that the Gas Natural-Endesa case was notified to the Spanish competition authority. On 19 September, Endesa referred the case to the Commission for a decision on whether the case had a Community dimension.
On 15 November, the Commission decided to reject Endesa’s claim in favour of the Community dimension of the proposed takeover bid. Having respected essential due process requirements by allowing the two sides sufficient time to comment on each other’s submissions and having considered all the arguments put forward, the Commission concluded that, under existing EU merger control rules and on the basis of Endesa’s 2004 audited annual accounts, the proposed concentration does not have a Community dimension and therefore falls outside the Commission’s competence.
The Commission considers that its objectivity and its neutrality cannot be questioned by the fact that the Spanish Prime Minister may have touched upon the issue of Gas Natural’s bid for Endesa during a meeting with the President of the Commission. I was not at the meeting. The President of the Commission meets regularly with many EU Heads of Government, including the Spanish Prime Minister, and discusses, as he told me, a wide range of issues with them.
The Commission is entitled and indeed required to listen to any opinion by interested parties from the private or public sector and examine all the aspects of a case before adopting any decision. The existence of different drafts is in no way exceptional or unique to this case. Instead, it can simply be seen as part of the internal discussions carried out within the Commission in order to assess the issues at stake from all relevant perspectives.
Mr President, I am grateful for the Commissioner’s reply, but, having listened to her, I have the impression that, with regard to this matter, only technical issues have been dealt with, when the reality is that this decision has been the subject of many statements and positions prior to the meeting of the two Presidents which are far from normal. You have not referred to the statement of the ministers of the Spanish Government, nor the position of certain Commissioners who are not competent in this field, nor even the request for exclusion from the Socialist Group a week before the decision so that you would not be competent in relation to these issues.
Against this extremely unusual background, on the Sunday before the week of the decision, the meeting that previously only you have mentioned took place. A meeting that was not public, which was opaque, which was made public by means of subsequent leaks, thanks to which we found out that the OPA was dealt with.
Commissioner, correct procedures are of the greatest importance in our democracy, and you know the saying: ‘Caesar’s wife must not just be honourable, but must appear to be so’. A government of the Union must comply with Community rules, but the foremost rule is common sense in the way this decision is made.
The Commission cannot be strong with the weak and weak with the strong. You must not give the impression that you are nothing more than top officials of national governments; your strength is based on the independence and common sense of your decisions. I wonder whether you have obeyed those rules.
. That was an interesting last sentence from the honourable Member – that you need to take decisions based on common sense. As Commissioner for competition, I am used to taking decisions based on facts and figures, nothing more and nothing less; not common sense: just facts and figures. It was my responsibility to deal with this case and it is my responsibility to deal with any case if the facts and figures show that it is a case for the Commission.
I did not deny that the President of the Commission and the Prime Minister of Spain held a meeting. But I repeat that I was not influenced. In accordance with Article 213 of the EC Treaty, the Members of the Commission acted independently and in the general interests of the Community in the performance of their duties. They neither sought nor took instruction from any government or any other body.
I swore that I would behave like that and I swear that I will behave like that. I do my duty based on facts and figures and whatever the surrounding emotion, you can be sure that I will stick to my line.
Madam Commissioner, please do not worry, what you have said is absolutely correct. You have shown that you tell the truth and I am very sorry that a compatriot of mine has called your honour into question.
Madam Commissioner, without going into detail, the facts are as follows: you asked the College of Commissioners for support, which is an exceptional situation. The President of the Commission went to Madrid on a secret trip and shortly afterwards you withdrew that point from the agenda of the College of Commissioners. The following week you made the College of Commissioners decide on an issue with hardly any debate.
In the mean time, a colleague of yours from the European Commission keeps making statements in Spain stating in advance what the European Commission’s position was going to be. And I am wondering, and I would like to ask you, Commissioner, whether you are aware that, in one Member State, these events have led to a loss of credibility for the European Commission as a guardian of the Community interest.
. My credibility is not affected by a working dinner or whatever. I repeat that my duty is to make proposals to the Commission based on facts and figures. That is what happened in this case. I was not asking the Commission for support. I just presented my decision based on the facts and figures. The Commission has a duty to make its decisions on an informed basis and that is particularly the case in the competition portfolio. Again, I repeat that when I went to the College I stated the facts and figures. Standard EU rules in this case meant that we could not deal with it and proposed that it should be dealt with in Spain, by the national competition authority.
Total payments against the 2005 commitment for decommissioning of Ignalina nuclear power plant will amount to only 50% of the total. This represents a substantial under-consumption of the payment appropriations planned in the 2005 budget. This is largely due to the fact that the Fund Manager (EBRD) for IDSFs failed to establish accurate payment forecasts. What does the Commission intend to do to avoid this type of problem and improve the services of the Fund Manager in the future?
. Community assistance under the Ignalina programme is delivered in two ways. The first is directly to the beneficiary country using a mechanism based on one of the European Community’s pre-accession financial instruments, PHARE. The second, covering the bulk of assistance, is delivered through an international fund managed by the European Bank for Reconstruction and Development, the EBRD. The Community is the main, but not sole, contributor to that fund. The commissioning of a nuclear power plant is a long process, often spanning decades, and involves the planning and construction of large complex facilities. Related projects will often only be commissioned several years after a contract has been signed.
For the specific case of EBRD-managed projects, the rules of the Ignalina decommissioning support fund require that before contracts can be concluded on any project sufficient funds must be available on the EBRD’s account. That is normal project management practice. That situation leads to contracts being awarded that will not be completed for several years and, clearly, do not require disbursement of all budget costs. As a consequence, the annual appropriations for the Ignalina programme will not necessarily match payments in any one year. Payments in any given year may even exceed the actual annual Community commitment to the fund.
I am quite disappointed by the Commissioner's answer, because he has probably heard about the rows about the so-called accumulated appropriations that have still not been paid. What surprised me is that 50% of the total amount foreseen in the 2005 budget was not used, so the problem is not about using the funds in the future, but rather about why we have to accumulate such large amounts of money and appropriations in advance.
. Only 50% of the funds earmarked have been spent so far under the Ignalina International Decommissioning Support Fund. This is not to say that the remaining funds allocated to this important aid programme will not be disbursed. As already stated, the EBRD fund covers projects that are realised over a long period. The funds are disbursed as necessary and the Commission will follow the implementation of the use of Community money, because the Commission entrusts its contribution to the care of the EBRD, an internationally recognised and respected financial institution.
Commission departments chair the assemblies of contributors, at which the major financial decisions are made, and periodically seek additional information from the EBRD and reserve the right to audit as necessary. I believe that all commitments from the EBRD side will be fulfilled.
In the context of developing a European rail network and reshaping energy policy, and with freedom of movement in mind, what specific measures does the Commission intend to take in regard to infrastructure, services and cost in order to assist and facilitate journeys by people with special needs and by young families, particularly those with several children?
. Mr President, it is a pleasure for me to answer Mrs Panayotopoulos-Cassiotou’s first question. Several initiatives taken by the Commission in the realm of transport and energy demonstrate the importance we attach to people with special needs. In terms of the public-service requirement, the Commission has undertaken to create a suitable legal basis on which the Member States can guarantee users high-quality transport services at affordable prices.
In 2005, the Commission stepped up its efforts by defining the elementary principles of its policy on passenger rights. This time the Commission focused on fair treatment for passengers with reduced mobility. It proposed a regulation on the rights of rail passengers, which is currently under discussion by the European Parliament and the Council, the latter having arrived at a political agreement on 5 December.
For example, the proposed legislation requires operators to respect the right to fair access to rail services and the right to be informed of the accessibility conditions. It requires rail companies and station administrators to provide assistance free of charge to passengers with reduced mobility, both in stations and on trains. In a parallel effort, the Commission is dealing with the accessibility of trains and stations.
In connection with the implementation of the Directive on the interoperability of the trans-European rail system, the Commission is compiling a set of technical specifications designed to improve the accessibility of the public areas of the rail infrastructure for people with reduced mobility. Special attention has been devoted to problems in boarding and alighting from trains and to obligations relating to evacuation in emergencies. In response to specific transport-related needs expressed by the general public, Member States could also go beyond the requirements of Community legislation.
As far as public services are concerned, it is Community legislation that lays down detailed rules governing public intervention. On the other hand, the establishment of a system of concessionary fares for certain passenger categories, such as members of large families, remains a matter for the Member States. All initiatives of this type are underpinned by the strategy of the European Union to improve the active inclusion of people with disabilities. The priority objective of the second phase of the 2006-2007 action plan is the promotion of access to transport services and non-discrimination, in accordance with the communication recently adopted by the Commission on the situation of disabled people in the enlarged European Union. These are the points I wished to make to the honourable Member in reply to her question.
– Mr President, Commissioner, thank you for all the information you have given and congratulations on the programme on which you have already decided.
I wanted to ask you, by way of a supplementary question, if children, young people and short people in general are included in the people who need special protection under the legislation proposed by the Commission.
Yes, Mrs Panayotopoulos-Cassiotou, I did indeed say that we had put in place a European action for persons with reduced mobility, and so far as the other categories are concerned, I mentioned large families, but I could just as well have spoken of young persons and children. Member States obviously have some discretion in the matter because they are able to introduce benefits for these categories in their laws. You will understand that we need to target Community interventions on the major issues. The accessibility of transport to persons with reduced mobility is a really important issue for the European Union at present.
It is clear that Europe and the whole world are facing an energy crisis. Oil prices are rising while demand is also growing at an exceptional rate. Europe and other developed countries have a responsibility to show the way out of this trap.
Transport is responsible for 30% of our energy consumption, of which 85% is from road transport. Road transport causes severe environmental pollution in many European cities, which also means increasing health problems for European citizens living in urban areas. We have the solution for many environmental problems, however, we need to make an effort to implement it. Cycling, trams, suburban railway systems and public transport generally can significantly reduce air pollution and also fossil fuel consumption.
What does the Commission plan to do to foster sustainable urban transport, especially to support and popularise urban and suburban public transport and cycling?
Everywhere in Europe, people are increasingly seeing mobility as a right. Cities are very much affected by the growth in mobility. Urban transport has become a major problem.
While respecting the principle of subsidiarity, the Commission is trying to play a significant part in the development of an urban transport policy by promoting an exchange of good practice.
The Civitas programme is an innovative initiative combining transport, energy and environmental aspects. The LIFE programme and the STEER programme are two other examples of financial support for a number of cities’ projects to encourage sustainable urban transport.
We need to go even further than that, Mr Hegyi, and that is why the Commission has developed new initiatives. For example, sustainable urban transport will be one of the priorities of the research axis of the seventh framework programme for research and development. The forthcoming financial perspectives for 2007-2013 should open up the possibility of financing from the Cohesion Fund. Moreover, to give fresh impetus to the organisation of public transport, the Commission has adopted a revised proposal for a regulation on land-based public passenger transport services.
Fleet renewal can also make an effective contribution to reducing the effects on urban air quality, and public contracts could set an example. I am preparing a proposal for a directive to oblige public bodies to acquire a minimum quota of clean vehicles when renewing their fleets.
Finally, in its communication on air quality adopted on 21 September, the Commission announced its intention to establish a common framework for designating low-emission zones.
The next thematic strategy on the urban environment will encourage an integrated approach to the management of our cities, including urban transport. This strategy, which will be published in January 2006, will recommend that Member States and local and regional authorities draw up plans for sustainable urban transport.
Finally, we will be taking advantage of the updating of the transport policy White Paper to mention all these problems: the space given over to the car in our cities, passengers’ rights, future applications of the Galileo project, accessibility to public transport and the improvement of road safety, especially for cyclists and pedestrians.
As you see, Mr Hegyi, I share your concerns.
Thank you, Commissioner. I am more or less satisfied with your answer, but I should like you to be more specific. How does the Commission plan to discourage individual car driving and in the meantime encourage the environmentally friendly means of transport: cycling, public transport and rail?
As you mentioned cohesion funds, I will ask what may appear to be a simplistic question. Could you say approximately how much money we spend on the development of public transport infrastructure in our cities? I think people are interested in hearing how much money will be spent and not just our ideas.
I would prefer not to give you too precise a figure, Mr Hegyi, because up to now some EUR 100 million have been invested through the framework programme for research and development, and the programme will continue with the seventh framework programme for research.
I can also tell you that the Civitas programme has received a great deal of financial support from the Commission to encourage the exchange of good practice. We will see what policy for greater support we are able to adopt when the White Paper is revised.
Commissioner, the suburban railway network is vital to sustainable urban transport in the majority of European cities. Do you not believe, however, that the liberalisation of the railways, if an international passenger service is allowed to drop off and pick up passengers in two stations within a single Member State, could affect the economic balance and viability of the suburban railway network?
The revised proposal put forward by the Commission on public service obligations answers your question, Mr Larrea, because it will indeed be necessary to ensure that the opening up of international passenger transport to competition respects the public service tasks recognised by the public authority.
There is a link between the text on the liberalisation of international passenger transport and the one on public service obligations, which will avoid some members of the public being in a difficult situation because they cannot have the means of transport they need, as you have just indicated in your question. Thank you for your question; I shall be very careful to ensure that this liberalisation respects all services that are considered public services.
I would like to thank the Commissioner for his reply and ask him if he would give particular attention to integrated ticketing on urban transport.
In Dublin, for example, we have a commuter train, a rail network, a Luas tram and public buses. So far, there is no integrated ticketing system to be used on all four. Would he consider making Dublin a study and promoting the whole question of integrated ticketing, so that people would use public transport more often and it would become more efficient?
This is a very pertinent question, Mr Mitchell; there really should be integrated ticketing. However, urban and interurban transport is really a question of subsidiarity.
What we need to do is to encourage the exchange of good practice between our European cities in order to find the best solutions. Thank you for raising this issue, which is very important for our citizens.
Questions Nos. 61 to 72 will be answered in writing(1).
As the author is not present, Question No 73 lapses.
At the meeting of the Black Sea Economic Cooperation Organisation held on 28 October 2005 in Chisinau in Moldova, Turkey, as a full member, once more vetoed an application by the Republic of Cyprus to attend with observer status. It is also continuing to obstruct Cypriot accession to the International Export Control Regime.
In view of the specific undertakings given by Turkey within the negotiating framework, in particular paragraph 7, adopted by the Council of Ministers on 3 November in Luxembourg, what view does the Commission take of Turkey's continued refusal to meet EU conditions even after commencement of the negotiation accessions? What measures will it take to ensure that Turkey complies fully with the Community acquis and European law in its dealings with an EU Member State?
. The Commission is aware that Turkey has blocked applications by the Republic of Cyprus for membership of a number of international organisations, as was clearly mentioned in the 2005 Progress Report on Turkey, which we published in November.
The Commission fully shares the position set out in the document defining the framework for accession negotiations, in other words the negotiating mandate of the Union that Turkey should progressively align positions within international organisations with those of the EU, including in relation to membership of all Member States in relevant organisations.
This position is reflected in the Commission’s proposal for a revised accession partnership with Turkey, in which one of the short-term priorities is that Turkey should ‘progressively align policies towards third countries and positions within international organisations with those of the EU and its Member States, including in relation to the membership by all EU Member States of relevant organisations and arrangements such as Wassenaar.
The Commission will use all the instruments at its disposal, in particular the negotiating framework and the association agreement, as well as the accession partnership in order to ensure that Turkey aligns progressively with the Community also in this regard. I remind you that this was one of the key issues that was discussed on 3 October when the decision on the opening of the accession negotiations with Turkey was taken.
I would also like to point out that the EU Presidency has just made a demarche to Turkey concerning the Cyprus application for membership in the Wassenaar agreement.
– Mr President, I should like to extend my special thanks to Commissioner Rehn for his reply.
I would, however, like to point out that we all know the institutional framework which now governs relations between Turkey and the European Union. The question is: how will Turkey be persuaded to apply and respect the and the legitimacy of Europe?
On 23 November, the Commissioner said, in his speech before the EU-Turkey Joint Parliamentary Committee, 'the time for celebration is over, now comes the time for delivery'. What is this 'delivery', Commissioner? Will the Commission propose the activation of the negotiation suspension clause if Turkey continues next year, over the next two years, not to respect and not to be bound by paragraph 7 of the negotiating framework?
. This is a very pertinent question and we raise this issue regularly both in formal meetings of the Association Council and in other bilateral meetings. I have raised it myself on several occasions with the members of the Turkish Government. One should also bear in mind that there are several international organisations of which both Turkey and the Republic of Cyprus are members, such as the Council of Europe and the OSCE.
It is clear to me and to the Commission that we cannot have the same kind of progress report in 2006 as in 2005. This means that Turkey will need to make serious and significant progress both on the reforms related to the Copenhagen political criteria and concerning the normalisation of its relations with the Republic of Cyprus, in accordance with the EU declaration and the negotiating framework.
The safeguard clause, or the emergency brake as it is called, is a very serious policy tool, but it is not appropriate to speculate further on this before concrete negotiations on the chapters have really started. However, in the case of a serious and persistent breach of human rights, the rule of law or political criteria, the Commission would not hesitate to propose using this safeguard clause, provided for by the negotiating framework.
Let us not tempt fate. Let us work in order to solve these problems. I expect that Turkey will comply with its commitments to support Cypriot membership of international organisations.
Given the possible forthcoming division of Serbia and Montenegro, what is the Commission's view of the situation in the Sandzak of Novi Pazar, which is split between these two Republics?
. First, concerning Mr Posselt’s question, the Commission’s position on the possible referendum on independence in Montenegro is as follows: firstly, the Constitutional Charter must be respected and the international standards complied with. I refer in particular to the Venice Commission whose recommendations should be observed when the preparations are made for the possible referendum on independence. Moreover, we have underlined that in both Serbia and Montenegro it is now essential for us to focus our energy on the negotiations on the Stabilisation and Association Agreement and not let other issues interrupt that process.
The Commission is following closely the situation in Sandžak, notably with a view to the possible independence of Montenegro, should there be a referendum along the lines I described. We note that the Bosniak communities living in the Serbian part and in the Montenegrin part of Sandžak have differing attitudes towards this issue. As regards the Serbian part, the local Bosniak leaders are concerned about the potential adverse implications of Montenegrin independence, in particular on trade flows and the movement of people.
As regards the Montenegrin part of Sandžak, the Bosniak political leaders seem to be in favour of Montenegro’s independence. However, a large part of the non-Bosniak population in the Montenegrin part of Sandžak declares itself Serb and is against Montenegro’s independence. Hence, there is a risk of inter-ethnic tension and it is a very complex situation, a reflection of the ethnic and political patchwork of the western Balkans.
For the Commission and for the European Union it is essential that both in Serbia and in Montenegro the rights of the minorities, including the Bosniak community, are duly protected.
– Mr President, I am much obliged to the Commissioner for his very good, very detailed answer. Knowing the region as I do, I can say that his answer really was very precise. I should like to put just two brief supplementary questions. Could the Commissioner envisage more intensive development of the local infrastructure? I ask because the region is extremely isolated. Furthermore, can he envisage a cross-border Euro-region as a solution to achieve cooperation between the Sandžak people in Montenegro and Serbia?
. I thank the honourable Member for this important question. I will start with the earlier one related to the question of the Euro Region.
Should Montenegro use the constitutional possibility of withdrawing from the State union, then the Serbian and Montenegrin authorities will need to ensure adequate bilateral cooperation, which is in the mutual interests of their citizens. That is particularly important for those living in the border areas such as Sandžak, where the establishment of an international border could exacerbate the difficult economic situation. We have to contemplate different alternatives if there is either a referendum or a process that will lead to the independence of Montenegro. The time is not yet right to answer this question more precisely.
Concerning your first question relating to investment and economic development, previous experience shows that there is significant capacity in Sandžak for the implementation of projects that are geared towards peaceful conflict settlement and cross-border cooperation. The European Agency for Reconstruction will initiate, through a project to be implemented by UNDP, a set of mediators and associations in the region of Sandžak, based on the already successful model implemented in Bosnia and Herzegovina. That project is part of the overall framework in support of an anti-discrimination framework in Serbia and Montenegro and will be carried out under the Cards 2006 Programme for the State union.
Questions Nos. 76 to 82 will be answered in writing(2).
In connection with the increasing signs from several Member States of the emergence of a black market in antiviral drugs against influenza, can the Commission indicate what steps it is taking against this irresponsible action by individuals and/or organised groups?
Mr President, in view of my lack of experience in this Parliament, I would like to know, purely by way of information, on what the written reply you have mentioned is based, because one of the questions is by myself. Is this a decision by the Commission, or is it something laid down in the Rules of Procedure?
I am happy to satisfy your legitimate curiosity, Mr Yáñez. We are applying the Rules of Procedure strictly. When the questions to a Commissioner exceed the time allotted, we move on to the next bloc and all the others have to be replied to in writing.
. I am standing in for Mr Verheugen on this issue, but I know something about this because of my previous responsibilities in this field.
The problem of a black market in medicinal products is very closely related to counterfeiting activities. Counterfeit medicinal products, inside and outside the Union, are a subject of ongoing concern in the EU, the Council of Europe and the World Health Organisation. Part of the overall problem is that, recently, antiviral drugs have potentially been at risk in counterfeiting activities. The possibility that such drugs could be in short supply has become a concern for many people. The situation is naturally attractive to counterfeiters.
Over recent years, the Commission has taken action to address this problem at a horizontal level, as regards intellectual property and customs actions. The legal framework has been changed, and indeed several times, in order to improve the enforcement of intellectual property rights and customs action.
In September this year the Council of Europe published a survey report that provides an update on the extent of counterfeiting in the pharmaceutical sector. It is currently evaluating the possibility of further action based on that report. At the same time, the WHO has proposed a framework convention to combat counterfeit medicinal products at global level.
The Member States are responsible for the enforcement of any activities against counterfeiters. Therefore, the Member States are currently evaluating the results of a survey with the aim of identifying the extent of the problem of counterfeit medicines and the development of an anti-counterfeit strategy.
While the above-mentioned actions of the Commission and the Member States are far reaching, the Commission continuously monitors and analyses the situation for possible legal implications within the European Union and opportunities for future international cooperation.
The Commissioner has very accurately described the illegal activities that underpin the black market in antivirals and medicines in general. These activities manifest themselves in the following ways: firstly, the purchase and subsequent sale of antivirals on the black market at greatly inflated prices; secondly, the sale of counterfeit medicines with no effect whatsoever on influenza – medicines with the so-called ‘placebo effect’; thirdly, the production of generic influenza medicines with inadequate guarantees of effectiveness against ordinary influenza; and fourthly, the trade in precursors.
I thank you for your reply and your interest. I believe that what you have said will contribute towards reducing the size of this black market, bringing it under control and eventually eradicating it.
. I take due note of the point made by the honourable Member. This is a very important issue which indeed has to be tackled both at EU level and at global level. I will convey your message to Vice-President Verheugen, who is responsible for this in the Commission.
Questions Nos 84 to 126 will be replied to in writing(3).
– Mr President, I understand that you are applying the Rules of Procedure, and quite rightly so, but Commissioner Rehn has only been given 12 of the 20 minutes allocated to him for his replies. I have the 76th question and you have prevented the Commissioner from replying to my question, which was the next question, even though you only allowed 12 of the 20 minutes to which he was entitled.
I am afraid that that is not possible, Mr Matsis. It is gone 8.00 p.m. and the Commissioner is going to be late for an unavoidable commitment. That, therefore, concludes Question Time.
The next item is the recommendation for second reading (A6-0377/2005), by Mrs Wortmann-Kool on behalf of the Committee on Transport and Tourism, on the Council common position for adopting a directive of the European Parliament and of the Council amending Directive 1999/62/EC on the charging of heavy goods vehicles for the use of certain infrastructures (9856/2005 – C6-0274/2005 – 2003/0175(COD)).
. Commissioner Barrot, Mr Twigg, ladies and gentlemen, the revision of the Eurovignette Directive is a top priority on the European transport agenda, because tolling and/or road charging is at risk of getting out of hand, and there is too much confusion as to what rules Member States should abide by. Since it is crucial that European rules be laid down for this internationally operating sector as a matter of urgency, I am delighted with the agreement reached with the Council. It was a long time in coming and was preceded by much discussion. It was equally the subject of intense debating in this House.
As rapporteur, I should like to convey my gratitude particularly to the shadow rapporteurs, for the good cooperation, thanks to which, and to the confidence that has been put in me, I am able to present this agreement to this House, and one that enjoys the broad support of the groups in the House at that.
There was no lack of hitches in the process whereby the agreement came about; the particularly hectic voting in the Committee on Transport and Tourism springs to mind, and the fierce negotiations we held with the Council were gripping to the very last moment. On behalf of Parliament, I should like to thank the British Presidency, and particularly Mr Twigg, for his successful commitment. Indeed, he has managed to convince the Council that important concessions to Parliament were necessary. I should also like to thank Commissioner Barrot for his constructive contribution to this agreement.
Thanks to this agreement, Parliament has made considerable progress in key areas from first reading. I am pleased that Parliament has opted in favour of steering a realistic course in this. The agreement only provides for the possibility of Member States passing on infrastructural costs and not, or rather not yet, external costs, because a clear and transparent calculation model is lacking as yet.
The agreement does, though, considerably reinforce the environmental elements in the directive. For example, as of 2010, Member States will be required to vary the toll charges according to euro class. Toll variation is an ideal tool to promote clean road transport.
Additionally, from 2012 onwards, Member States will be required to impose toll charges from 3.5 tonnes upwards, with exceptions, because excessive administrative costs and a negative impact on the environment should, of course, be prevented.
Parliament regards it as essential that the agreement should contain a clear and explicit road map for passing on external costs for all transport modes, as well as an impact assessment. I can tell Commissioner Barrot that it is crucial that we gain more insight into this impact before we reach a decision. After all, we would like a positive impact on the environment and on the shift in the modes of transport. I am picking up many contrasting signals in this respect.
We should also remain sensitive to the economic importance of the transport sector, which is already dealing with the effects of the enlargement and high fuel prices. I should like to ask Commissioner Barrot to confirm here in this House that the Commission will be presenting a model and an impact assessment in two years’ time. This will enable us to revisit this topic during our term in office. Perhaps he could also confirm that the Commission, as soon as the report and model are ready, namely in five years’ time, will present a proposal for the directive’s revision, for that, too, is vital.
The proposal goes on to make statements about the future. I should like to single out two of them.
First of all, the consumer must pay, but it is, of course, not the intention for the consumer to pay twice.
Secondly, the money that the consumer pays should be invested in infrastructure and sustainable transport. Parliament has taken a firmer line on this than it did at first reading, and I am pleased by the Council’s willingness to accept that.
I should like to thank the Socialist Group in this European Parliament, the Group of the Alliance of Liberals and Democrats for Europe, the Confederal Group of the European United Left/Nordic Green Left and the Union for Europe of the Nations Group, who have signed this agreement, for their support, and let me say that I hope that other groups will follow suit. Unanimity is important if we are to send out a strong message to the Commission and the Council.
Madam President, Minister, Mrs Wortmann-Kool, ladies and gentlemen, if we are on the verge of reaching agreement with the Council on such a sensitive proposal in second reading today, it is mainly thanks to the excellent work and, if I may say so, perseverance of your rapporteur, Mrs Wortmann-Kool. My warmest congratulations to you, Madam.
May I remind you of the approach underlying the proposal for a directive. Its main purpose is to find answers to the imbalance and potential inefficiency facing the European transport system today. These problems were identified in the White Paper on the common transport policy. Our response is to say that if transport users are gradually made to carry the costs of the transport they use, that will help to reduce pollution and congestion and release further funding for investment in transport infrastructures.
The text we are examining today amends the present directive, which dates from 1999 and provides a framework for the imposition of tolls and user charges on Europe’s motorways.
The present directive is both restrictive and ineffective. Restrictive because it prohibits the imposition of tolls on any road infrastructure other than motorways. It also stipulates that infrastructure costs are the only factor to be used in calculating the level of tolls. It is nevertheless ineffective because it does not specify any method for implementing these provisions. The lack of a method of calculating infrastructure costs is detrimental to fair competition and encourages discriminatory treatment of users.
The Commission has proposed several amendments in response to this situation. First of all, a geographical coverage extending to all the trans-European road network. Then, a start should be made – only a start, it is true, but a start nonetheless – at taking account of external costs: restrictions on the practice of discounts, and the introduction of the principle of earmarking toll receipts. While Parliament was able to give its opinion swiftly in first reading, the Council, Minister, found it more difficult to reach a decision. It took four meetings of the Council to come to an agreement, and I in turn would like to thank you.
It is understandable that transit states want to pass more of the external costs of road transport on to users. Peripheral states, for their part, want to ensure that transport will play its part in integrating their national economies into the single market, and this difference in stance between transit states and peripheral states makes discussion difficult, but it has also enabled us to find this compromise.
Since then, the three institutions have been working very hard to reach an agreement in second reading. Thanks to the European Parliament’s amendments and thanks to you, Mrs Wortmann-Kool, significant improvements have been made.
The text that is now on the table brings us back to the concerns to which the Commission has drawn attention in the form of declarations. The first is about the stage you have reached on the road to internalising external costs. Under the new directive, a toll mark-up will allow a partial internalisation of external costs and may be applied in mountain areas. The proceeds of this mark-up will have to be used to fund alternative transport infrastructures. The new directive will also allow greater variation in tolls to take account of vehicle pollution or road congestion.
Finally, on the subject of analysing the internalisation of external costs, I am pleased to say that the Commission will be able to prepare and publish the models and impact analyses requested by Parliament in the next two years. The Commission will be able to assess the need for further Community action on that basis.
The second concern is this directive’s geographical coverage. On this point, the new directive will allow the Member States to apply tolls and user charges to all roads. Your amendments also seek to ensure that when the Member States apply tolls they follow clear principles for their calculation so that they are fair, non-discriminatory and consistent with Community law.
So far as the possibility of a toll mark-up in urban areas is concerned, the compromise you propose is reasonable. It is perfectly clear that if the Member States wish to introduce urban charging systems in order to reduce pollution and congestion, they are free to do so, and the example of London seems most interesting in this regard.
Finally, on the question of the vehicles covered by the future directive, you have defined the timetables for including vehicles over 3.5 tonnes within the scope of the directive and the exemptions from it. These are wise proposals that will allow the directive to be implemented better.
In conclusion, ladies and gentlemen, the Commission has no difficulty in welcoming Parliament’s amendments, which reflect the compromise negotiated between our three institutions.
. Madam President, I am very pleased to be here in Strasbourg to represent the Council at your last part-session of 2005. I am grateful to you for the opportunity to say a few words in your debate on the Eurovignette dossier.
When Mr Darling addressed the Committee on Transport and Tourism in June he said that the UK would do all it could to secure an agreement between the Council and Parliament during our Presidency. However, he also warned that this would not be easy because the Council had little room for manoeuvre. I know that this is also true for Parliament. I am therefore very pleased that Parliament and the Council have been able to work together to bring this important and highly political dossier to what, I hope, will be a successful conclusion.
I particularly congratulate Mrs Wortmann-Kool, your rapporteur, for her hard work and the dedication to find an agreement acceptable to both Parliament and the Council.
The amendments to the existing directive on the charging of heavy goods vehicles will make a real difference. In particular, they will allow Member States to do the following: levy charges on all roads rather than just motorways; charge goods vehicles down to 3.5 tonnes and not just vehicles of more than 12 tonnes; benefit from much more scope to vary tolls to influence hauliers’ behaviour to reduce congestion and pollution; impose a mark-up in mountainous regions to combat congestion and pollution and raise new funds for major trans-European network projects. The directive will provide for the Commission to develop a model for the assessment of external costs in no longer than two years.
This model, together with an impact assessment, will, if appropriate, allow the Commission to bring forward a proposal for further amendment of the Eurovignette directive. I am sure that I do not need to say that these are important achievements on a new directive which will balance the interests of the peripheral states and transit countries, hauliers, environmentalists and, most of all, will benefit the citizens of Europe.
I should like to congratulate all concerned once again for managing to find a compromise that satisfies both the Council and Parliament.
. Madam President, Mr President-in-Office of the Council, Mr Vice-President of the Commission, I have here the draft voting list for the Wortmann-Kool report on the charging of heavy goods vehicles. The draft is extremely simple, and I hope that it remains so. We can say ‘yes’ to the compromise negotiated by the rapporteur during the informal trialogue. Doing so will enable us to conclude one of the very difficult European transport dossiers this year, at second reading, whilst striking a balance between Europe’s requirements as a business location – with free movement of goods in the internal market of 25 and more – and an infrastructure costs directive that also takes very much better account than previously of environmental concerns and the health of the people having to live along European transport routes. If we say ‘no’ we shall see a different situation; there would then be a great risk of our dismissing the legislative mandate as a failure and returning to national level.
My group, the Group of the European People’s Party (Christian Democrats) and European Democrats, and, I hope, most of the other political groupings in this House will support the rapporteur’s proposals, both because they are good and in recognition of the rapporteur’s work. With this dossier, she has shown that even Sisyphean tasks can be completed successfully. I am much obliged to Mrs Wortmann-Kool.
I am also much obliged to Commission Vice-President Barrot. He and his staff have brought great expertise and even greater commitment to bear to promote and facilitate this compromise.
I am also much obliged to the British Presidency. I cannot imagine that it has received much praise over the last six months, but here it is deserved.
In conclusion, I should like to say a few words as an Austrian. Fifteen years ago, we set ourselves the objective of reshaping European transport policy to include regard for environmental and health concerns. At that time, we received pitying smiles. Now, the day has come.
. Madam President, Commissioner, ladies and gentlemen, politics was once defined as the art of the possible. If this definition is true, Parliament has made full use of its possibilities in the face of the widely differing interests in our countries, and also in our parties. We are particularly obliged to the rapporteur for her excellent negotiating skills.
Why is this legislation so fundamentally important to us Social Democrats? It brings about a Europe-wide changeover to a system of transport infrastructure costs and thus to fairer user financing of the infrastructure that is calculated on a uniform basis. Differing toll rates and arbitrariness will now be a thing of the past in Europe. At the same time, the legislation means embarking on the ‘polluter pays’ principle, with which we wish to make progress, including by charging for external costs, by the end of this parliamentary term – as both the Commissioner and the Council have told us. Embarking on a system of traffic management via variable toll rates and the fact that these are to be variable from 2010 is important to us in transport-policy terms. This constitutes a real gain in quality.
Toll mark-ups in sensitive regions can be used for cross-subsidising environmentally friendly modes of transport, and it is also possible to add toll mark-ups in conurbations and charge tolls on parallel and diverted traffic, which is a current problem in Germany in particular.
From 2012, charging tolls on lorries weighing 3.7 tonnes or more will be the rule. The burden of proof for exceptions rests with the Member States, and we have defined these fairly narrowly. I am sure that good transport-policy sense will rule out any exceptions, as the shift in the volume of freight transport to lorries weighing under 12 tonnes in Germany has now resulted in an artificial increase in traffic volume there.
I think that we can support this compromise, which we have all achieved together, as a whole, and I eagerly await the next steps we shall take and the discussions we shall hold together here in Parliament on the internalisation of external costs.
Madam President, Commissioner, Minister, ladies and gentlemen, I am here above all to state my support for the compromise achieved and to recommend colleagues to vote in favour of it.
Obviously we could – or perhaps should – have gone further. Charging for infrastructure will yield all its benefits only when two principles can be fully combined: the principle of ‘the polluter pays’ – and on the roads negative effects arise in terms of the environment, safety and congestion – and the broader principle of 'the user pays'. Only by combining these two principles can the two aims be made to converge, namely allocation, which in our case means influencing the modal shift, and recovery of the inherent cost of charging.
Today’s compromise only provides for application of the ‘user pays’ principle. In terms of ‘the polluter pays’ we shall just have to be satisfied with the fact that the shift from financing infrastructure out of general taxes to financing it at least partially out of tariffs is a precondition for any internalisation of external costs, which we have been promised after yet another in a long series of evaluations by the Commission, which, as we have been repeatedly told, will be completed within the next two years.
However, there are also other types of reference in the measure to the principle of ‘the polluter pays’. The reference is clear where variations in the amount of the toll are permitted in relation to the emission category to which the vehicles belong and to the day or time of use of the infrastructure, or rather less obvious where the possibility of a toll mark-up is allowed where a route crosses sensitive areas such as mountainous regions. Incidentally, this latter rule can certainly help overcome difficult situations such as that currently affecting the section between Turin and Lyon in the Susa Valley.
Paradoxically, however, this directive addresses environmental problems, congestion and safety most effectively through a surrender of competence: it has been decided not to treat urban areas in the same way as sensitive mountain regions, yet on the other hand the full compatibility of the Eurovignette has been recognised, with urban tolls Ken Livingstone being used directly to regulate congestion and combat pollution. It is a first step; let us just be grateful for that.
. Madam President, ladies and gentlemen, the decision on a ceiling for tolls that we shall be taking on Thursday is also a decision on a missed opportunity: that much must be made clear. Tolls are a hot issue. We also had very heated debates and close votes in the Committee on Transport and Tourism.
One issue was central, and that was transport costs; that was the issue that most inflamed passions. In particular, it encountered the strongest resistance from Transport Ministers. It is essential to charge for these external costs if we are serious about wanting to protect health and the environment; these costs have to be charged to polluters at long last. For, currently, the European taxpayer is paying these costs and, furthermore, for this very reason, the railways find it difficult or impossible to make themselves competitive. We did make some progress during our negotiations with the Council, but too little. Nevertheless, I should like to thank the rapporteur and also my colleagues for this progress. We shall be able to support a large proportion of what has been negotiated, but not the loopholes, of which there are the following: Germany’s derogation from the obligation to charge tolls for vehicles weighing up to 12 tonnes – that will be a lengthy job, I fear – and Italy’s multiple-driver bonus, which will also be a lengthy job. All of this just because the Transport Ministers did not listen to the man on the street, but only to lobbyists from the HGV transport industry.
. Madam President, lorry traffic has kept on becoming cheaper for the users, but society as a whole is paying an ever-higher price for it. We pay for it in the shape of air pollution, noise pollution and the excessive space that it takes up. That is why a drastic shift away from roads to rail and water is necessary, as is the reduction of needless transport. One of the means of achieving this is for road transport to pay for all pollution itself and thus to become more expensive than rail transport. Switzerland is a good example in this respect.
The compromise proposal for charging toll is better than the directive we have at the moment, but too many loopholes and exceptions have crept in. There is every likelihood that Member States will wait for the Commission’s promised calculation model, which will require the go-ahead from the Council and Parliament in two years’ time. As a result, interested governments will try to put off passing on the environmental costs .
The most polluting trucks are exempt until 2010. Smaller lorries under 12 tonnes fall outside of the directive’s scope until 2010, and Member States can simply exempt these lighter vehicles. There is also no guarantee whatsoever that the toll proceeds will be ploughed back into sustainable means of transport, such as freight railways. Member States can, if they so wish, invest the full amount in asphalt. My group would have liked to endorse amendments that are geared to more and quicker results, which this compromise does not cater for. The main thing is that at least now a start has been made on the introduction of this desperately needed toll charge on lorry traffic.
. Madam President, the Eurovignette dossier contains a few tricky areas, including the 3.5 tonne lower limit, extra taxes, external costs and profit spending.
In my view, reference to external costs is this dossier’s key asset, without which it would be impossible to calculate the integral costs for all modes of transport in a bid to achieve the desirable goal of a level playing field. I am pleased to see that the Council’s sense of reality has prevailed over considerations of strict business economics.
The agreement on external costs is at the same time the greatest loss. After all, the Council has not yet given 100% confirmation in respect of whether external costs will be included in future pricing. For that reason, I would like to urge the Commission to do what is necessary and go full speed ahead with the study into external costs, so that this discussion can be continued on the basis of more specific material and brought to a satisfactory close within the foreseeable future.
Finally, I should like to congratulate the rapporteur on the result achieved and on the way in which this was brought about.
Madam President, ladies and gentlemen, unfortunately I cannot support Mrs Wortmann-Kool’s report. Despite all her valiant efforts, her work is a series of assumptions which clearly do not support the introduction of the Eurovignette. This is a worrying new tax which the Union is seeking to impose – this time on commercial road transport – in the absurd belief that it will help to re-level the competitive playing field with rail transport, producing those environmental benefits to which we all aspire.
I would also like to take this opportunity to condemn what is happening in the Susa Valley in Italy, where those who should be giving energetic support to rail transport, as they did with the decisions on corridors, are now trying to place obstacles in its path, moreover using somewhat questionable methods.
Basically, I view the Eurovignette as the first obvious direct tax which the European Union wishes to impose and which could open the door to other unacceptable taxes. I shall therefore vote against the proposal.
Madam President, yet again I am forced to rise in this House to speak on a report which will increase costs for both consumers and businesses alike. The problems I have with the Eurovignette are both technical and relate to reasons of principle.
In issues of taxation of this nature the European Union has no competence. These matters are rightly the purview of Member States, and, before I am corrected, let me say that the Eurovignette is a tax, not a toll, since the Commission proposes hypothecating revenue from what can only be called a stealth tax. This goes way beyond its remit.
I am sure the President-in-Office will confirm that in the UK alone over GBP 40 billion is taken in road-related taxes, yet only GBP 8 billion is reinvested in the transport infrastructure – far from being tax-neutral. If I know national governments well, the end result of this proposal would be tantamount to double taxation. This is only the thin end of the wedge. The Eurovignette is the precursor to tolling on all vehicles.
I fundamentally oppose such measures. We already have iniquitous levels of taxation in the road sector, and this is no different. Not to mention the ‘big brother’ approach that is being taken to how this will eventually be implemented.
On technical matters, the internalisation of external costs offers no verifiable scientific evidence to support the claims being made. To try and build into legislation arbitrarily such issues as environmental damage, which cannot be calculated with any confidence, is plainly ludicrous. The European Union is consistent in its claims to promote competition and competitiveness, yet it is just as consistent in failing to do so.
Mr Barroso is keen to tell us he wants to scrap many existing and proposed regulations. Here he, and you, Mr Barrot, have one of the most excellent opportunities to do so, by scrapping this whole proposal.
Madam President, we shall not, of course, be following Mr Bradbourn’s suggestion. I am pleased that you, a skilled environmental politician, are present to see us make good progress with a European sustainable transport policy by adopting the infrastructure costs directive. Of course, we have not yet reached the end of the road; we are a long way from achieving our objective. The fact that we have come as far as we have, however, is due in large part to my colleague Mrs Wortmann-Kool. Therefore, I offer her my compliments and my sincere thanks.
I should like to discuss two important points. We are discussing freight transport, and we cannot restrict ourselves to lorries weighing 40, 12 or 7.5 tonnes or more here, but want vehicles weighing 3.5 tonnes or more to be subject to tolls. It is then up to the Member States, too, to meet their responsibilities.
In addition, we know that the costs of freight transport far exceed those of just constructing and repairing roads. The external costs for users must be calculated at long last, therefore, and can no longer be dressed up. It is quite possible to calculate these external environmental, noise, congestion and health costs, even if my colleague Mr Bradbourn takes a different view. According to a study, transport by road incurs external costs of EUR 88 per thousand tonne-kilometres, whereas the figures for transport by rail and inland waterway are EUR 19 and EUR 17, respectively. According to very conservative estimates, external costs make up at least 60% of infrastructure costs.
The compromise envisages that we meet again in two years’ time. Therefore, the compromise entails a very great responsibility and obligation for the Commissioner. That is, we are expecting to see not only the model, but also legislative proposals in two years’ time, and I can already anticipate the quarters from which he will have to fend off the arrows. We shall hear arguments along the lines that this is not serious, is scientifically untenable and, if need be, puts jobs at risk. That is why I ask the Commissioner to make courageous proposals. The vast majority in Parliament will support you in this.
Madam President, in order not to repeat what other Members have said, I would like to stress a couple of collateral aspects.
Firstly, this directive responds to the profound imbalances in the transport system, within which road transport is progressively increasing its share and is in danger of collapse. Meanwhile, there are certain other forms of transport that are losing share and volume, as in the case of goods by rail. I believe that railways are a more sustainable and less polluting means of transport than lorries, and that we must discriminate positively in their favour until they can manage by themselves. Goods transport by rail is still subordinate to passenger transport by rail and its average speed is therefore not very competitive. We must construct more sections of line exclusively for goods and, if we do that, we will enjoy clear economic and environmental benefits in the medium term.
The second aspect relates to the need to promote the interoperability of European toll systems. There are stretches of our network in which, within little more than twenty-five kilometres, there are five motorway toll stations, which inevitably increases congestion. We are still awaiting the proposed legislation in this regard from the Commission. Let us hope that it does not take five years.
– Madam President, ladies and gentlemen, as a German MEP, I strongly condemn Germany’s veto on the internalisation of external costs with the ‘eurovignette’ and on the extension to all lorries weighing 3.5 tonnes or more. It harms the railways, which cannot withstand the unfair competition between rail and road, and whose market share, according to the McKinsey study, will fall from 14% today to 9% if the privileges of the roads are not dismantled.
The German right-left coalition government has pushed through huge loopholes enabling each Member State to charge the toll only on 12-tonne lorries, which make up only 10% of such vehicles. The railways will be decisively weakened as a result, because in Germany there is a railway toll for all trains on all tracks in the form of train-path prices. On the roads, this applies only to lorries weighing 12 tonnes or more, and that only on the motorways. Unfair competition is not being ended, but reinforced. Neither Germany nor Europe will achieve the Kyoto objectives like this. The German blockade renders the shift from road to rail impossible. This directive means that there is no future for the European railways.
Madam President, by drafting a report on this extremely complex directive, the rapporteur has very ably guided us through an area of legislation that at times resembles nothing so much as a minefield.
One question remains, however. Has the rapporteur led us to the goal we have set ourselves? Needless to say, this goal is to improve transport infrastructure, and by this I mean not only improvements to road infrastructure. Related goals include cutting traffic jams, reducing the number of accidents and limiting emissions of harmful substances.
We would only be able to answer this question in the positive if there were a guarantee – I repeat, a guarantee – that all of the revenue from the Eurovignette would be earmarked for transport-related objectives. Yet no such guarantee has been given. Those Members who have commented, both today and on other occasions, that these charges may well be used as a stealth tax by the Member States were therefore entirely right to do so.
It goes without saying, of course, that the rapporteur could not do anything to settle this issue, since it is unquestionably covered by the subsidiarity principle. At the same time, however, if we suffer a defeat on this matter, and if the Member States bail themselves out by using revenue from the Eurovignette to plug the holes in their budgets, the whole point of these new regulations will be undermined. I would therefore call on the European Commission to monitor the way in which revenue from the Eurovignette is spent as closely as possible. It would also be a good idea for Parliament to be informed of any irregularities in this regard.
At this point, I should like to remind Commissioner Barrot that this directive is his brainchild too. He should attend to it with particular devotion, and lavish care and attention on it.
Madam President, Commissioner, I would first like to thank Mrs Wortmann-Kool for her dedicated and remarkable work. I will be voting in favour of this text tomorrow, albeit with some reluctance.
We are in fact talking about the financing of our ambitions, which appear in the 2001 White Paper and are meant to stabilise transport’s modal shares or even to finance alternative modes of transport. Those considerable ambitions were expressed in the 30 priority projects. We now know, however, that the TEN budget will not be as much as the Commission is asking for to finance the large-scale projects.
We might have expected the ‘Eurovignette’ directive to be much more ambitious. Unfortunately, it, too, is a subsidiary tool. Member States who do not want to apply it will not be required to do so.
It is also a tool designed mainly to use road transport to finance road transport. It would only finance other modes of transport occasionally. I am very much afraid that, in order to reach a compromise – and we should perhaps have used the conciliation procedure – the European Parliament will drop some of its ambitions tomorrow, that it will not be firm enough on external costs and in particular on the sunset clause that Mr El Khadraoui has tabled in an amendment. That means that if the Commission and the Member States fail to propose a directive within the time required, the automatic clause will apply.
Madam President, Commissioner, Mr President-in-Office of the Council, ladies and gentlemen, first of all, I am very much obliged to the rapporteur, who inherited this report, as it were, and has made quite outstanding progress with it in this parliamentary term.
I think that it is right that we have uniform rules at long last. After all, the 21st century should not go down in history as having robber barons still practising in Europe. It is also important, however, that the money generated from the infrastructure flows back into the infrastructure and is not just used for plugging budgetary holes.
Allow me to say a few things about the external costs. We also have to ask which costs are already internalised today and which are not. Is it possible that there is an external benefit against which they must be offset? The congestion costs have been internalised: they are paid by transport operators, because their lorries are not moving and thus cannot generate any gross national product. The social costs have been internalised via insurance premiums: may I make that very clear. In addition, as far as the environmental costs are concerned, we should not forget that every lorry and every car also pays vehicle and fuel tax.
It is unacceptable, therefore, for the transport sector to have to pay for everything, for funding, and on top of this for the money to flow into general budgets. I am a little surprised by what Mr Cramer says. I would recommend he take a look at the trend in the freight transport volume of Deutsche Bahn AG from September 1998 to October 2005. In the seven years in which his party shared power in the German Government, the volume of freight transport by rail fell by half. His party also imposed the environmental tax on the railways. I would advise him, therefore, not to give any speeches here about things for which, in essence, he is partly responsible. That is unacceptable.
Madam President, ladies and gentlemen, I should first of all like to thank the rapporteur, Mrs Wortmann-Kool, for the work she has done and, above all, for the result that is on the table today. A result that, if all goes well, will be the end, for the time being, of a long and laborious negotiation process. It is provisional because a great deal of homework is yet to be done in terms of external costs, one of the key bottlenecks. The Commission will need to develop a calculation method for the external costs within two years, upon which a fresh initiative will need to be taken.
Some will claim that compromise Amendment 37 does not go far enough. Needless to say, I have a great deal of sympathy for this viewpoint, having myself tabled, in the Committee on Transport and Tourism, an oral amendment that goes much further with a view to keeping the pressure on in order to make quicker progress in terms of external costs, the well-known 60% rule.
We scrapped this in the compromise, which means that things will all take a little longer. This may be a concession, but this is offset by the fact that the Council, in its common position, had not made any reference to external costs, and had to make a U-turn without there being any turning back now. The principle of external costs in toll charges will be accepted and applied.
This is surely considerable progress on the road to fairer competition between the modes of transport, with the underlying principle being that the polluter pays. Combined with the fact that the revenue from toll charges will be used for investments in the whole of the transport system, and thus not only roads, means that possibilities are being created for alternative modes of transport, such as rail transport and inland shipping, which is a giant leap forward.
Madam President, it is important not only for environmental reasons but also for reasons of competition to have a non-discriminatory kilometre tax system on European roads. At the same time, it is important for the new Eurovignette to take account of the different conditions prevailing in Europe, for example in the peripheral Member States.
It is therefore good that this compromise first of all takes account of different geographical situations, secondly makes it possible to fix the price of infrastructure in ways that accurately reflect the cost to national economies and, thirdly, makes it possible to have different tolls for different euroclasses. This is important in countries where long distances and light traffic mean that it is never possible to bring about a situation in which costs are fully covered. I think, then, that the compromise is acceptable, since it takes account of countries in Europe’s outer circle. Thank you, Madam President, and thank you everyone for your constructive work over a long period.
Madam President, first of all, I should like to express my deep respect to the rapporteur for her work on this truly difficult job. The current status of discussions on the infrastructure costs directive is more or less satisfactory. The most welcome results are primarily due to the pressure by Parliament and the Committee on Transport and Tourism and, within our institution, to the refreshing, committed approach of the rapporteur and also, in particular, my fellow Members towards the left and in the centre of this House.
In any case, the ‘Eurovignette Directive’ signifies a decision for the future, which we see as moving towards a more people-friendly and environmentally friendly transport policy, as indeed it must. In this regard, it is of course essential that the Directive be usable – apart from the peculiar German derogations for lorries weighing 3.5 tonnes or more mentioned by Mrs Lichtenberger – and that tolls be permitted not only on roads forming part of the trans-European transport network, but also on diversion and parallel routes.
In particular, however, the inclusion of external costs was much more important and indeed should have progressed faster. This would have been a major step; one that we unfortunately failed to take.
Madam President, I should like to pay tribute to the rapporteur, Mrs Wortmann-Kool, for her excellent work.
This directive is of key significance for road hauliers. This is firstly because we are taking a step that is little short of historic, by putting an end to the era of free roads in Europe. Secondly, we are introducing charges that are in proportion to road usage. Thirdly, the directive will mean extra costs for road hauliers. At the same time, however, the directive is crucial as a source of funding for road construction. This is vitally important for the new Member States, including my own country, Poland.
The directive is absolutely essential for the sustainable development of branched transport infrastructures. I should like to remind Commissioner Barrot, however, that we must carry out a systematic impact assessment for this directive. This assessment should cover both the directive’s impact on hauliers and on the road haulage market, and its impact in terms of furthering our goal of increasing the market share of railways.
Madam President, I warmly congratulate Mrs Wortmann-Kool on her tenacity and flexibility, which are the greatest virtues in terms of achieving fair and balanced agreements such as the one that is being presented to us. I would also like to congratulate the Council and the British Presidency on their dynamism and on the efforts they have made to achieve a good agreement. We would like the same kind of results to be achieved in other fields as well.
It is also proper that I should congratulate the Commission and, if Commissioner Barrot will allow me, I would like in particular to congratulate the Director-General, Mr Lamoureux, who will be greatly missed and whose great contribution we wish to acknowledge. The truth is that the impressive European achievements and progress in the field of transport now carry his mark. We thank him in particular.
With regard to the Eurovignette, we welcome the political signal represented by breaking the taboo of external costs. It is a small step, certainly, but it is essential to the future. We are impatiently awaiting the Commission’s study and we hope that it will be credible and acceptable to everybody, and also to the outlying countries, whose special circumstances and distances we hope will be taken into account.
Madam President, Minister, ladies and gentlemen, I would like to thank Parliament as a whole for this rewarding debate, which has confirmed the broad support that the compromise negotiated between our three institutions enjoys today. I would like to congratulate everyone, more especially your rapporteur, on this outcome, which represents undeniable progress, although I know that some of you would have liked to obtain even more.
This agreement is an important step forward and, thanks to Parliament, the next stages for the formal internalisation of external costs have been defined. The Commission will have to model the best approach to this question, and then it will make an evaluation to analyse its impact. It will do this over the next two years. The Commission will use that analysis to make whatever proposals seem appropriate so that external costs can be borne internally.
This agreement is in keeping with our strategy for sustainable development while encouraging our economies to be competitive and guaranteeing the principle of equity: if the user pays, he must not pay twice. Moreover, the sums raised will, so far as possible, have to be used for sustainable transport. One of you spoke of a compromise, but it is a compromise that may be considered a commitment. That is the word I will use. For me as Commissioner, this compromise is a commitment for the future, a commitment to work for a mobility compatible with the demands of sustainable development.
The debate is closed.
The vote will take place on Thursday.
The next item is the report (A6-0317/2005) by Mr R. Evans on behalf of the Committee on Transport and Tourism on the proposal for a regulation of the European Parliament and of the Council concerning the rights of persons with reduced mobility when travelling by air (COM(2005)0047 – C6-0045/2005 – 2005/0007(COD)).
. Madam President, ladies and gentlemen, once this regulation is adopted, it will bring about a considerable improvement in conditions for our fellow citizens with disabilities or reduced mobility. It aims to protect the rights of passengers when travelling by air and the major principle of our Community policy on non-discrimination against disabled people and those with reduced mobility.
I would like to thank the European Parliament, particularly your rapporteur, Mr Evans, who cooperated with the Council and the Commission to facilitate the speedy adoption of this proposal. This is not the only initiative that aims to improve protection for people with reduced mobility in the transport sector: the Commission has made a commitment to look into the need to improve and guarantee these same rights in other modes of transport. People with reduced mobility must be guaranteed appropriate assistance, regardless of where they are going, and regardless of what mode of transport they are using.
The Commission has already put forward a proposal for rail passengers and I intend to do the same for people with reduced mobility who use maritime transport and international coach transport. I think, Mr Twigg, ladies and gentlemen, that in 2005 we really have made progress to the benefit of all people with reduced mobility, thus helping them to truly feel part of the European Union.
The proposal before you today meets this objective of non-discrimination. It aims to set up ways of prohibiting operators from unreasonably refusing to transport people with reduced mobility by denying them the assistance they need. In this proposal, to be presented on 16 February, the Commission is pursuing four aims: there must be no discrimination against people with disabilities or reduced mobility; they must not be directly charged for the assistance they receive; this assistance must comply with a set of minimum standards and must be seamless; and responsibility for providing such assistance must be given to those best able to provide it – airports and airlines.
In order to achieve these aims, assistance on the ground, around and within airports, remains the responsibility of the airports, while the air carriers must be obliged to provide assistance on board aircraft.
Ladies and gentlemen, assistance for people with reduced mobility must not be watered down. It must be organised by a single body responsible for ensuring that it is applied comprehensively, consistently and effectively. In terms of concrete implementation, the proposal includes all the flexibility needed to design appropriate solutions for the airports and airlines.
As you know, the Transport, Telecommunications and Energy Council agreed on a general approach to this proposal in October. Thanks to Parliament’s constructive contribution, we hope that this important text can be adopted quickly, so as to provide disabled people and those with reduced mobility with the real possibility of assistance, throughout Europe. That demonstrates the importance of this text in terms of society and solidarity.
I would like to thank you in advance, Madam President, ladies and gentlemen, for acting to ensure that we can give this advance as a gift – if I may put it that way during this festive season – to all disabled or elderly people and to everyone with reduced mobility, so that they can make use of all our modes of transport, just like able-bodied people.
. Madam President, I congratulate the European Parliament for bringing this important proposal from the Commission to a speedy and successful conclusion. This regulation, on the rights of disabled people and those with reduced mobility when travelling by air, will make a real improvement to the lives of those members of our Community, by giving them the security to take full advantage of the opportunities for air travel – for business and leisure – which have so transformed our world in recent years.
I particularly congratulate Mr Evans, the rapporteur, for his hard work and dedication in steering this dossier so fluently along its legislative path. It is a fine example of how, when a legislative proposal offers real and tangible benefits to the citizens of the Community, the institutions can collaborate effectively to ensure that these benefits are delivered in the shortest possible time.
For the first time, this regulation sets out in clear terms what assistance disabled persons and those with reduced mobility are legally entitled to expect from airports and airlines and under what conditions. By placing a clear responsibility on airport managing bodies to organise the necessary assistance for disabled passengers from the time they arrive at the airport until they board the plane, the regulation will give disabled persons travelling by air the assurance that their needs will be met seamlessly by one responsible body, backed by the force of European law.
Of course, many airports and airlines already provide excellent services to disabled people and are rightly proud of their achievements in this area. The regulation recognises that fact by explicitly providing that airport managing bodies may, while retaining their overall legal responsibility, contract with other bodies, including airlines, to deliver services on the ground. Thus, those airlines that already deliver a high level of service to disabled passengers should be able to secure contracts with the airport managing bodies to enable them to continue to do so.
In short, I consider that this regulation pulls off the difficult trick of ensuring that disabled people get the legal right to an acceptable standard of service when travelling by air, without placing undue and onerous burdens on the industry that has to provide these services.
I congratulate all concerned.
. Madam President, I am very pleased to be able to present my report to Parliament tonight, the first major piece of disability legislation for air travellers. I should like sincerely to thank the shadows, the Parliament and Group staff, my own staff, the Commission, the various disabled organisations and aviation groups with which I have been privileged to work and the UK Presidency, without whose sterling efforts my anticipated historic first reading agreement would not have been possible.
Too many people – the elderly or those with disabilities – complain of being neglected or, worse still, maltreated at Europe’s airports. Fundamental rights for disabled passengers when travelling by air ought to be something we take for granted. However, the reality can be very different. One example is Ryanair and the insulting manner in which it treats disabled passengers. It is probably the best-publicised culprit, but there are plenty of others and not just the low-cost carriers.
Madam President, you and I were speaking recently about your issues with Lufthansa; I have had other issues with Iberia, to name but two. Only yesterday, on my flight to Strasbourg, Air France blamed the one disabled passenger for the one-hour delay in boarding people. Of course, against this, as Mr Twigg has said, many people’s experiences are positive, and many airlines and airports offer a good service.
However, it was against a background of complaints and a service which can at best be described as patchy that, earlier this year, as the Commissioner said, his Commission presented proposals for improving the rights of persons of reduced mobility, to which, despite some opposition early on, I am very pleased we have now been able to add disabled people.
During its passage through the European Parliament I have also been pleased to be able to present other improvements. Most importantly, ensuring that the proposal is for a seamless service for passengers, from any point of arrival at any of the airports in the European Union, to destinations – including transfers, which are often the most traumatic experiences for people.
At my suggestion, the committee also amended the Commission text to give airports the overall responsibility for ensuring an efficient and effective service with, as Mr Twigg again mentioned, the ability to contract it out if they so wish.
I am also very pleased to be able to amend the proposal to allow guide dogs or service dogs on long-haul flights, because I am advised that the owners of those dogs are in the best position to judge how long a flight the animal can cope with.
In the report we also requested that planes and airports be better designed in consultation with disabled people’s organisations and that the airport and airline staff be given real disability awareness training. In addition, I think there is a real need for reservation systems, including websites, to be much more user-friendly and effective. The aim is to ensure that people with reduced mobility and disabled passengers enjoy the same rights when travelling by air as you or I, without incurring any additional costs – the costs being spread across every passenger handled by the air carrier and included in the price of the ticket.
Airline statistics suggest that up to ten million passengers in this category are assisted at Europe’s airports every year. Therefore, it is essential that the guidelines are clear and agreed at European level. It would be pointless if one or a few of the 25 EU Member States had good legislation and the others had poor legislation or none at all.
Travelling by air is now almost as common as travelling by car, with up to half the population expecting to fly at least once a year. Without this sort of watertight legislation, some airlines will look for loopholes to avoid providing for disabled people and those who need a little extra help at busy airports where the distance from check-in to the boarding gate can be up to a kilometre. Many airlines have made improvements under a voluntary agreement. However, without proper legislation, there will always be some who, by negligence or indifference, ruin the holidays or trips of vulnerable people.
I hope colleagues will support this proposal, because it is long overdue. It is much anticipated and, above all, it is a good news and positive European story. I repeat my thanks for the incredible endeavour of the UK Presidency, because I know the vast amount of time and effort that has been put into it. I thank the President-in-Office warmly for his presence here tonight at nearly 10.10 p.m. All 25 EU governments and all the major parties in the European Parliament are in support of this package that will be presented. We should be very proud when we vote on this report on Thursday and achieve, as I hope and expect, an agreement at first reading.
Mr President, ladies and gentlemen, we have recently seen the latest in a long series of examples of discrimination against a disabled passenger by a low-cost airline. This is a situation which, regrettably, is recurring with worrying regularity and which requires this regulation to be approved urgently.
Thanks to the hard work of the rapporteur, Mr Evans, and to cooperation by the Council and Commission, we have achieved a good compromise which will allow us to approve the regulation at first reading and to have it implemented rapidly. This is an important regulation for disabled and elderly passengers as it guarantees a series of fundamental rights. Firstly, it enshrines the right to assistance free of charge and prohibits any refusal to allow passengers with reduced mobility to embark. It will put an end to abuse and discrimination. Secondly, it identifies the airport operator as the single point of reference with general service responsibility to which passengers can turn, and will also enable those airlines which have hitherto provided high-quality assistance to continue to do so, on condition that they comply with the standards set out in the regulation.
Rules are set for providing uniform assistance for all, irrespective of the size of the airport. Assistance must be guaranteed from the point of arrival outside the airport, not only from the check-in desk as is the case today. Compensation will be payable in the event of loss or damage to wheelchairs and other equipment, and there is provision for mandatory training for staff providing assistance. Information must be available in a form accessible to all and the protection of privacy will be assured. These are fundamental guarantees to protect the right to mobility without discrimination, and it is therefore an important step forward in the defence of human rights, of which the European Parliament is the guarantor.
. – Madam President, ladies and gentlemen, if a regulation is concluded at first reading, the rapporteur deserves double the praise, especially if it was not a very easy one.
The unacceptable practice of some airlines of refusing carriage, on cost grounds, to people with disabilities will be impossible in future. There will be comprehensive, uniform rules at European level for the rights of air passengers with disabilities or reduced mobility; which represents great progress. This is a further step towards the passenger rights for all modes of transport that are so important to us. It will also enable us to take due account of demographic development in our countries and of the increasing mobility of the European public. In future, airport operators will bear clear responsibility for the services to be organised. Some airlines have already put such services in place themselves, and any solutions of theirs that function well will continue to be possible, by agreement and subject to contractual rules.
. – The proposal tabled by the European Commission on the rights of persons with reduced mobility when travelling by air was timely, and I, as a shadow speaker for the Liberal and Democratic Alliance for the Europe Group of the European Parliament, agree in principal that the rights of persons with reduced mobility when travelling by air should be regulated on the European Union level.
It is no secret that disabled persons and persons with reduced mobility are discriminated against in respect of other passengers, not only whilst booking flight tickets but also when boarding planes. Therefore, I believe that implementation of the new directive will prevent such discrimination. I also believe that by approving this report we will ensure equal travel possibilities for disabled persons and those with reduced mobility and will regulate the provision of such services at the European Union level. Persons with reduced mobility will no longer be groundlessly refused to book a flight or board a plane. Furthermore, specially trained personnel will provide such persons with assistance tailored to their personal needs, and, most importantly, such services will be provided free of charge; the responsibility will lie with a single institution which will ensure that such services are provided continuously and to a high standard.
I congratulate Mr Evans and I thank him for the possibility of constructive cooperation. I believe that the compromises achieved will contribute to passing the legal acts at first reading.
. Madam President, ladies and gentlemen, the difficulties faced by disabled persons – those with a sensory or physical incapacity – on flights could have filled whole books. We knew of and were familiar with these difficulties. In fact, it is a sad reflection of a society that it has to pass its own directive to clear the obstacles to the journeys of people who are disadvantaged enough in their lives as it is.
I should like to thank my colleague Mr Evans. He has done a tremendous job, and we enjoyed a marvellous working relationship. I should also like to thank the organisations representing disabled persons, which stood by our side and gave us good tips. In addition, I wish to ask the Member States to drive the implementation and entry into force of this directive forward as quickly as possible at airports, in particular, and make it a real Christmas present.
– Madam President, the Committee on Transport and Tourism succeeded in reaching a compromise on the issue under discussion, which was made abundantly clear in Amendment 49. Disabled people and people with reduced mobility have the same rights as the rest of the community to freedom of movement, freedom of choice and non-discrimination. These rights extend to all areas of people’s lives and air transport is no exception.
All subsequent content stems from this positive principle and we welcome this, not least the extension of the original plans to cover not only those with limited mobility but also people with physical or mental disabilities, something that deserves to be highlighted.
This extended concept could be more stringent for operators or lead to further costs, but the problem is not the people’s problem, and must not be seen as such, but should be viewed as part of a broader need to ensure accessibility to infrastructure, transport and services, for which fair solutions must be found. Ladies and gentlemen, one does not remove barriers by creating other barriers. We must therefore congratulate the rapporteur on his ability to broker compromises in adopting amendments, for example those relating to the distribution of responsibilities between airports and airlines. The report acknowledges that there are airlines already offering this service to a very high standard, an aspect that often sets them apart from their competitors, and at no extra cost.
Madam President, I have two more brief remarks. I wish firstly to highlight the attention to detail in the drafting of the proposal; the changes made to the Regulation certainly make it more difficult to practise discrimination. Secondly, I would like to praise the explicit introduction of the principle of transparency in the calculation of attendance rates charged by airports to the airlines, which will ensure proportionality and direct correlation with the actual service provided. To conclude, I welcome this report and congratulate Mr Evans and those who helped him to reach the excellent compromise.
Madam President, I believe that disabled people with reduced mobility in the European Union — this being something that we will all experience sooner or later — have been extremely lucky to have a Labour rapporteur, Robert Evans, and a British Presidency of the Council which, in a laborious — not to say labour — fashion, have been able to invite them on board without discrimination and with guaranteed facilities.
In close cooperation with the Commission, which, we must acknowledge, is doing exemplary work in terms of facilitating access for disabled people to all forms of transport — they have already done so in the case of trains, now aircraft, and tomorrow buses — have succeeded in drawing up rigorous legislation, which is demanding but applicable, and suited to the new circumstances of the airports and companies.
To put an end to all kinds of discrimination and to propose legislation that shows solidarity will move us further in the direction of a more social, accessible and democratic Europe.
We in the European Parliament recently received a group of visitors made up of blind and disabled people, belonging to ONCE, the largest Spanish organisation in this field, which acknowledged not just that their opinions had made an active contribution, but that this experience had convinced them that the European Parliament and the European Union are working seriously for the citizens.
Madam President, Commissioner, ladies and gentlemen, with this legislation, we are most clearly deciding on the rights of more than 50 million Europeans with particular needs when travelling by air. We may even be deciding on our own lives, as anyone could be affected – whether it be as a result of an accident or of illness. In fact, we shall probably all be affected; that is to say, as a result of old age. After all, we all want to live to old age. We do not want to be old, however, and certainly not to do without mobility.
I am confident that we shall succeed in pushing through equal opportunities and non-discrimination for travel, too. We are starting today with air transport, and tomorrow we shall be discussing similar aspects in rail, bus and waterborne transport. I am proud of the European Union for creating – in the shape of this regulation – the first legislation especially for people with disabilities. The proposal provides that an air carrier or tour operator may not refuse to accept a reservation for a flight on the grounds of reduced mobility of the passenger. It does, however, permit certain exceptions. For example, the reservation can be refused if the size of the aircraft or the absence of cabin crew do not permit the carriage of persons with reduced mobility. In that case, however, the person concerned must be offered alternatives.
The second key point in the proposal after the carriage obligation consists in the establishment of the quality and quantity of high-level assistance. In future, this will also – but not exclusively – be available from the airlines operating out of EU airports. It is good that there is a consensus that the cost of particular services for air passengers with disabilities or reduced mobility must be shared equally by all air passengers. I would ask my fellow Members to support the Evans report tomorrow.
. Madam President, Mr Twigg, ladies and gentlemen, I would like to thank Mr Evans once again for his excellent work and I would also like to thank the Committee on Transport and Tourism. The amendments proposed enhance the Commission’s objectives. They enable us to put the emphasis firmly on the need to prevent any discrimination against people with reduced mobility and on the need to assist them when they travel by air, throughout Europe. These amendments serve to clarify the text by reaching a compromise that is positive for everyone, and I would also like, Mr Twigg, to thank the Council for having enabled us to reach an agreement at first reading.
The Commission accepts all of the amendments in this compromise. It also adds a statement, enabling it to confirm its commitment to look into the possibility of extending the rights of passengers with reduced mobility to compensation if their wheelchairs, the equipment enabling them to be mobile, is damaged, destroyed or lost when being transported.
I would like to thank Parliament one last time for its support and I must say that the text you are going to adopt will have a practical impact on more than 40 million people with reduced mobility in Europe, a figure taken from the communication that Commissioner Špidla has just published. That is all I have to say, Madam President, and I would add that it is now up to the Commission and to the Commissioner responsible for transport to ensure that this text is properly implemented. I do indeed commit to doing so following the excellent work done by Parliament and the Council.
The debate is closed.
The vote will take place on Thursday.
The next item is the report (A6-0378/2005) by Mr Kristensen on behalf of the Committee on Internal Market and Consumer Protection on the promotion and protection of consumers’ interests in the new Member States (2004/2157(INI)).
Madam President, Commissioner, I was very pleased to be rapporteur for this report. Consumer protection and consumer policy in general are important issues, and I am also pleased that the European Parliament is involved in putting them high on the political agenda. A large proportion of the work that goes on in the EU at the moment is of course about getting the internal market to operate more smoothly when it comes to both goods and services. It is ultimately for consumers that companies produce goods and services, so it is quite crucial to competition in the internal market that consumers make demands of such goods and services. In order for them to do so, it is essential, firstly, that consumers know what demands they can make of companies and that they be used to being percipient and critical when they shop. Secondly, it is important for consumers to have the right channels available to them for making these demands.
In this connection, it is crucial that we turn our attention to the new Member States. Just as there are big differences from one old Member State to another, we cannot, of course, lump the ten new Member States together. There is, however, no doubt that what might be called consumer culture tends generally to be weaker in many of the new Member States than in many of the old ones.
Consumers are often not especially demanding with regard to the quality of the products and services they buy, and institutionalised procedures for complaining about defects in, or problems with, products or services either do not exist or exist to only a limited degree. If we are to change this situation, it is essential that we try to strengthen consumer culture. There are several places where intervention is possible. I believe that one of the most important things to do is to direct our attention to the consumer organisations.
In many of the old Member States, independent consumer organisations play a central role in placing consumer issues on the political agenda and in helping and representing consumers in disputes with businesses. The consumer organisations are, unfortunately, often very weak in the new Member States, and they therefore rarely constitute the necessary counterbalance to businesses and governments. One major problem in this context is the consumer organisations’ lack of financial resources. Only in a few countries does the ministry responsible make resources available and, in those cases in which financial resources do exist, the amounts are often very small. Over and above government funding, another possibility is EU funding for projects through the Commission. The conditions for winning a tender or obtaining support from the Commission are, however, very strict and, at least in a number of cases, it is difficult for the consumer organisations to meet the Commission’s requirements.
A second problem is that the political influence of consumer organisations is often quite limited. This can be explained in a number of ways. Firstly, many organisations have difficulty securing enough support from the public, due both to their weak economic situation and to the public’s relatively low awareness of consumer issues. Secondly, there are often not very many formal channels through which the NGOs can influence the political decision-making process. Moreover, there are great differences as to how consumer organisations in the new Member States are structured. Often, there exist many small consumer organisations, competing against each other instead of pulling together. It is very difficult for the organisations to convey their views with sufficient force in the decision-making process and, thus, in the public debate.
Moreover, there is the problem that most consumer organisation employees work as volunteers. Undoubtedly, they are enthusiastic, but they are difficult to hold onto in the long term. These are problems that we must sort out if the internal market and consumer protection are to operate at their best. Responsibility for solving these problems is not located unambiguously in the one place. The governments of the new Member States have a responsibility for taking consumer issues far more seriously than they do at present and, at the same time, for providing the necessary support to consumer organisations. It should be understood, however, that a high level of consumer protection and an efficient market economy are not mutually exclusive but are, on the contrary, dependent on one another.
At the same time, the Commission and the other EU Member States have an outright political responsibility for giving priority to these issues, especially in the new Member States. It is a responsibility for taking the lead and ensuring that consumers become more aware of their rights and role as consumers in the internal market. Last but not least, the consumer organisations in the new Member States also have a responsibility themselves. I would therefore hope that we might have a constructive debate on the report. I think that we have a good opportunity for strengthening the consumer organisations in the new Member States.
. Madam President, I shall try to be as brief as possible. Usually I am the last on the list in these late debates, so I know exactly what we are talking about!
I would like to begin by thanking and congratulating Mr Kristensen and Parliament for this initiative. It is very important to identify the special situation regarding new Member States and consumer protection. Even though a lot has been done already, and I will talk about that later, a lot still needs to be done. We have come a long way, but extra effort is still needed. I know that some of you have already heard me speaking to the Intergroup, but I shall echo what I said here with one word: how? How are we going to do all the things you are suggesting? Most of them I agree with, and we are going to try and see how we can adopt in practical terms, but the problem is that to do all those things we will need adequate funds, and that is a problem.
It is true we have reached a very high level of legislation. This is a fact. But there will always be room for improvement. As you know, we have the review of the very soon, but at the same time we have reached the point where we need to enforce, to implement. This is usually done through training, education, capacity-building – largely through consumer organisations. This is even truer for new Member States. The question is how this is to be done without sufficient funds.
We have a more demanding situation now. We now have 25 Member States, soon to be 27, and not 15 Member States. Yet at the same time, in practice, we will have fewer funds than we had for the EU-15. Based on last week’s latest proposal on the budget, if we fund the European Food Safety Authority and the European Centre for Disease Control, as envisaged in the programme, there will be no money left for anything else. New Member States or old Member States, new initiatives or old initiatives, we will not have any funds left. Therefore, we will have to re-evaluate our priorities and limit the areas in which we are going to work to make sure that we make an impact with the limited funds we will have.
It is true that we have a lot to do in the new Member States, but we have gone a long way. There are very interesting suggestions in the report. We will try to find the best ways to apply them. However, I can tell you that we have already achieved a lot: we offer training courses especially for consumer organisation staff in new Member States. More than 60% of the trainees come from new Member States. We give priority to calls for specific projects. EU co-financing is higher and the criteria are more favourable for the new Member States. We have already had information campaigns in Poland this year and will have them in the Czech Republic, Slovakia and Slovenia next year.
With regard to European consumer centres, which are very important institutions – you have supported the idea many times – we already have them in seven out of the ten new Member States and next year will be establishing them in Hungary, Slovenia and Slovakia. We will continue in the meantime to work on finding the means to make operational some of the calls in Mr Kristensen’s report. To do our job properly, we will need to have the right data and information. We will need to have objective criteria to be able to evaluate and assess the situation in each Member State and, in particular, in the new Member States.
Finally, I have to say that we have limits: not just financial limits, but also competence limits. What we do complements but does not substitute for national responsibility and national initiatives. Many aspects, such as the financing of the day-to-day operations of national consumer organisations, are the responsibility of national governments. That is the main reason why I always emphasise in my meetings with the ministers responsible for consumer protection that consumer policy has to become a priority. I believe that Members of the European Parliament can also play a very important role in this respect.
I shall conclude by making two points. Firstly, I can assure you that in the consumer strategy we will bring forward in 2006 there will be a more detailed, elaborate proposal that we will develop and present to Parliament. It will give a greater focus on new Member States, taking into account as many of the suggestions in the report as possible.
I should like to announce to the House something that you may find interesting. We have circulated a questionnaire. We are building a country profile for all Member States in the consumer protection area, containing all the data on the situation, and this will be published on the website. This will make it more transparent, so that both consumer organisations, Members of Parliament and anybody interested will be able to see. If there is anything incorrect, I would be very happy to know, because most of the information will be given to us by the Member States. But at least it will be the first step towards being able to compare the situation between the various Member States.
I will stop there. I apologise if I have spoken for too long. I will now listen with great interest to the debate.
Commissioner, you do not have to apologise. You were very precise and it was very interesting. I can assure you that Mr Barrot spoke for much longer!
. – Commissioner, I found your words most encouraging, and I would merely like to stress the importance of this report in terms of raising confidence in the internal market. Consumer protection and the internal market are intrinsically linked. According to the analysis carried out by my colleagues in the CPP, the new Member States came under pressure during the accession negotiations to make their consumer protection laws more modern and in some areas more stringent than those of the old, and in particular the founding Member States. It also came through in our discussions in committee that politicians on both sides were unaware of this. It is clear to all, however, that the crucial difference lies in the level of consumer culture between old and new Member States. The citizens as customers are unaware of their rights and do not assert themselves sufficiently in this regard. Given that over the past 40 or 50 years they have not been used to fighting for their rights, the provision of information about such rights and assistance in claiming them, both in and out of court, are the key elements of the implementation of consumer protection, as the Kristensen report emphasises.
Consequently, citizens in the new Member States are also easy prey to unscrupulous business practices, even from the old Member States, in which such practices are not permitted and where there is in fact a more highly developed consumer culture, for example the restriction of users' rights in the case of goods covered by intellectual property protection, attempts to distribute untested goods from non-EU countries, and so on. In the report, we urge the Commission to establish measurable quality indicators for the purpose of benchmarking, because we feel that in order to ensure high quality it is extremely important – and this is not only true of the new Member States – to establish publicly objective standards.
I would also like to highlight the fact that consumer organisations differ from those in the old Member States and that there is a need to enable them to allow for the work of volunteers ...
.   Madam President, ladies and gentlemen, I should like to thank Mr Kristensen for his outstanding report, which really does address exactly the right issues. He has shown a great deal of creativity in drafting this report, which provides us with many excellent starting points, as Mr Kyprianou has just confirmed.
In my opinion, it is crucial that a high – and indeed an equally high – level of consumer protection be achieved in all EU Member States. This is the goal we must set ourselves, and this is why the idea of a consumer culture is exactly the right place to start in order to demonstrate the need for us to ensure a high level of awareness of consumer rights in all Member States, in order for citizens to be able to demand these rights, which is a prerequisite for achieving this high level of protection in reality.
.   Madam President, our group very much welcomes this own-initiative report, which is of great value. It will allow Parliament to send an important political message to the Commission, as well as to the Member States, to industry and to the public. Consumer protection organisations and consumer rights belong to the European Union’s key fundamental values. I am delighted that the fruits of many years of work in the 15 old Member States, which are now taken for granted in these countries, are also to be reaped by the 10 new Member States, in line with the principles of partnership and solidarity. At the same time, however, the old Member States could learn a lot from the new Member States in this field. I would also call on the old Member States to ensure that consumer protection continues to be given its due priority. Budgetary cuts, such as those planned in Thuringia, for example, send out the wrong message. We should be doing exactly the opposite, and ensuring that the voice of consumers is heard more clearly during our decision-making processes.
. Madam President, this report foreshadows the recruitment and subsidy of selected consumer agencies with a view to promoting the EU’s consumer product legislation and preparing consumers for the adoption of the euro. In other words, the EU institutions are planning to use taxpayers’ money to hire advocates of their own policies. This is nothing but a propaganda exercise of the worst kind because in this way, the state becomes both judge and plaintiff, and independent thought or opposition becomes an underground activity.
Is there no substantial understanding of the dangers of this among the Members who sit here now, or in Parliament as a whole? Are they so utterly blind to all but the cosy platitudes of the EU’s carefully engineered, hugely bribed sectoral lobbies? Mr Kristensen’s contribution is scarcely more than a tiny pebble in a landslide of such similar instruments, but it illustrates well enough what is going on.
One day Members who now gape at me uncomprehendingly will experience the icy chill up the spine that I experienced today, and the sooner the better.
I have said on many other occasions that if the EU was the answer, it must have been a silly question. We can now also see how very dangerous it is.
Madam President, I should like to thank the rapporteur most warmly for his excellent report, which is first and foremost a key political message to the European Commission, to the governments of the Member States, to the business world and to consumers.
We must not forget the specific conditions in the new Member States when formulating European consumer policy. The report contains comprehensive descriptions of the situation and standing of consumer organisations in these countries. Their consumer organisations are only just starting to gain a foothold in the internal market, and they are plagued by a constant lack of money and expertise. It is therefore crucially important for the various groups and institutions providing funding and training, with the aim of ensuring that strong and independent consumer organisations can be set up, to join forces. At the same time, we should not forget that consumer organisations in many new Member States are financially dependent on the state, which means that we can hardly expect them to be independent. It is for this reason that the proposal to simplify EU funding and to make it more flexible is entirely justified. In addition to funding, further important fields of action include the training of staff, the establishment of umbrella organisations and the setting up of twinning projects and other projects, such as those involving the provision of advice. Measures of this nature will help to strengthen consumer organisations, and consequently to raise public awareness and to promote a consumer culture.
I should like to conclude with one last comment to the House, regarding the provision of information to consumer organisations and the maintenance of contacts with these latter. As a new Member of the House, and as a member of the Committee on the Internal Market and Consumer Protection, I have to admit that I am only just starting to make contact with consumer organisations in my own country and work with them. These organisations often have no access to up-to-date information or to the Internet, which makes it a great deal more difficult for us to keep in touch. I therefore believe that it would be a very good idea to publish monthly magazines targeted at the new Member States and containing analyses of current EU consumer policy. This is in fact one of the proposals made by the rapporteur in his report.
I too welcome the report of Mr Dam Kristensen, and I recommended that the report be translated and sent to all members of national Parliaments in the new Member States, because it indicates that considerable assistance can be given to new Member States even without money. This report could be an action plan standard for new Member States. At the same time, I obviously agree with Commissioner Kyprianou that the resources available to us are not sufficient, and I am deeply convinced that our most important task is to include consumer protection issues in the compulsory curriculum for very young children (I also say this as the mother of three children). Therefore I congratulate Mr Kristensen and ask the Commissioner to treat the issue of consumer protection as part of the development process of the internal market in new Member States, as the internal market cannot operate in a balanced manner if consumers in Scandinavian and Eastern European countries cannot exercise their rights to the same extent.
This report is historically the first to deal with consumer protection in the new Member States. As a Member representing Slovakia, I would like to thank the rapporteur for a fine and consistent report, and also for his cooperation.
With reference to the report, I would like to mention the satisfactory results achieved by the new Member States in transposing and effectively applying Community legislation in practice. A good example of this would be the swift implementation of a directive dealing with certain aspects of the sale of consumer goods and related guarantees. On the basis of this directive, sellers in the new Member States provide consumers with a minimum two-year guarantee for the goods sold since accession to the European Union.
To my surprise, sellers in Belgium and France, for instance, provide no such guarantee, and consumers are not informed of their rights. The reason for this situation is a lengthy delay in the implementation of this directive in certain EU-15 countries. Some of them have implemented it only after a ruling from the European Court of Justice, and awareness of it is still poor among sellers and consumers.
The key point of this report is its emphasis on the financing of consumer organisations. Despite lack of funding, consumer organisations in the new Member States make considerable efforts, mainly through volunteers, to improve consumer culture. They contribute greatly to the education of young people in schools and encourage them to form good consumer habits. For instance, the Consumer Diary is an excellent activity that is helping young Europeans understand their consumer rights and obligations. I am convinced that only professional organisations of a high standard focusing on the protection of consumer rights and supported by sufficient funding will be able to bring about the development of a European consumer culture without borders.
. Madam President, in the strategy for 2006 we will have special initiatives for the new Member States, taking the report into account.
It is a basic policy that consumer protection is an integral part of the internal market and we cannot have completion of the internal market without consumer confidence and consumer protection. Therefore, I emphasise to those Member States that usually need more encouragement that this is also an investment, not just a human rights obligation that we owe to our citizens. We also make an investment in the growth of the economy by investing in consumer protection.
The situation in the consumer organisation area is problematic in many new Member States. Some Member States have too many organisations – about 100 – while others have too few. Therefore, without interfering with the right of assembly or with private rights, we need to encourage stronger organisations, maybe federations, but this is something on which we can only advise; we cannot enforce it. That applies to financing too. The responsibility for most of the financing of the operational costs of the consumer organisations lies with the national governments. We can encourage, we can suggest, we can try to convince, but it has to be decided by the national governments. The European Consumer Centres, which play a great role, can carry out that function. I am happy that, by next year, all the new Member States will have their own European Consumer Centres.
I agree that the issue of volunteer work is very important for the consumer organisations. In our calculations, when we award projects, we take volunteer work into consideration as part of the contribution in kind. In that way, we help the organisations cover their part of the contribution to their financing through this volunteer work, which is a great help to the consumer organisations.
On training, we can train the trainers. We can train the permanent staff of organisations who have to train the volunteers. As regards logistical – and especially language – problems, we do not have enough specialised people who can train in all the languages. So we train the consumer organisation staff who then can train volunteer workers.
I agree with Mr Kristensen’s suggestion that we have to remind ourselves that the new Member States have no derogation on joining the eurozone and adopting the euro. If this is an obligation for new Member States, we might as well work with them and their citizens so that they can properly prepare, and in a timely fashion, for the adoption of the euro.
With regard to education, I agree. We have the Consumer Diary, as you know, which is distributed in schools. It was very well received. I have figures from the new Member States. Of course, there is still room for improvement next year. I encouraged the Ministers for Education to increase the number of diaries that will be distributed to schools and students. Hopefully, we will soon be introducing the concept of a Masters Degree in consumer protection, which will be an incentive for young people to study this specialised area.
Once again, I congratulate the rapporteur and thank him for this interesting debate.
The debate is closed.
The vote will take place on Thursday.
The next item is the report (A6-0281/2005) by Mr Lehideux, on behalf of the Committee on Development, on the proposal for a regulation of the European Parliament and of the Council establishing accompanying measures for Sugar Protocol countries affected by the reform of the EU sugar regime (COM(2005)0266 – C6-0210/2005 – 2005/0117(COD)).
. Madam President, on 24 November the Council reached a political compromise on the reform of the EU sugar regime. From the beginning of the reform debate, the Commission has been well aware that any reform leading to a more market-oriented sugar regime will require the Sugar Protocol ACP countries to adjust. The Commission is committed to helping those countries through this adjustment phase and has therefore proposed accompanying measures.
Before drafting the proposal for a regulation on accompanying measures for Sugar Protocol countries, the Commission had produced an action plan setting out the principles of its proposed support for the Sugar Protocol countries. Discussions have taken place with the ACP countries concerned and this assistance scheme is designed to respond as closely as possible to the needs identified by the countries themselves. It recognises the diversity of impacts between countries and offers support both to the sugar sector and to strengthening alternative economic activities. Social and environmental mitigation measures are also included.
I congratulate the rapporteur, Mr Lehideux, on his commitment and very constructive engagement in support of the Protocol countries. The Commission welcomes the amendments proposed in his report.
The Commission understands the complexity of the challenges facing the ACP countries concerned. The Commission has proposed EUR 40 million for initial investment in 2006, taking into account the Community’s budget availability and the lack of information on the precise needs, which are estimated at this stage. Substantial additional funding will be provided from 2007 onwards.
The reform of the EU sugar regime will only start being implemented from July 2006 onwards. However, it is important to start supporting the countries concerned from next year onwards, before the maximum impacts of the sugar reform are felt. Anticipating these effects and starting to adapt to the expected changes as early as possible is likely to be the most successful coping strategy.
. Madam President, Commissioner, ladies and gentlemen, the European Union has links with the 18 ACP countries via some very old agreements on sugar. It would obviously be inconceivable to sever these close links brutally under the pretext of reforming our sugar regime, however necessary it may be.
Reform of the CMO in sugar will, of course, have extremely serious economic and financial consequences in countries that have, until now, been able to export to the EU markets. However, its effects will also go far beyond that. For most of these countries, sugar is not just a product like any other. The reform will have an extremely serious social impact in these countries, due to the very special role played by sugar cane cultivation: a social, economic, cultural and environmental role.
Ladies and gentlemen, this is an urgent matter and it is out of the question to wait for the 2007-2013 financial perspective before acting. It is therefore our duty, as you just said, Commissioner, to take measures now that will be applicable from 2006 and may be renewed in 2007 to assist the initial efforts of these countries to restructure their sugar industries or to diversify their economies.
Commissioner, now is certainly not the time for Parliament to make pronouncements on the definitive measures that should be put in place, but allow me to formally request that the measures put to the ACP countries be up to the challenge. In view of conversations I have had with the Council and with the Commission while drafting this report, I can assure you that this request is not simply a rhetorical one.
I would just like to backtrack briefly, if I may. Parliament’s Committee on Development unanimously called for the aid provided by the Commission for 2006, which it considered to be completely inadequate, to be doubled from EUR 40 to 80 million. I bitterly regret the attitude of certain Member States who did everything they could to block this proposal, particularly by refusing to take part in any dialogue on any increase of the 40 million proposed. They would not allow this amount to move by a single euro, and some of them even talked about reducing it. I also find the Commission’s attitude regrettable, as it turned a deaf ear to the incessant and unanimous calls from the ACP countries for a larger sum. The Commission’s refusal to re-examine this figure, which is obviously far too low, meant that the Council would have to take a unanimous decision to increase the proposed amount, which was pretty much mission impossible, despite the efforts of the UK Presidency, I would emphasise.
Unfortunately, I can only regret having been defeated in this very place, during the budgetary discussions. One day, this Parliament will have to take a look at the unacceptable way in which the Committee on Budgets deals with the political priorities issued by the other thematic committees. I really cannot understand how a figure of 80 million proposed by all the members of the Committee on Development can just be dismissed out of hand by the members of the Committee on Budgets.
Be that as it may, we were obliged to accept this arrangement hatched without us. Indeed, in order for this regulation to be implemented normally, and in view of the timescale for examining the action plans to be submitted by the ACP countries, it is vital for it to be adopted at first reading. This situation therefore caught us in an impasse: if we took the risk of pushing through a sum of 80 million, that would have lead to a second reading, which would have threatened the very existence of the text.
True, as I said before, the level of aid is clearly inadequate, but these countries need this money now and cannot be made to wait under the pretext that the Council, the Commission and a number of our fellow Members are not prepared to keep the European Union’s commitments or its word.
Madam President, one time does not make a habit. This attitude is, in my view, a very short-term one. At a time when the EU is taking part in the difficult negotiations at the WTO, tomorrow in Hong Kong, the day after elsewhere, I am afraid that the ACP countries risk remembering how flippantly we have treated them. In conclusion, Commissioner, once this regulation has been adopted, the development of this matter will be in the hands of the European Commission and will ultimately depend largely on the welcome it gives to the projects of the ACP countries. I hope that Parliament will be kept regularly informed, via its Committee on Development, which I would like to thank for its constant support, on developments in this important matter.
.  Madam President, ladies and gentlemen, I should like to extend my wholehearted thanks to Mr Lehideux for his report. Unfortunately, it was all we could manage in the circumstances. By this I mean that we have had to face facts, and to accept that only EUR 40 million will be available to the 18 Sugar Protocol countries as compensation in 2006. Although this compensation will at least be approved at first reading, which we can only hope will mean that it will be paid out in good time, we are all aware that it is nowhere near enough.
Our own sugar farmers, on the other hand, will receive extremely generous compensation, to the tune of over EUR 5 billion. Hundreds of millions more were added at the last minute in order to reach an agreement, with money apparently no object. While I do not begrudge our sugar farmers this compensation in the slightest, I would be willing to bet that our policies will directly contribute to the future political and social destabilisation of some of the ACP countries, most of which are small island states. These countries are prepared to carry out reforms, to diversify and to modernise, but they will struggle to cope if the total subsidies they receive are cut by 36% in four years’ time.
I myself have visited Guyana and various other countries. Nearly two thirds of jobs in Guyana depend directly or indirectly on sugar. It would be impossible for anyone to deal with cuts of this magnitude in only four years, and so no one should be surprised if the country becomes politically or socially unstable. Such instability would be a direct result of our policy-making in this Chamber. I ask for my words to be taken down, so that no one can claim to be surprised when the inevitable happens.
Only 10% of jobs in Jamaica depend on sugar, but the crime rate there is already incredibly high, with 1 400 murders having been committed this year alone in a country that numbers two million inhabitants. If this figure were extrapolated to Germany, it would mean over 50 000 murders, whereas the actual number is only around 300. This is a good indication of the social situation in the country, and if we cause the unemployment rate to rise by a further 10%, then it should come as no surprise if Jamaica, too, becomes unstable.
. Madam President, I should like to say to the Commissioner that we are getting near Christmas and it is a time for giving and generosity, but I think she is getting the message here that EUR 40 million is not very generous at all. If my group supports the report tomorrow it will be with a heavy heart, as the rapporteur has said, because we feel that the EUR 80 million that the Committee on Development voted unanimously for was the minimum. Now we are going to halve that and put only EUR 40 million on the table. We are doing this to get a first reading deal and to ensure rapid disbursement.
It is a paltry sum and even more paltry when compared with the EUR 7 billion we managed to find to support our own producers and companies affected by sugar reform. Perhaps I would not mind so much if I really believed that the money would go to small farmers, but I am not sure that it will. Looking at evidence from the past, I do not believe it will.
In the last two years Tate [amp] Lyle sugar has had GBP 227 million from the CAP budget. Nestlé, in the UK alone, has had GBP 11 million, and even more in Belgium and Holland. I understand that KLM has had money because it put some runways on some former farming land. We need a lot more transparency about where the CAP funds go. French farmers at the moment are getting just 10% of the CAP subsidies. In Spain 18% of the top farmers received 76% of the funding in 2003. We must get away from the idea that it is our farmers versus the farmers in the developing world. As far as I can see, the little people everywhere are not getting very much at all from the CAP at the moment.
To return to the EUR 40 million, it can only be the beginning. I realise this is not your dossier, Commissioner, but I believe you said that there will be substantially more support in the future. If we are going to make poverty history we really must do much more than that in the future.
Many of the 18 protocol countries are not the poorest countries in the world, but they are not the richest either. In fact, they are pretty poor and many of them have just taken the first step on the way to development. I do not think this is the time to pull the rug from under their feet. They need time to adjust to sugar reform and they need money.
When we talk about money we should talk about new money from the EU budget. Let us not talk about taking some money off the development budget to give it to the sugar protocol countries; let us not rob the very poorest to give to the slightly less poor. The Commission President has talked a lot about Robin Hood in the last couple of weeks. Let us not play Robin Hood in reverse. Let us find new money to aid these countries. Let us remember that we have sugar reform and banana reform. These are very small island economies, small states, and they need our support.
I hope the Commissioner will take that message back to her colleagues.
. Madam President, I should like to start by echoing the words of Commissioner Kroes, who congratulated the rapporteur on the sterling work she has done. It is indeed true that a reduction in the sugar price in Europe will lead to a drop in the income of the 18 ACP countries, but the sugar price that they receive will still be twice as high as the world market price. What I see as particularly important is that this extra money will not end up in the pockets of a handful of traders, but will mainly benefit the poorest farmers, the ordinary farmer. That is why the Commission needs to keep us up-to-date.
Secondly, not only is it important for the countries in question to export sugar, but sugar cane can also be used for different purposes. In Brazil, about half of the sugar cane is currently used for the production of alcohol. Well, if cars can run on alcohol there, then so can they elsewhere in the tropics, and I think we ought to offer those countries as much expertise as possible in order to achieve this. Sugar cane can even be used as cattle fodder.
The 40 million that has been mentioned before is probably the maximum, in my opinion. If it were to transpire that more than this 40 million were required, an additional budget should be submitted if the money can come from different sources. I am not as optimistic as Commissioner Kroes about the level of funds that will become available for foreign aid in the next financial perspectives. I am familiar with the Commission proposals, but if have interpreted the latest noises from the Council correctly, then the Commission might well end up being somewhat disappointed in this area.
Madam President, this report is proof that qualified market access is urgently needed for products from developing countries. By this I mean that these countries should be paid on our terms, so that they can develop their national economies. The report also reveals that liberalisation, which follows the colonial principle whereby the former colonies supply us with cheap food while we then sell industrial products to them, is both disastrous and dangerous.
Liberalisation of this kind causes hunger and poverty, and it costs billions. The necessary reduction in quantities could have been achieved equally well by administrative means, without any need for this money. I would ask Mr Gahler to take a closer look at the figures; sugar beet farmers will receive only 10% of this billion-euro sum, with the rest channelled into the restructuring fund for the sugar industry. This is absolutely scandalous, since an enormous amount could have been achieved with this money had it been spent on development aid, or on fostering economic development in the rural areas of these regions.
. Madam President, the changes to the sugar regime will achieve the double whammy of destroying the livelihood of sugar producers in Member States and in the developing world. According to in the UK, next season, British sugar beet growers will start facing deep price cuts and the possibility of factory closures.
One of the ACP countries, St Kitts and Nevis, has already stopped sugar production and it will not be an isolated case. The chairman of the ACP Sugar Group, Mr Arvin Boollel, has said that, following the EU decision, it is very likely that we are all going to suffer from the St Kitts and Nevis situation. He said: ‘We have been shot in the legs and asked to run the marathon’. His country knows all about being shafted by the EU. He is the Agriculture Minister of Mauritius, one of the many developing nations subject to the EU’s scandalous fishing agreements.
Only EUR 40 million is on the table. The ACP countries call it peanuts. The Jamaican Foreign Minister, Mr Knight, described it as a miserly approach, a very evocative and relevant thing to say at this time of year. It will not be a sweet Christmas for sugar producers, be they in East Anglia or East Africa. They all know that if the EU and its Scrooges are the answer, it must have been a stupid question.
Madam President, ladies and gentlemen, I am speaking on behalf of the new Italian Socialist Party.
Once again the European Union is in the difficult position of having to reconcile compliance with its international commercial obligations and the introduction of policies to foster the development of its poorest partners and to defend the interests of its citizens, particularly those working in sectors at risk.
I therefore applaud all the measures taken by the Commission to limit the negative impact of sugar imports from producer nations and to compensate any losses resulting from it.
As a member of the Committee on Development and sensitive to problems affecting the poorest countries, I agree with the proposal to back the reform with additional aid for the 18 ACP Protocol states. It is extremely important to assist our partners during the transition period to enable them to overcome their economic dependency on a single product, a dependency which makes the economies of entire countries highly vulnerable not only to market fluctuations but also to the natural disasters which hit the Caribbean and Pacific regions with increasing frequency.
I also agree with the proposal of the rapporteur – whom I should like to thank – to give priority to converting the sector to other non-food products such as bio-ethanol. Once again it is important to ensure the consistency of such proposals by making adequate financial resources available.
Madam President, perhaps Mr Wise might support an amendment to shift EUR 40 million from the compensation package for UK farmers to the ACP countries to provide us with the EUR 80 million we are asking for in this report.
The reform of the sugar regime has caused considerable turmoil in a number of Member States, including my own country, Ireland, but they have been bought off with billions of euros. Whatever dislocation the reform of the sugar industry is causing in the European Union, the impact on ACP countries, and people there who are already poor and barely subsisting, could be catastrophic.
Like many others in this House, I am deeply concerned that the financial reference amount of EUR 40 million, earmarked by the Commission for 2006, is grossly inadequate. Commissioner, a promise of more in 2007 is simply that: a promise. It carries no weight whatsoever in this House or anywhere else, given the turmoil the financial perspectives are in at the moment. We must avoid robbing Peter to pay Paul. The money we find for the ACP countries has to be new money. It should be made available immediately and it should be complementary. Our declarations of wanting to make poverty history have to be backed up with actions and with hard cash.
Madam President, there are three points I should like to emphasise in this context. Firstly, the sugar reform really is not nearly thorough enough and does not even come close to rectifying the scandalous imbalances that exist in the relationship between the EU and the sugar-producing countries. Secondly, compensation for the ACP countries’ sugar farmers should be at the same level as for the EU’s producers in the sugar industry. This is something that the financial benefits resulting from the reform could easily pay for. Thirdly, it is quite wrong-headed of us to want to meet the challenge presented by the sugar reform by allowing the developing countries to produce bioethanol. The ACP countries’ dependence on Europe will probably only be exacerbated if they are now locked into producing sustenance for our cars instead of food for people. The consequences of such a strategy for global food production could be quite disastrous.
Madam President, it is only right that the changes to the EU’s sugar regime should go hand in hand, as they do, with accompanying measures, for the reduction of guaranteed prices affects not only our own sugar industry, but also the sugar exporters from the ACP countries. What is important is that aid from the European Union should make a considerable contribution to greater competitiveness of the industry in the ACP countries, particularly by higher efficiency and greater diversification. After all, those countries need no longer be so dependent on their sugar production in nine years’ time.
It is also important for the ACP countries to become competitive to such a degree that they can, in time, hold their own in the face of competition from third-country exporters, such as Brazil, without the EU’s guaranteed price. This is the transformation in respect of which the EU’s sugar policy can, and indeed must, give guidance to the ACP countries and the European sugar industry. The funds required for this must come from Chapters 4 and 1 of the European budget, as this is, after all, a matter of development and agriculture.
. Madam President, the message from nearly all the honourable Members is loud and clear and makes sense. I am grateful for the constructive and very positive involvement of nearly all of you. I can assure you that the Commission welcomes the amendments proposed by your rapporteur.
That said, I wish to make a few comments about your remarks. Firstly, Mr Mulder wants to be kept informed about the whole project. I am sure the Commission will be able to do that. He is very negative about how things will progress during the next few days. Let us hope things will progress well. In any case, the future for the financial perspectives looks positive.
Mrs McAvan made some very inspiring remarks. However, I wish to correct her on one issue concerning KLM. I think I know that airline a little better than her. Even if there were a subsidy for the runway, it would never be given to an airline but to the airport. I am not sure whether that is the case, but I wanted to make that remark.
Nearly everyone commented on the sum of EUR 40 million for 2006. Some were more enthusiastic about the amount of money than others. However, that is the amount available. What happens after 2006? That is when the real work will begin, because that is when we have to fulfil our promises to those countries.
I can assure you that when, and only when, an agreement is reached on the financial perspectives, the Commission plans to allocate a figure of EUR 190 million in addition to the existing development budget.
The debate is closed.
The vote will take place on Thursday.
The June List welcomes the reform of the EU’s sugar sector and finds it encouraging that this sector too is being adjusted to the market. This should have happened earlier. We are critical of the EU’s export subsidies to domestic sugar producers and take a positive view of the fact that it will be possible for the sugar trade to take place under fairer conditions in the future.
Without going into details of the budget, I wish to emphasise that extensive financial aid alone will not solve the problems that sugar sector reform may entail for the ACP countries. Financial aid does not guarantee longer-term conversion and restructuring of the ACP countries’ sugar sectors and industries.
I am also looking for clearer strategies and priorities governing those things for which the financial resources are specifically to be used. Otherwise, there is a significant danger of our only offering the ACP countries a form of artificial respiration and of the aid being given by the EU not having the intended effect.
The next item is the report (A6-0364/2005) by Mr Koterec, on behalf of the Committee on Regional Development, on the role of direct State aid as a tool of regional development (2004/2255(INI)).
. The provision of state aid is an issue that has long been the focus of attention in the European Union, for the reason that differences in approach and in the resources deployed by the various Member States have led to unfair competition, favouring some companies and distorting economic development across regions and even states of the European Union. Uncoordinated state aid has also distorted the Community’s basic objectives in the area of cohesion. It was therefore only natural that the Union should start to regulate state aid and that the bodies of the Community should increasingly strive, within the context of such experience, to develop a unified approach in this area.
When the opportunity came along of producing a report for the European Parliament on the Commission’s draft guidelines dealing with regional aid as a tool of regional development, I viewed it as an invitation to contribute towards improving the way the Community functions in this area. It is an area that attracts widespread attention not only because of the practice of providing significant cash injections for private companies, but also because of the way that taxpayers’ money is used for what may be seen as private purposes, albeit where there is a clear public interest.
The long process of negotiation between the Commission, the Council, Parliament and other interested parties, which eventually took a year despite the modest scope of the issue, provided confirmation of the complexities involved in the task of seeking to balance regulation in this area. In July of this year, the Commission presented the revised proposal which forms the basis of my current report and which itself is based on the second informal draft and on the previously mentioned negotiations. I can say that I broadly welcome the Commission’s decision to pursue a philosophy of providing less and better-targeted state aid, in fulfilment of the Barcelona and Gothenburg European Councils’ conclusions concerning reductions in the level of state aid and its focus on subjects of common interest, including economic and social cohesion.
Taking account also of the objectives of the Lisbon Strategy, I have concluded that the Commission’s interest is to provide clear support for the fulfilment of cohesion objectives. I say this because I am convinced that the provision of state aid and assistance programmes through structural funds are two complementary instruments for the EU to employ in pursuit of cohesion. That is why I think also that it is so important to support the Commission proposals for providing state aid under the process of convergence with EU standards to regions located mainly in the new Member States. It is fanciful to think that state aid can be properly regulated in the interests of fair economic competition without taking full account of all the aspects of cohesion.
In my original draft of the report I sought to emphasise the above-mentioned approach, along with the need for an equitable distribution of state aid throughout the whole of the EU. I also stressed that we must not neglect any region or sub-region where state aid is needed in order to achieve cohesion. My aim was to back those proposals that would make the Commission’s regional aid guidelines a real tool for the support of regional development. During the approval process I was happy to accept any amendment proposals that coincided with these aims, and that is why I supported the idea of including statistical regions in the category under Article 87(3)(a) for the provision of relevant state aid to all regions with natural handicaps or disadvantages that make it impossible for them to initiate development, or regions that have for various reasons fallen into the group of poor areas, as well as proposals restricting the destructive relocation of enterprises receiving state aid, and others. I was also happy to add proposals requesting that the criteria for determining the entitlement to state aid for individual regions and firms be defined as precisely as possible, and I expect the Commission to make a thorough assessment of the negative impacts of inappropriately provided aid and to draw the appropriate conclusions.
In my report, I fully supported the idea of taking regional factors into account in the horizontal guidelines for the provision of state aid. It will not be possible, however, to implement effectively all of the Commission’s well-intentioned proposals for the regional aid guidelines or the related recommendations from the European Parliament unless the procedures are simplified, which the Commission has to a large extent suggested as well. Implementation will also require complete transparency over the provision of state aid both at the national and European levels, including the integration of state aid for regional development into the national reference framework. The recommendations for integrating regional self-government into the process of state aid distribution, for the publication of all cases of state aid on the Internet, and for public access to the assessments of the implementation of state aid instruments for regional development carried out by the Commission will certainly contribute to this.
Madam President, I must say that the final text of my report differs somewhat from my expectations. Along with many fellow Members who participated in the creation of the final text, I have had to cut back my plans for an objective assessment of the Commission’s proposals. Some of the recommendations may go beyond the frame of reference defined in the principles set out by the Commission, but I trust that the Commission will examine all well-intended recommendations from Parliament.
Mr President, Madam President, Commissioner, honourable Members, the regions affected by poverty and inadequate development are looking to the guidelines we are proposing in the hope that they will contribute effectively to their development. Only then will they be able to say, along with all of us who are working for the successful advancement of the whole European Union together, that Community instruments are the right means for ensuring the welfare of all citizens of the Union.
. Madam President, the review of the regional aid rules is an integral part of the general reform of state aid policy, as was mentioned by the rapporteur. The overall objective is to adjust the state aid rules to the new approach to the structural funds for 2007-2013, and to give practical effect to the conclusions of the European Council, which call for less and better targeted state aid. Regional aid reform implies strict control of the more distortive aids by limiting the scope for investment aid for large firms to the regions most in need, in particular, as regards very large investment projects. The reform also allows Member States a sufficient degree of flexibility to design aid matters to promote the realisation of the Lisbon objectives and targets.
That additional flexibility is just one of the elements which was introduced into the package as a result of consultation, including my discussions with the Committee on Regional Development. Our approach is coherent with the state aid action plan, which recognises the need to allow regional aid in order to promote cohesion and convergence but emphasises that this should be targeted on the regions most in need.
Let me reiterate the importance of the principle of concentration. If the aid is spread too thinly and too widely, it simply will not help the regions most in need. We also provide for limited additional coverage, which is put at the disposal of the Member States concerned. Naturally, we expect Member States to target that aid on the areas most in need at national level and it is up to them to identify those areas.
When I read the report, I feel bound to say that we are being asked to spread this form of aid too widely. The assumption seems to be that areas which are not eligible for regional aid are not eligible for any form of state aid. Allow me to correct that impression: according to the latest state aid scoreboard, the type of aid we are talking about today – regional aid – makes up less than 20% of all state aid granted in the EU, excluding the agricultural, fisheries and transport sectors. Those regions not eligible for regional aid will continue to receive other forms of support through the horizontal aid measures that are covered by the state aid action plan: aid for small and medium-sized enterprises, research and development, innovation, training, employment and risk capital. Following a very extensive consultation process, I believe we are moving towards a global compromise that should meet the legitimate concerns of the vast majority of Member States.
No compromise is perfect and some limited adjustments to the text are always possible. However, I will study your proposals very carefully before putting a final package before the College next week for adoption. However, it will not be possible significantly to modify the overall balance that has been struck in the guidelines; otherwise we would risk upsetting the large majority of Member States which welcome and support our text, and might call the whole exercise into question.
.   Madam President, Commissioner, ladies and gentlemen, one of the factors that influence businesses when they are deciding whether or not to invest in a particular region is the extent to which they will receive support in the form of State aid. This aid therefore also contributes to economic growth and job creation in the region in question. It is entirely natural that most State aid is granted in the European Union’s neediest regions, since it helps to reduce regional disparities, similarly to the Structural Funds. The priority should therefore be to use State aid in convergence regions, pursuant to Article 87(3)(a).
The same Article must also, however, apply to regions affected by the statistical effect, as demanded in the Third Progress Report on economic and social cohesion, and it must continue to apply until the end of the programming period in 2013. The obligation to maintain investment within the relevant regions must remain in place for at least five years – I repeat, five years – after the investment. Seven years would have been preferable, but five years is the absolute minimum needed in order to prevent ‘investment hopping’ wherever possible. This five-year period should be enforced in the case of both large companies and SMEs, in order to avoid State aid being used as an incentive to relocate jobs to other areas of the EU, and as a source of funding for large-scale redundancies and plant closures. If State aid is used, monitored and analysed correctly, it can be a useful tool to boost growth and job creation.
. –  Madam President, I should like to focus on merely two aspects of this complex and highly sensitive issue. The first of these is the relocation of businesses. It goes without saying that no one in this European Union of ours wants businesses to relocate their operations with the sole purpose of qualifying for aid. There have already been cases in every Member State, however, where the regions were glad to have the opportunity to provide State aid for investments, with the support of the European Union. What we need here are regulations that are not only clear and transparent, but also fair and guided by the principle of solidarity. This is what the report calls for, and I hope that the Commission will play its part in achieving such regulations.
The second aspect relates to the regions affected by the statistical effect, to which Mr Berend has already referred. I fail to understand how it can be possible, given that Commissioner Hübner has always supported our decision to treat the statistical effect regions as Objective 1 regions for the entire 2007-2013 period – and this decision was backed by a large majority – for Mrs Kroes now to put forward an entirely different idea, namely that this period should be divided into two parts. I hope that the Commission will start to realise that Parliament can also have good ideas now and again, and that it is entirely justified in wanting to provide support to the statistical effect regions.
. – Madam President, I should like to thank the rapporteur for his work on this report. I was a little disappointed to hear the comments of the Commissioner that only minor changes will be accommodated. I was certainly pleased that our committee supported the amendments to maintain as Article 87(3)(a) the status of the statistical effect regions for the entire programming period. I also fully supported the call for the economic development regions to be entitled to the maximum levels of aid intensity with their transitional arrangement for these regions.
In the case of my own region, the BMW region in Ireland, this will help to ensure that there is not a sudden fall in aid levels but rather a gradual change, which will not cause too severe a shock to the system. Furthermore, I commend the proposal to create a safety net, to ensure that no Member State loses more than 50% of its population covered during 2000-2006 because that will allow Member States the flexibility to intervene in certain areas where necessary.
I want briefly to raise another issue in the context of state aid, which is not dealt with by this report but is critical nonetheless. Sometimes state aid rules hinder EU regions from competing with non-Member regions and states for mobile investment projects. The Commissioner referred to Lisbon and, in order to achieve the objectives of more and better jobs, EU regions must be competitive within Europe but equally competitive with the rest of the world. We do not exist in a vacuum and we must look outwards as well as inwards. It should be possible for the EU to devise a system whereby Member States and regions can compete with non-Member States for mobile projects, while at the same time ensuring that Member States do not attempt to outbid each other.
In this context, I believe that we need an assessment of the impact that state aids have in determining if a project can be located in the EU with state aid, or outside the EU without state aid.
. – Madam President, in my one minute I have little time for context or subtlety on this convoluted report, although I will say that I hope colleagues will take the opportunity tomorrow to clear up some slightly regrettable inconsistency and imprecision that have crept into it. If that chance is not taken tomorrow then, with regret, I suspect that my group will be unable to support it.
The key points for us are: the safety net, the period in which investment has to be maintained within the region, and the de minimis criteria. Although there have been some welcome steps forward on the position of statistical effect regions, we believe we could have done somewhat better in this field. I would urge colleagues to support our amendments, which bring some much needed clarity to this report.
I would echo Mrs Harkin’s disappointment at the words of our Commissioner this evening. I would urge you, Commissioner, to pay heed to the opinion of this House, which I believe has worked productively in this business. I hope that we can continue in that manner.
. – We welcome the compromise that has been reached and trust that it will not be amended; in other words, the arrangements regarding state aid that apply to the regions affected by the statistical effect will continue to apply to convergence objective regions, as is being proposed for the outermost regions.
As the report confirms, cohesion policies and state aid policies are complementary. State aid is a key instrument available to Member States to promote regional development and genuine convergence between the various countries of the EU. It is also an important lever in promoting public investment and sustainable economic development, and in ensuring that public services are provided in the least favoured regions. High quality public services are a crucial factor in implementing the objective of social, economic and territorial cohesion.
Each State must define its public sectors and services, its suitable financing and its organisation. Under no circumstances, therefore, must these areas fall within the scope of the implementation of rules on state aid.
Member States must be able, in compliance with the subsidiarity principle, to use this instrument to respond appropriately to the specific needs relating to the development of the least favoured regions. Competition in international trade is putting increasing pressure on the least favoured regions, by causing the closure and relocation of companies and increased unemployment, which has a terrible impact on the development of many regions, not least in countries such as Portugal. We therefore say once again that the Member States, with EU backing, have a duty to take action to address these situations, be it through state aid or other funding measures.
We also feel that the obligation to maintain investment in the regions for a minimum period of five years is woefully inadequate and must be increased. State aid must not promote the relocation of companies, either in full or in part, within or outside the EU. We believe that the state aid awarded to companies should be subject to a long-term commitment in terms of the duration of the investment, the number of jobs created and guarantees on workers’ rights. Money should be returned in the event of non-compliance.
Furthermore we believe that the relative wealth of the regions and consequent eligibility for this aid should be based on GDP per capita. With new indicators being incorporated, we believe that the population’s level of qualifications is a relevant factor. These are just some of the proposals that we put forward.
. Madam President, it is very tempting to offer all of Europe’s poorer regions vast subsidies, but perhaps we should remember that West Germany has already spent some EUR 900 billion trying to create a level playing field for their relatively small neighbour, East Germany. That should ring serious alarm bells, but we are turning a deaf ear. The eight eastern European countries that have already joined the EU, plus Bulgaria and Romania, have been promised EUR 139 billion out of the total structural funds budget of EUR 336 billion for the period 2007 to 2013.
An exhibition that the Dutch Presidency put on in Brussels last December predicted that another ten impoverished countries will join the EU by 2022. Based on Germany’s experience, the costs will be absolutely astronomical and attainable only if the big three Member States – Germany, Britain and France – are prepared to impoverish themselves in the process. It is about time we scrapped this whole crazy idea and helped out those poorer countries by creating opportunities for increased trade, tourism, etc.
I can well believe that Tony Blair will agree to impoverish Britain in his quest for European popularity, but I cannot imagine Mr Chirac doing the same thing to France.
.   Madam President, Commissioner, ladies and gentlemen, when discussing the role of State aid as a tool of regional development, we should not forget that such aid always comes out of taxpayers’ pockets in one way or another. It should therefore be distributed on the basis of clear and transparent criteria, and targeted at areas where it really will produce the desired results. If these principles are followed, State aid will help individual EU regions to develop more rapidly.
I should therefore like to take this opportunity to ask the Commission to present an annual report on the actual amount of State aid granted by each Member State. After all, this type of aid is a clear-cut case of interference in the free market. It goes without saying that this interference is more often than not justified, but it is certainly not justified when it is used to support inefficient companies. We should bear this in mind in view of the growing interest in the use of public-private partnerships to implement a variety of infrastructure investments. Although such interest is otherwise legitimate, these partnerships offer a great temptation for all sorts of abuses, which we can only hope will be resisted.
According to the information at my disposal, around EUR 62 billion was spent on State aid last year in the EU as a whole. EUR 17.2 billion of this figure was spent in Germany, EUR 8.9 billion in France, EUR 7 billion in Italy and only EUR 2.9 billion in Poland. I have my doubts as to whether this money was spent in an entirely rational manner. There are not enough forms of aid for what are known as horizontal investments, examples of which include support for small and medium-sized enterprises, environmental protection measures, the development of research and the stimulation of innovation. The Commissioner herself said as much a few moments ago. This should be the main focus of State aid, as it is only by prioritising such goals that it will contribute to the real development of individual regions. Sectors or large companies that perform poorly should only receive public funds on a temporary basis, and only when these funds are genuinely used for restructuring activities and to increase the profitability of businesses. If this is not the case, public funds will simply go to waste.
State aid that directly or indirectly supports regional development should promote territorial, social and economic cohesion. It should serve as a unique tool for implementing a policy of alignment, which would be an expression of solidarity between the Member States and within the Community as a whole. In this context, I believe that the initiative of the Polish Government, aimed at launching a programme for Eastern Poland, is eminently sensible. Eastern Poland covers regions that have the lowest GDP per capita in the EU, such as Subcarpathia, Lubelszczyzna and Podlasie.
Urban conurbations act as metropolitan centres for local regions, and merit particular attention. The recent events in French cities are proof that the consequences of social exclusion can be truly dramatic. In addition, we should not neglect regions suffering high unemployment, which is an affliction that is sometimes passed from generation to generation.
Rural areas are another key focus of action, since an increasing number of challenging economic, social and demographic problems are encountered there. In my opinion, it is essential that a clear definition of ‘eligible costs’ be provided, so that the Member States are in a position to take final decisions.
I should like to conclude by voicing my support for the report that has been tabled on the 2007-2013 Financial Perspective, provided that the additional amendments to it are adopted.
– Madam President, I am pleased to see that the new rules on state aid no longer contain the deliberate and disgraceful undermining of undertakings in border areas of the Czech Republic, which Germany tried to foist on the Commission. The original proposal did not measure the difference in aid on the basis of GDP levels, but only on whether two different regions had state borders. This supremely discriminatory and inconsistent rule has been replaced, under pressure from Member States, by a different, rule, which one can say is at least consistent. The state borders between regions no longer play a role. The problem was supposedly solved by bringing in regions affected by the statistical effect of enlargement. This technical terminology is misleading in the extreme, however, in that it covers enormous differences in the development levels of individual regions. In the Algarve region of Portugal, for example, or the Lüneburg region of Germany, GDP stands at over 80% of the EU average, whereas in the South West of the Czech Republic the figure is only 60.5% of the EU average. Yet all of these regions will have a right to a virtually identical level of aid, which is neither fortunate nor fair, and which is certainly not in keeping with the spirit of solidarity. The new rules on national regional aid were also intended to strengthen the EU’s competitiveness and economic growth, and that is something that the Commission has not come close to achieving. The rules on aid in place before, which were workable on the whole, have been drastically watered down. There is no doubt in my mind that the new rules will lead neither to economic growth nor to the creation of new jobs.
– Madam President, I believe that Parliament understands the Commission's intention of less and better targeted state aid, obviously with the emphasis on the poorer regions of the European Union. Nonetheless, these restrictions on state aid must also have a limit. A large and simultaneous reduction in the appropriations received by the regions through the Structural Funds, on the one hand, and in state aid, on the other, risks turning out to be a disaster for their essential development. Obviously, one such example, as already pointed out, is the regions which fall victim to the statistical effect and see subsidies through the Structural Funds limited as a result of enlargement, on the one hand, and the European Commission saying they may be able to get state aid up to 2009, but that from 2009 onwards there will be problems, on the other. This is unfair. This has been pointed out repeatedly by Parliament and in the Koterec report. This is the third time that this has been pointed out and the Commission needs to take it into account.
Similarly, the problem of the islands needs to be addressed, especially in relation to the additional cost of transport for island regions. I have examples from Greece which illustrate that the cost of transport on the islands is three times that needed to travel the same distance on the mainland. My final comment is that we need to look carefully at the risk of company relocations. It must be made clear both by us and by the Commission that companies which receive state aid need to stay where they were when they received the subsidies for at least five years.
Madam President, Commissioner, in the light of Mr Hatzidakis’s proposals, I would like, if I may be so bold, to use a well-known phrase that you may remember: ‘Fear not’.
Fear not, Commissioner. Do you believe that, in these financially difficult times, there are governments with sufficient resources to distribute funds generously among all the regions? Do you believe that there are governments crazy enough to allocate money to the regions, in the knowledge that their investments will be frittered away over the next few years?
Fear not, Commissioner. As you said just a moment ago, these sums make up less than 20% of State aid. Fear not, Commissioner. You personally stated just now, at the start of your speech, that strict controls would be put in place, and Mr Koterec, whom I congratulate on his high-quality work, stressed that there were indicators such as unemployment levels and so on.
Rest assured, Commissioner, that, if the safety net is increased to 25%, the Member States will make good use of the indicators you have put in place, in the interests of Europe and of our fellow citizens.
Madam President, I thank Mr Koterec for his work and commend his report to the Commissioner.
State aid is consistent with structural fund policies and it can contribute to social and economic cohesion. More flexibility would be important in accordance with the principle of subsidiarity, to allow for a proper response to the specific development needs of individual, less-favoured regions.
I want, in particular, to welcome the report’s assertion that the natural effect regions and the economic development regions should be eligible for a more flexible regime of state aid in the future. It is particularly important to ensure that such regions can receive the maximum for a time and maintain their positive economic development trajectories after 2006, and that areas are not left behind as the economy improves and develops.
I would also like to stress, as others have, the need for firms to remain in the region for which they have received the aid.
I should just like to remind the House that Mrs de Brún sometimes starts and ends her speeches in Irish, for which there is not yet any interpretation. She knows that, we know that.
It is now five minutes to midnight, both literally and figuratively speaking. A key aspect in the debate over direct state aid as a tool of regional development is the threatened application of the British proposal to reduce financial assistance for new members from the European Union’s structural funds for 2007–2013. A reduction in assistance would increase the risk of failure in terms of the desired aims of state aid in the new Member States, as it is often the case that these states simply do not have any funding of their own for these purposes. If they did, we would be approaching state aid, the problems of less advanced regions and the issue of cohesion in a completely different way.
In addition, there is a lack of proper analysis and of verifiable studies into the impact of the decisions under consideration. Ladies and gentlemen, the proposed resolution of the Committee on Regional Development and rapporteur Koterec is good, but it will be meaningful only if the level of assistance for new Member States remains unchanged.
Madam President, today’s debate is not directly concerned with European solidarity, the cohesion policy or the sharing out of EU funds. In reality, however, it is not too far removed from debates on the solidarity principle or on the factors driving economic development, in particular those factors that promote or hinder the existence of functioning economies in the Member States.
Decisions on State aid granted at regional level fall entirely within the jurisdiction of the European Commission. At the same time, however, Parliament cannot merely be a passive observer of developments in this field, given that it is working actively on a legislative package on cohesion policy. Particular emphasis should therefore be placed on a point made in the report, namely that we expect the Commission to delay its adoption of a position until the new Financial Perspective is agreed on, and until the budget for cohesion policy is adopted.
Regulations on levels of State aid should, if they are formulated correctly, heighten the impact of structural interventions rather than curtailing economic freedoms, by which I also mean business activity. State aid should not become an alternative means of artificially prohibiting such measures as the relocation of businesses.
Economic activities in the Member States should also be targeted at creating an environment that is conducive to investment in the EU, and at establishing favourable operating conditions that enable forward planning for businesses, rather than at imposing artificial prohibitions that disrupt relations between EU Member States. The consultation of regional and local authorities on the criteria for identifying aid-recipient regions is also absolutely essential.
– Madam President, Commissioner, ladies and gentlemen, I should like, first of all, to thank Mr Koterec for his work.
We are talking about a reduced level but improved targeting of state aid in order to provide an effective response to the challenges of economic globalisation, enlargement and the need to restore the Union’s competitiveness. However, there is the risk that some areas will be penalised: state aid must be used to promote competitiveness and innovation, research and development across the whole territory of the European Union.
In that context, it would be particularly desirable to create a transition mechanism for the statistical effect regions. I would therefore ask the Commission to take account of the new wording of paragraph 7 of the text of the Koterec report, as approved in the Committee on Regional Development. I invite the European Commission to take note of this and to take the appropriate action, and also to take greater account of the rate of unemployment in a region when determining its status.
– State aid is normally seen as something detrimental to competition. The Treaty of the European Union acknowledges, however, that such aid is acceptable when it is intended to contribute towards the economic development of those regions in which the standard of living is well below the European average. The principle whereby active public policy is justified when it is intended to boost social cohesion is thus enshrined.
While the free functioning of the market brings benefits in terms of economic development, it alone cannot ensure development. In terms of regional policy, therefore, this kind of state aid could serve to support the least favoured regions. Accordingly, given that state aid and regional policy are complementary, they need to be brought closer together. In this regard, I agree with the rapporteur that regions affected by the statistical effect should be subject to the same arrangements as the convergence objective regions.
I turn now to globalisation, which has brought a fresh problem to the EU’s table, to which I have repeatedly drawn the House’s attention. The problem centres on the fact that regions and sectors built, economically speaking, on manufacturing, run the risk of being wiped off the map. In order to redress this trend, the EU has put forward the idea of the globalisation adjustment fund, an initiative that I support, albeit on the proviso that it be implemented only in regions that, according to likely trends, are at acute social risk.
This fund must therefore be highly selective and applied only in exceptional circumstances. The focus must be on those regions that fulfil three key characteristics at any given time: high rate of population concentration, high unemployment and specialisation across a range of sectors.
Commissioner, the Commission’s latest proposals on national regional aid constitute a step forward, as each Member State can retain zones eligible for national aid thanks to the creation of a safety net.
Nevertheless, this measure results in a considerable reduction in support, which is inconsistent with the trends in the macroeconomic indicators in some of our regions. It would therefore be a good idea to increase the safety net. Indeed, reducing minimum coverage by considerably less than the 50% proposed would enable us to do justice to the situation in States where the statistical divisions do not take account of regional disparities.
On the same note, although I am pleased to note that the outermost regions are still eligible under Article 87(3)(a), I find it regrettable that the new proposals are not able to compensate for the announced reduction in aid. The level of aid in the outermost regions must be looked at in a quite specific way, because it is vital to the survival of their economies, not just a competitive adjustment.
It is illogical to ask the outermost regions to cooperate with neighbouring countries that have much, much lower salary costs, while at the same time drastically reducing the aid provided to their businesses, which is a vital tool in re-establishing fair conditions for regional competition, which has been distorted. The overseas territories absolutely must continue to benefit from a level of aid equal to that currently in force.
I would like to thank the Committee on Regional Development for adopting my amendment stressing that the guidelines should expressly provide Member States with the possibility of notifying aid projects and the Commission with the possibility of assessing the compatibility of these aid projects using more flexible criteria so that they can take account of any specific issues in the sector or region, and of innovative approaches.
– Madam President, Commissioner, I support the basic premise of these reforms, which can be summed up as less, but more effectively targeted, state aid. Ineffective state aid has a detrimental effect on the internal market and economic competitiveness. The text under discussion is a balanced one, taking account of the needs of the poorest regions and those regions affected by the statistical effect. I particularly welcome the fact that the Commission has retreated from its original proposal to reduce the intensity of state aid in neighbouring regions to the wealthiest countries, not least the Czech-German and Czech-Austrian border regions, which, as neighbours of the former Iron Curtain, have for many years lagged behind. I do not believe that the solution to the problem of so-called relocation lies in demonising the businesses concerned. For this reason, I feel it would be right and proper for the Commission to pursue an approach to SMEs whereby the proposed deadline for projects undertaken by SMEs be cut to three years. Small businessmen need to be flexible. State aid is an important tool in regional development. The reform of the rules should therefore be based on the principles of effectiveness, transparency and solidarity. I support the drive towards such reforms.
. Madam President, I would like to thank you and all the honourable Members for the close cooperation between Parliament, through its Committee on Regional Development and its rapporteur, Mr Koterec, and the Commission on this important issue.
In the new draft regional aid guidelines, two principles have been of fundamental importance. Firstly, there is the need to provide a solid contribution to the cohesion policy of the Union by ensuring the maximum possible coherence with the structural fund regulations. Second, there is the need to implement the conclusions of successive European Councils calling for less and better-targeted aid, following the general approach set out in the state aid action plan.
I am confident that this reform, which is only a first step in our overall review of state aid rules, will constitute an important contribution to the achievement of the Lisbon Agenda and the restoration of European competitiveness, and will act as a driver for the virtuous circle of economic growth, better standards of living and more and better jobs.
I look forward to the next stage of the wider debate: this is not the last evening that we will be discussing this issue. The next stage of the wider debate will come when Parliament discusses the state aid action plan next year. It is in that context that I take note of several of the comments in the report relating to more wide-ranging issues, such as those mentioned by a couple of honourable Members: block exemptions, the de minimis thresholds and the general rules applicable to small and medium-sized enterprises. I would also like to remind you that important amounts of aid to small and medium-sized enterprises may be granted anywhere, including outside the assisted areas. Aid for research, for development, for training and for environmental protection is also available for large companies wherever they are located, subject to a number of conditions.
The ‘statistical effect regions’ are regions with less than 75% of EU-15 GDP per capita but more than 75% of EU-25 average GDP per capita. De facto they go up to 82.2% EU-25 GDP per capita. Under the draft guidelines these regions will benefit from Article 87(3)(a) status and a 30% aid intensity for aid to large companies for the first part of the programming period as well as the possibility of granting operating aids.
The situation of these regions will be subject to a mid-term review if their GDP has fallen below the 75% EU-25 GDP per capita. They will continue to benefit from Article 87(3)(a) and from operating aid. Otherwise they will be eligible under Article 87(3)(c) with an aid intensity of 20% and they will benefit from transitional provisions. In particular they will be able to continue granting operating aid for two additional years. Therefore, all statistical effect regions will continue to be eligible for regional aid for the whole programming period, either as Article 87(3)(a) or as Article 87(3)(c) regions.
Our discussions this evening and the amendments tabled to the motion for a resolution lead me to add three more specific points. Firstly, it remains essential to focus regional aid on the neediest regions. That also means defining well balanced and distinctively shaded aid intensities. Secondly, increasing the safety net would risk going against the principle of the exceptional nature of regional aid and might endanger the objective of giving the assisted regions a real boost compared to others. Thirdly, there is a delicate balance to be struck between ensuring that investment remains in a region for the time necessary to contribute to development, and overly restrictive obligations on the investing companies, which would become a disincentive to investment.
Regional aid is de facto cofinanced by structural funds in new Member States; old Member States generally use their own budget. A cut in the financial perspective as well as an increase in population coverage would be anti-cohesion and I would like to underline that.
I will close by simply noting that, on a subject as important as this, any reform can only be successful if it is built on a broad consensus amongst stakeholders. I welcome the fact that the European Parliament is an active contributor in this. Again I would like to thank the rapporteur, Mr Koterec, and the members of his team, for all their work.
The debate is closed.
The vote will take place on Thursday.
– State aid is devoted to particularly less-favoured regions and helps, in a more focused way than other policies, to foster the Lisbon, Gothenburg and Barcelona objectives. It is therefore an important tool available to Member States to assist poorer regions, such as those impacted by the so-called statistical effect following enlargement, or less-favoured regions such as islands or mountainous areas.
The reduction and better targeting of state aid are vital factors in promoting effective competition, but care is needed with the parameters proposed in this new approach. They impose excessively high differentials between the 15 and the new Member States, leading to a waste of incentives. This will prejudice subsequent success in attracting new companies, cause the relocation of uncompetitive companies able to survive only with the help of subsidies, and create unjustified competition among the poorest areas of Europe. It is therefore necessary to restore more limited aid levels and reduce the differentials between the maxima of less-developed regions. Lastly, the accent needs to be placed on the planned ‘flexibility’ for aid to large companies.